

 
 

--------------------------------------------------------------------------------

 
EXHIBIT 10.4

EXECUTION COPY
 
AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT
 
dated as of September 26, 2008
 
among
 
PILGRIM’S PRIDE FUNDING CORPORATION,
 
as Seller,
 
PILGRIM’S PRIDE CORPORATION,
 
as Servicer,
 
THE VARIOUS PURCHASERS AND PURCHASER AGENTS FROM TIME TO TIME PARTIES HERETO,
 
and
 
BMO CAPITAL MARKETS CORP.,
 
as Administrator
 



1408834 98442494
   



 
 

--------------------------------------------------------------------------------

 

ARTICLE I.
 
AMOUNTS AND TERMS OF THE PURCHASES
 
Section 1.1.
Purchase Facility 
2

 
Section 1.2.
Making Purchases 
3

 
Section 1.3.
Participation Computation 
5

 
Section 1.4.
Settlement Procedures 
5

 
Section 1.5.
Fees 
11

 
Section 1.6.
Payments and Computations, Etc 
11

 
Section 1.7.
Dividing or Combining Portions of the Investment of the Participation 
12

 
Section 1.8.
Increased Costs 
12

 
Section 1.9.
Requirements of Law 
13

 
 
Section 1.10.Inability to Determine Eurodollar Rate14

 
ARTICLE II.
 
REPRESENTATIONS AND WARRANTIES; COVENANTS; TERMINATION EVENTS
 
Section 2.1.
Representations and Warranties; Covenants 
15

 
Section 2.2.
Termination Events 
15

 
ARTICLE III.
 
INDEMNIFICATION
 
Section 3.1.
Indemnities by the Seller 
15

 
ARTICLE IV.
 
ADMINISTRATION AND COLLECTIONS
 
Section 4.1.
Appointment of Servicer 
18

 
Section 4.2.
Duties of Servicer 
19

 
Section 4.3.
Establishment and Use of Certain Accounts 
19

 
Section 4.4.
Enforcement Rights 
20

 
Section 4.5.
Responsibilities of the Seller 
21

 
Section 4.6.
Servicing Fee 
21

 
ARTICLE V.
 


 
Section 5.1.
Appointment and Authorization 
22

 
Section 5.2.
Delegation of Duties 
23

 
Section 5.3.
Exculpatory Provisions 
23

 
Section 5.4.
Reliance by Agents 
23

 
Section 5.5.
Notice of Termination Events 
24

 
Section 5.6.
Non-Reliance on Administrator, Purchaser Agents and Other Purchasers 
24

 
Section 5.7.
Administrators and Affiliates 
25

 
Section 5.8.
Indemnification 
25

 
Section 5.9.
Successor Administrator 
25

 
ARTICLE VI.
 
MISCELLANEOUS
 
Section 6.1.
Amendments, Etc 
25

 
Section 6.2.
Notices, Etc 
26

 
Section 6.3.
Successors and Assigns; Participations;
Assignments                                                                                                                                                                                                                               
26

 
Section 6.4.
Costs, Expenses and Taxes 
28

 
Section 6.5.
No Proceedings; Limitation on Payments 
29

 
Section 6.6.
Confidentiality 
29

 
Section 6.7.
GOVERNING LAW AND JURISDICTION 
30

 
Section 6.8.
Execution in Counterparts 
31

 
Section 6.9.
Survival of Termination 
31

 
Section 6.10.
         WAIVER OF JURY TRIAL                               
                                                                                                                                                                                                                                           
31

 
Section 6.11.  
        ENTIRE AGREEMENT                                             
                                                                                                                                                                                                                                    
31

 
Section 6.12. 
         Headings                                                                    
                                                                                                                                                                                                                                   
32

 
Section 6.13.  
         Purchaser Groups’
Liabilities                                                          
                                                                                                                                                                                                           
32

 
 
                                                                                                                

 

 
 

1408834 98442494
                                                                   
 
 

--------------------------------------------------------------------------------

 

EXHIBITS
 
Exhibit I                      Definitions
Exhibit II                    Conditions of Purchases
Exhibit III                   Representations and Warranties
Exhibit IV                   Covenants
Exhibit V                    Termination Events
 
SCHEDULES
 
Schedule I                 Credit and Collection Policy
Schedule II                Lock-Box Banks and Lock-Box Accounts
Schedule III              Trade Names
Schedule IV              Accounting Periods
 
ANNEXES
 
Annex A                      Form of Servicer Report
Annex B                      Form of Notice of Purchase
Annex C                      Form of Assumption Agreement
Annex D                      Form of Transfer Supplement





1408834 98442494
                                                                   
 
 

--------------------------------------------------------------------------------

 

AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT
 
This AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT (this “Agreement”) is
entered into as of September 26, 2008 among PILGRIM’S PRIDE FUNDING CORPORATION,
a Delaware corporation, as seller (the “Seller”), PILGRIM’S PRIDE CORPORATION, a
Delaware corporation (“Pilgrim’s Pride”), as initial servicer (in such capacity,
together with its successors and permitted assigns in such capacity, the
“Servicer”), THE VARIOUS PURCHASERS AND PURCHASER AGENTS FROM TIME TO TIME
PARTIES HERETO, and BMO CAPITAL MARKETS CORP., a Delaware corporation (“BMOCM”)
as Administrator for each Purchaser Group (in such capacity, together with its
successors and assigns in such capacity, the “Administrator”).
 
PRELIMINARY STATEMENTS.  Certain terms that are capitalized and used throughout
this Agreement are defined in Exhibit I to this Agreement.  References in the
Exhibits hereto to “the Agreement” refer to this Agreement, as amended, modified
or supplemented from time to time.
 
The Seller desires to sell, transfer and assign an undivided variable percentage
interest in a pool of receivables, and the Purchasers desire to acquire such
undivided variable percentage interest, as such percentage interest shall be
adjusted from time to time based upon, in part, reinvestment payments which are
made by such Purchasers and additional incremental payments made to the Seller.
 
This Agreement amends and restates in its entirety, as of the Closing Date, that
certain Receivables Purchase Agreement, dated as of June 26, 1998 (as amended,
restated, supplemented or otherwise modified prior to the date hereof, the
“Original Agreement”), among the Seller, the Servicer, Fairway Finance Company,
LLC (f/k/a Fairway Finance Corporation), as Purchaser (as such term is defined
in the Original Agreement) and the Administrator.  Notwithstanding the amendment
and restatement of the Original Agreement by this Agreement, (i) the Seller and
Servicer shall continue to be liable to each Indemnified Party and Affected
Person (as such terms are defined in the Original Agreement) for fees and
expenses which are accrued and unpaid under the Original Agreement on the date
hereof (collectively, the “Original Agreement Outstanding Amounts”) and all
agreements to indemnify such parties in connection with events or conditions
arising or existing prior to the effective date of this Agreement and (ii) the
security interest created under the Original Agreement shall remain in full
force and effect as security for such Original Agreement Outstanding Amounts
until such Original Agreement Outstanding Amounts shall have been paid in
full.  Upon the effectiveness of this Agreement, each reference to the Original
Agreement in any other document, instrument or agreement shall mean and be a
reference to this Agreement.
 
In consideration of the mutual agreements, provisions and covenants contained
herein, the sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:
 
ARTICLE I.                                
 


 
AMOUNTS AND TERMS OF THE PURCHASES
 
Section 1.1.   Purchase Facility.  (a)  On the terms and subject to the
conditions hereinafter set forth, the Seller may, from time to time before the
Facility Termination Date, ratably (based on the aggregate Commitments of the
Related Committed Purchasers in their respective Purchaser Groups) request that
the Uncommitted Purchasers, or, only if an Uncommitted Purchaser denies such
request or is unable to fund (and provides notice of such denial or inability to
the Seller, the Administrator and its Purchaser Agent), ratably request that the
Related Committed Purchasers, make purchases of and reinvestments in undivided
percentage ownership interests with regard to the Participation from the Seller
from time to time during the period from the date hereof to the Facility
Termination Date (each, a “Purchase”).  At no time will an Uncommitted Purchaser
have any obligation to make a Purchase.  Each Related Committed Purchaser
severally hereby agrees, on the terms and subject to the conditions hereof, to
make Purchases before the Facility Termination Date, based on the applicable
Purchaser Group’s Ratable Share of each Purchase requested pursuant to Section
1.2(a) (and, in the case of each Related Committed Purchaser, its Commitment
Percentage of its Purchaser Group’s Ratable Share of such Purchase); provided,
however, that under no circumstances shall any Purchaser make any such Purchase
or reinvestment if, after giving effect to such Purchase or reinvestment, (i)
the aggregate of such Purchaser’s Investment would exceed its Commitment or, in
the case of any Uncommitted Purchaser, the aggregate of such Uncommitted
Purchaser’s Investment (including, for the avoidance of doubt, any portion of
such Uncommitted Purchaser’s Investment being funded by its Liquidity Banks
solely pursuant to a Liquidity Agreement at such time), together with the
Investments of its Related Committed Purchasers, would exceed the aggregate of
the Commitments of its Related Committed Purchasers, (ii) the Aggregate
Investment would (after giving effect to all Purchases and reinvestments on such
date) exceed the Purchase Limit, (iii) with respect to any Purchaser Group, the
aggregate Investment of all Purchasers in such Purchaser Group would exceed the
Group Commitment for such Purchaser Group or (iv) the Participation would exceed
100%.
 
(b) The Seller may, upon at least 30 Business Days’ notice to the Administrator
and each Purchaser Agent, terminate the purchase facility provided in this
Section 1 in whole or, from time to time, irrevocably reduce in part the unused
portion of the Purchase Limit (but not below the amount that would cause the
Group Investment of any Purchaser Group to exceed its Group Commitment (after
giving effect to such reduction)); provided that each partial reduction shall be
in the amount of at least $1,000,000, or an integral multiple of $100,000 in
excess thereof and, unless terminated in whole, the Purchase Limit shall in no
event be reduced below $100,000,000.  Such reduction shall, unless otherwise
agreed to in writing by the Seller, the Administrator and each Purchaser Agent,
be applied ratably to reduce the Group Commitment of each Purchaser Group.
 
(c) The Seller may, upon at least 10 Business Days’ notice to the Administrator
and each Purchaser Agent terminate the purchase facility with respect to a
single Purchaser Group on a non-pro rata basis and pay in full to each Purchaser
in such Purchaser Group all amounts due and owing as of such termination date;
provided, that (i) the Seller shall have obtained the prior written consent of
the Administrator, (ii) no Termination Event or Unmatured Termination Event
shall have occurred and be continuing and (iii) the Participation shall not
exceed 100%.
 
(d) The Seller may advise the Administrator and each Purchaser Agent in writing
of its desire to extend the Scheduled Commitment Termination Date with respect
to each Related Committed Purchaser for an additional period not greater than
364 days, provided that such written request shall be delivered by the Seller to
the Administrator and each Purchaser Agent not more than ninety (90) days prior
to, and not less than sixty (60) days prior to, the then Scheduled Commitment
Termination Date.  In the event that all Related Committed Purchasers are
agreeable to such extension (which determination shall be made by each Related
Committed Purchaser in its sole discretion and on such terms as each such
Related Committed Purchaser may elect), (i) each Related Committed Purchaser (or
the related Purchaser Agent on its behalf) shall so notify the Administrator and
the Administrator shall so notify the Seller in writing not less than thirty
(30) days prior to the then Scheduled Commitment Termination Date, (ii) the
Seller, the Administrator, the Purchaser Agents and the Purchasers shall enter
into such documents as the Administrator and the Purchaser Agents may deem
necessary or appropriate to reflect such extension, and (iii) the Seller shall
pay all reasonable costs and expenses incurred by the Administrator, the
Purchasers and the Purchaser Agents in connection therewith (including
reasonable attorneys’ costs) in accordance with Section 6.4.  In the event that
any Related Committed Purchaser declines the request for such extension (an
“Exiting Purchaser”), such Exiting Purchaser (or the related Purchaser Agent on
its behalf) shall so notify the Administrator, and the Administrator shall so
notify Seller of such determination (it being understood that if any such
Related Committed Purchaser does not extend its Commitment hereunder or assign
its obligations to new Purchasers in accordance with Section 6.3, then on the
Scheduled Commitment Termination Date, the Purchase Limit shall be reduced by an
amount equal to that portion of the Commitment of such Exiting Purchaser, the
Commitment of the Exiting Purchaser shall expire and the Commitment Percentages
and Group Commitments of the Purchasers within each Purchaser Group shall be
appropriately adjusted); provided that the failure of any Related Committed
Purchaser (or related Purchaser Agent on its behalf) to so notify the
Administrator or the failure of the Administrator to so notify the Seller, in
either case, of the determination to decline such extension shall be deemed to
be notice to the Administrator and the Seller that such Related Committed
Purchaser has declined such extension (such notice or deemed notice, an “Exiting
Notice”).  Notwithstanding anything to the contrary herein, if all Related
Committed Purchasers that are Affiliates of the Administrator decline to extend
the Scheduled Commitment Termination Date, then the Scheduled Commitment
Termination Date shall not be extended with respect to any Related Committed
Purchaser unless one of the existing Related Committed Purchasers or a new
Purchaser (or an Affiliate thereof) that is not an Affiliate of the
Administrator agrees to assume all the duties and obligations of the
Administrator hereunder effective as of such Scheduled Commitment Termination
Date pursuant to such documents as the Administrator (in its sole discretion)
may deem necessary or appropriate to reflect such assignment, it being
understood that all costs and expenses incurred in connection therewith shall be
paid by the Seller.
 
Section 1.2.   Making Purchases.  (a)  Each Purchase (but not reinvestment) of
undivided percentage ownership interests with regard to the Participation
hereunder shall be made upon the Seller’s irrevocable written notice in the form
of Annex B delivered to the Administrator and each Purchaser Agent in accordance
with Section 6.2 (which notice must be received by the Administrator and each
Purchaser Agent prior to 11:00 a.m., Chicago time) on the second Business Day
next preceding the date of such proposed Purchase.  Each such notice of any such
proposed Purchase shall specify the desired amount to be paid to the Seller from
each Purchaser Group (which amount shall not be less than $1,000,000 (or such
lesser amount as agreed to by the Administrator and each Purchaser Agent) and
shall be in integral multiples of $100,000 in excess thereof), the date of such
Purchase and the desired duration of the Yield Period for the resulting
Participation.  Each Purchaser Agent shall select the duration of such initial
Yield Period, and each subsequent Yield Period in its discretion; provided that
it shall use reasonable efforts, taking into account market conditions, to
accommodate Seller’s preferences.
 
(b) On the date of each Purchase (but not reinvestment) of undivided percentage
ownership interests with regard to the Participation hereunder, each applicable
Purchaser shall, upon satisfaction of the applicable conditions set forth in
Exhibit II hereto, make available to its related Purchaser Agent in same day
funds an amount equal to the portion of Investment relating to the undivided
percentage ownership interest then being funded by such Purchaser (and set forth
in each notice delivered in accordance with Section 1.2(a)), and after the
related Purchaser Agent’s receipt of such funds, such Purchaser Agent shall make
such funds immediately available to the Seller.
 
(c) Effective on the date of each Purchase pursuant to this Section 1.2 and each
reinvestment pursuant to Section 1.4, the Seller hereby sells and assigns to the
Administrator for the benefit of the Purchasers (ratably, as described in
Section 1.1(a), or, in the case of any reinvestment, ratably based on the
aggregate Investment of each such Purchaser at such time) an undivided
percentage ownership interest in and to the extent of the Participation (i) each
Pool Receivable then existing, (ii) all Related Security with respect to such
Pool Receivables, and (iii) Collections with respect to, and other proceeds of,
such Pool Receivables and Related Security.
 
(d) To secure all of the Seller’s obligations (monetary or otherwise) under this
Agreement and the other Transaction Documents to which it is a party, whether
now or hereafter existing or arising, due or to become due, direct or indirect,
absolute or contingent, the Seller hereby grants to the Administrator, for the
benefit of the Purchasers, a security interest in all of the Seller’s right,
title and interest (including without limitation any undivided interest of the
Seller) in, to and under all of the following, whether now or hereafter owned,
existing or arising:  (A) all Pool Receivables, (B) all Related Security with
respect to each such Pool Receivable, (C) all Collections with respect to each
such Pool Receivable, (D) the Lock Box Accounts and all amounts on deposit
therein representing proceeds of the Pool Receivables and proceeds of the
Related Security with respect thereto, the Collection Account and Liquidation
Account and all amounts on deposit therein and all certificates and instruments,
if any, from time to time evidencing such Lock Box Accounts, Collection Account
and Liquidation Account and such amounts on deposit therein, (E) all rights (but
none of the obligations) of the Seller under the Purchase and Contribution
Agreement and (F) all proceeds of, and all amounts received or receivable under
any or all of, the foregoing (collectively, the “Pool Assets”).  The
Administrator, for the benefit of the Purchasers, shall have, with respect to
the Pool Assets, and in addition to all the other rights and remedies available
to the Administrator and the Purchasers, all the rights and remedies of a
secured party under any applicable UCC.
 
(e) The Seller may, with the written consent of the Administrator and the
Majority Purchasers, add additional Persons as Purchasers (either to an existing
Purchaser Group or by creating new Purchaser Groups) or cause an existing
Purchaser to increase its Commitment in connection with a corresponding increase
in the Purchase Limit; provided, however, (i) that the Commitment of any
Purchaser may only be increased with the prior written consent of such
Purchaser, and (ii) a Purchaser may only be added to an existing Purchaser Group
with the consent of each Purchaser within such Purchaser Group.  Each new
Purchaser (or Purchaser Group) shall become a party hereto, by executing and
delivering to the Administrator and the Seller, an Assumption Agreement in the
form of Annex C hereto (which Assumption Agreement shall, in the case of any new
Purchaser or Purchasers, be executed by each Person in such new Purchaser’s
Purchaser Group).
 
(f) Each Related Committed Purchaser’s obligation hereunder shall be several,
such that the failure of any Related Committed Purchaser to make a payment in
connection with any Purchase hereunder shall not relieve any other Related
Committed Purchaser of its obligation hereunder to make payment for any
Purchase. Further, in the event any Related Committed Purchaser fails to satisfy
its obligation to make a Purchase as required hereunder, upon receipt of notice
of such failure from the Administrator (or any relevant Purchaser Agent),
subject to the limitations set forth herein, the non-defaulting Related
Committed Purchasers in such defaulting Related Committed Purchaser’s Purchaser
Group shall purchase the defaulting Related Committed Purchaser’s Commitment
Percentage of the related Purchase pro rata in proportion to their relative
Commitment Percentages (determined without regard to the Commitment Percentage
of the defaulting Related Committed Purchaser; it being understood that a
defaulting Related Committed Purchaser’s Commitment Percentage of any Purchase
shall be first put to the Related Committed Purchasers in such defaulting
Related Committed Purchaser’s Purchaser Group and thereafter if there are no
other Related Committed Purchasers in such Purchaser Group or if such other
Related Committed Purchasers are fully committed or are also defaulting Related
Committed Purchasers, then such defaulting Related Committed Purchaser’s
Commitment Percentage of such Purchase shall be put to each other Purchaser
Group ratably and applied in accordance with this paragraph (f)).
Notwithstanding anything in this paragraph (f) to the contrary, no Related
Committed Purchaser shall be required to make a Purchase pursuant to this
paragraph for an amount which would cause the aggregate Investment of such
Related Committed Purchaser (after giving effect to such Purchase) to exceed its
Commitment.
 
Section 1.3.   Participation Computation.  The Participation shall be initially
computed on the date of the initial Purchase hereunder.  Thereafter until the
Termination Date, the Participation shall be automatically recomputed (or deemed
to be recomputed) on each Business Day other than a Termination Day.  The
Participation, as computed (or deemed recomputed) as of the day immediately
preceding the Termination Date, shall thereafter remain constant.  The
Participation shall become zero when the Aggregate Investment thereof and
Aggregate Discount thereon shall have been paid in full, all the amounts owed by
the Seller hereunder to each Purchaser, each Purchaser Agent, the Administrator,
and any other Indemnified Party or Affected Person are paid in full and the
Servicer shall have received the accrued Servicing Fee thereon.
 
Section 1.4.   Settlement Procedures.  (a)  Collection of the Pool Receivables
shall be administered by the Servicer in accordance with the terms of this
Agreement.  The Seller shall provide to the Servicer on a timely basis all
information needed for such administration, including notice of the occurrence
of any Termination Day and current computations of the Participation.
 
(b) The Servicer shall, on each day on which Collections of Pool Receivables are
received (or deemed received) by the Seller or Servicer, transfer such
Collections from the Lock-Box Account(s) and deposit on such day such
Collections into the Collection Account.  With respect to all Collections on
deposit in the Collection Account on such day, the Servicer shall:
 
(i) if such day is not a Termination Day, set aside within the Collection
Account (or if such day is a Termination Day, transfer to the Liquidation
Account) for the benefit of each Purchaser Group, out of the percentage of such
Collections represented by the Participation, first an amount equal to the
Aggregate Discount accrued through such day for each Portion of Investment and
not previously set aside, second, an amount equal to the fees set forth in each
Purchaser Group Fee Letter accrued and unpaid through such day and third, to the
extent funds are available therefor, an amount equal to the Servicing Fee
accrued and unpaid through such day and not previously set aside; and
 
(ii) subject to Section 1.4(f), if such day is not a Termination Day, remit to
the Seller, on behalf of each Purchaser (ratably in accordance with the next
succeeding sentence), the remainder of the percentage of such Collections,
represented by the Participation, to the extent representing a return on the
Aggregate Investment; such Collections shall, ratably, according to each
Purchaser’s Investment, be automatically reinvested in Pool Receivables, and in
the Related Security and Collections and other proceeds with respect thereto,
and the Participation shall be automatically recomputed pursuant to Section 1.3;
it being understood, that prior to remitting to the Seller the remainder of such
Collections by way of reinvestment in Pool Receivables, the Servicer shall have
calculated the Participation on such day, and if such Participation shall exceed
100% of the Net Receivables Pool Balance on such day, such Collections shall not
be remitted to the Seller but shall be transferred to the Liquidation Account
for the benefit of the Purchasers in accordance with paragraph (iii) below;
provided, further, that in the case of an Exiting Purchaser, such Collections
shall not be reinvested and instead shall be held in trust for the benefit of
such Exiting Purchaser and applied in accordance with clause (iii) below;
 
(iii) if such day is a Termination Day (or any day following the provision of an
Exiting Notice), (A) transfer to the Liquidation Account for the benefit of each
Purchaser Group (x) the amounts set aside in the Collection Account for the
benefit of each Purchaser Group pursuant to paragraph (i) above and not so
previously transferred to the Liquidation Account, and (y) the entire remainder
of the percentage of the Collections represented by the Participation (or in the
case of an Exiting Purchaser, an amount equal to such Exiting Purchaser’s
ratable share of such Collections; provided that solely for the purpose of
determining such Exiting Purchaser’s ratable share of Collections, such Exiting
Purchaser’s Investment shall be deemed to remain constant from the date of such
Exiting Purchaser’s Scheduled Commitment Termination Date until the date such
Exiting Purchaser’s Investment has been paid in full; it being understood that
if such day is also a Termination Day, such Exiting Purchaser’s Investment shall
be recalculated taking into account amounts received by such Exiting Purchaser
in respect of this parenthetical and thereafter Collections shall be set aside
for such Exiting Purchaser ratably in respect of its Investment (as
recalculated)); provided that so long as the Facility Termination Date has not
occurred if any amounts are so transferred to the Liquidation Account on any
Termination Day and thereafter the conditions set forth in Section 2 of Exhibit
II are satisfied or are waived by the Administrator and each Purchaser Agent,
such amounts previously transferred to the Liquidation Account shall, to the
extent representing a return on the Aggregate Investment, be reinvested in
accordance with the preceding paragraph (ii) on the day of such subsequent
satisfaction or waiver of conditions; and (B) transfer to the Liquidation
Account for each Purchaser Group the entire remainder of the Collections in the
Collection Account represented by the Seller’s share of the Collections, if any
(or in the case of an Exiting Purchaser, an amount equal to such Exiting
Purchaser’s ratable share of such Collections; provided that solely for the
purpose of determining such Exiting Purchaser’s ratable share of Collections,
such Exiting Purchaser’s Investment shall be deemed to remain constant from the
date of such Exiting Purchaser’s Scheduled Commitment Termination Date until the
date such Exiting Purchaser’s Investment has been paid in full; it being
understood that if such day is also a Termination Day, such Exiting Purchaser’s
Investment shall be recalculated taking into account amounts received by such
Exiting Purchaser in respect of this parenthetical and thereafter Collections
shall be set aside for such Exiting Purchaser ratably in respect of its
Investment (as recalculated)); provided that so long as the Facility Termination
Date has not occurred if any amounts are so transferred to the Liquidation
Account pursuant to  this clause (B) on any Termination Day and thereafter, the
conditions set forth in Section 2 of Exhibit II are satisfied or are waived by
the Administrator and each Purchaser Agent, such previously set aside amounts
shall be distributed to the Seller on the day of such subsequent satisfaction or
waiver of conditions; provided, further, if any amounts are so transferred to
the Liquidation Account on any Termination Day and thereafter the Aggregate
Investment, Program Fees, Aggregate Discount and Servicing Fees with respect to
the Participation and all other amounts payable by the Seller to the Purchasers,
the Purchaser Agents, the Administrator of any other Indemnified Party or
Affected Person hereunder shall have been paid in full, any remaining amounts on
deposit in the Liquidation Account shall be distributed to the Seller for its
own account; and
 
(iv) during such times as amounts are required to be reinvested in accordance
with the foregoing paragraph (ii) or the proviso to paragraph (iii), release to
the Seller (subject to Section 1.4(f)) for its own account any Collections in
excess of such amounts, the amounts that are required to be set aside within the
Collection Account pursuant to paragraph (i) above and (z) in the event the
Seller is not the Servicer, all reasonable and appropriate out-of-pocket costs
and expenses of such Servicer of servicing, collecting and administering the
Pool Receivables.
 
(c) The Servicer shall deposit into each applicable Purchaser’s Account (or such
other account designated by such applicable Purchaser or its Purchaser Agent),
on the last day of each Settlement Period relating to a Portion of Investment:
 
(i) Collections held on deposit in the Collection Account and the Liquidation
Account for the benefit of each Purchaser pursuant to Section 1.4(b)(i) in
respect of accrued Discount and the Program Fees and Commitment Fees with
respect to such Portion of Investment;
 
(ii) Collections held on deposit in the Liquidation Account for the benefit of
each Purchaser pursuant to Section 1.4(f) with respect to such Portion of
Investment; and
 
(iii) the lesser of (x) the amount of Collections then held on deposit in the
Liquidation Account for the benefit of each Purchaser pursuant to Section
1.4(b)(iii) and (y) such Portion of Investment.
 
The Servicer shall deposit to its own account from Collections held on deposit
in the Collection  Account and the Liquidation Account pursuant to Section
1.4(b)(i) in respect of the accrued Servicing Fee, an amount equal to such
accrued Servicing Fee.
 
(d) Upon receipt of funds deposited into each applicable Purchaser’s Account
pursuant to Section 1.4(c) with respect to any Portion of Investment, each
applicable Purchaser Agent shall cause such funds to be distributed as follows:
 
(i)            if such distribution occurs on a day that is not a Termination
Day and the Participation does not exceed 100%, first to each Purchaser Agent
ratably according to the Discount accrued during such Yield Period (for the
benefit of the relevant Purchasers within such Purchaser Agent’s Purchaser
Group) in payment in full of all accrued Discount with respect to such Portion
of Investment maintained by such Purchasers, second, to each Purchaser Agent
ratably according to the Program Fees and Commitment Fees accrued during such
Yield Period (for the benefit of the relevant Purchasers within such Purchaser
Agent’s Purchaser Group) in payment in full of all accrued Program Fees and
Commitment Fees with respect to such Portion of Investment maintained by such
Purchasers; it being understood that each Purchaser Agent shall distribute the
amounts described in the first and second clauses of this Section 1.4(d)(i) to
the Purchasers within its Purchaser Group ratably according to such Discount,
Program Fees and Commitment Fees, respectively and third, if the Servicer has
set aside amounts in respect of the Servicing Fee pursuant to Section 1.4(b)(i)
and has not deposited such amounts to its own account pursuant to Section
1.4(c), to the Servicer (payable in arrears on the last day of each calendar
month) in payment in full of accrued Servicing Fees so set aside with respect to
such Portion of Investment; and
 
(ii) if such distribution occurs on a Termination Day or on a day when the
Participation exceeds 100%, first to each Purchaser Agent ratably according to
Discount (for the benefit of the relevant Purchasers within such Purchaser
Agent’s Purchaser Group) in payment in full of all accrued Discount with respect
to such Portion of Investment funded or maintained by the Purchasers within such
Purchaser Agent’s Purchaser Group, second to each Purchaser Agent ratably
according to the aggregate of the Investment of each Purchaser in each such
Purchaser Agent’s Purchaser Group (for the benefit of the relevant Purchasers
within such Purchaser Agent’s Purchaser Group) in payment in full of each
Purchaser’s Investment (or, if such day is not a Termination Day, the amount
necessary to reduce the Participation to 100%), third to each Purchaser Agent
ratably according to Program Fees and Commitment Fees (for the benefit of the
relevant Purchasers within such Purchaser Agent’s Purchaser Group); it being
understood that each Purchaser Agent shall distribute the amounts described in
the first, second and third clauses of this Section 1.4(d)(ii) to the Purchasers
within its Purchaser Group ratably according to such Discount, Investment,
Program Fees and Commitment Fees, respectively, fourth, if Seller or any of its
Affiliates is not the Servicer, to the Servicer in payment in full of all
accrued Servicing Fees with respect to such Portion of Investment, and fifth, if
the Aggregate Investment and accrued Aggregate Discount with respect to each
Portion of Investment with respect to all Purchaser Groups have been reduced to
zero, and all accrued Servicing Fees payable to the Servicer (if other than the
Seller) have been paid in full, to each Purchaser Group ratably, based on the
amounts payable to each (for the benefit of the Purchasers within such Purchaser
Group), the Administrator and any other Indemnified Party or Affected Person in
payment in full of any other amounts owed thereto by the Seller hereunder and
then to the Servicer (if the Servicer is the Seller) in payment in full of all
accrued Servicing Fees.
 
After the Aggregate Investment, Program Fees, Aggregate Discount and Servicing
Fees with respect to the Participation, and any other amounts payable by the
Seller to each Purchaser Group, the Administrator or any other Indemnified Party
or Affected Person hereunder, have been paid in full, all additional Collections
with respect to the Participation shall be paid to the Seller for its own
account.
 
(e) For the purposes of this Section 1.4:
 
(i) if on any day the Outstanding Balance of any Pool Receivable is reduced or
adjusted as a result of any defective, rejected, returned, repossessed or
foreclosed goods or services, or any discount, rebate or other adjustment made
by the Seller, the Originator or Servicer, or any setoff or dispute between the
Seller, the Originator or the Servicer (if the Servicer is Pilgrim’s Pride or an
Affiliate thereof) and an Obligor, the Seller shall be deemed to have received
on such day a Collection of such Pool Receivable in the amount of such reduction
or adjustment;
 
(ii) if on any day any of the representations or warranties in paragraphs (f) or
(l) of Exhibit III is not true with respect to any Pool Receivable, the Seller
shall be deemed to have received on such day a Collection of such Pool
Receivable in full;
 
(iii) except as provided in paragraph (i) or (ii) of this Section 1.4(e), or as
otherwise required by applicable law or the relevant Contract, all Collections
received from an Obligor of any Receivable shall be applied to the Receivables
of such Obligor in the order of the age of such Receivables, starting with the
oldest such Receivable, unless such Obligor designates in writing its payment
for application to specific Receivables;
 
(iv) if and to the extent the Administrator, any Purchaser Agent or any
Purchaser shall be required for any reason to pay over to an Obligor (or any
trustee, receiver, custodian or similar official in any Insolvency Proceeding)
any amount received by it hereunder, such amount shall be deemed not to have
been so received but rather to have been retained by the Seller and,
accordingly, the Administrator, such Purchaser Agent or such Purchaser, as the
case may be, shall have a claim against the Seller for such amount, payable when
and to the extent that any distribution from or on behalf of such Obligor is
made in respect thereof; and
 
(v) if and to the extent the Administrator has exclusive control over the
Lock-Box Accounts, the Administrator (or such other party (including the
Servicer) consented to in writing by the Administrator) may make certain
transfers previously required to be made by the Servicer pursuant to this
Section 1.4.
 
(f) If at any time the Seller shall wish to cause the reduction of a portion of
the Aggregate Investment (but not to commence the liquidation, or reduction to
zero, of the entire Aggregate Investment), the Seller may do so as follows:
 
(i) the Seller shall give the Administrator at least five Business Days’ prior
written notice thereof (including the amount of such proposed reduction and the
proposed date on which such reduction will commence),
 
(ii) on the proposed date of commencement of such reduction and on each day
thereafter, the Servicer shall cause Collections not to be reinvested until the
amount thereof not so reinvested shall equal the desired amount of reduction,
and
 
(iii)            the Servicer shall hold such Collections in the Liquidation
Account for the benefit of each Purchaser ratably according to its Investment,
for payment to each such Purchaser (or its related Purchaser Agent for the
benefit of such Purchaser) on the last day of the then current Settlement Period
with respect to any Portions of Investment funded or maintained by such
Purchaser immediately following the related current Yield Period, and the
Aggregate Investment (together with the Investment of any related Purchaser)
shall be deemed reduced in the aggregate amount to be paid to each such
Purchaser (or its related Purchaser Agent for the benefit of such Purchaser)
only when in fact finally so paid;
 
provided that,
 
A. the amount of any such reduction shall be not less than $1,000,000 for each
Purchaser Group and shall be an integral multiple of $500,000 (or such other
amount if necessary to cause the Participation to not exceed 100% after giving
effect to such reduction), and the entire Aggregate Investment after giving
effect to such reduction shall be not less than $1,000,000 unless the Aggregate
Investment shall have been reduced to zero,
 
B. with respect to any Portion of Investment, the Seller shall choose a
reduction amount, and the date of commencement thereof, so that to the extent
practicable such reduction shall commence and conclude in the same Yield Period,
and
 
C. if two or more Portions of Investment shall be outstanding at the time of any
proposed reduction, such proposed reduction shall be applied, unless the Seller
shall otherwise specify in the notice given pursuant to Section 1.4(f)(i), to
the Portion of Investment with the shortest remaining Yield Period.
 
Section 1.5.   Fees.  The Seller shall pay to each Purchaser Agent for the
benefit of the related Purchasers certain fees in the amounts and on the dates
set forth in letters of even date herewith (each such letter, as the same may be
amended, amended and restated, supplemented or modified, a “Purchaser Group Fee
Letter”), in each case between the Seller and the related Purchaser Agent
delivered pursuant to Section 1 of Exhibit II, and provided, that, if agreed to
by each Purchaser Group, such fees may be set forth collectively in a single
letter, in each case as such letter may be amended, amended and restated,
supplemented or otherwise modified from time to time.
 
Section 1.6.   Payments and Computations, Etc.  (a)  All amounts to be paid or
deposited by the Seller or the Servicer hereunder shall be paid or deposited no
later than noon (Chicago time) on the day when due in same day funds to the
applicable Purchaser’s Account.  All amounts received after noon (Chicago time)
will be deemed to have been received on the immediately succeeding Business Day.
 
(b) The Seller shall, pay interest on any amount not paid or deposited by the
Seller or Servicer when due hereunder, at an interest rate equal to 2.0% per
annum above the Base Rate, payable on demand.
 
(c) All computations of interest under subsection (b) above and all computations
of Discount, fees, and other amounts hereunder shall be made on the basis of a
year of 360 days (other than Discount calculated by reference to the Base Rate
which shall be computed on the basis of a year of 365 or 366 days, as the case
may be) for the actual number of days elapsed.  Whenever any payment or deposit
to be made hereunder shall be due on a day other than a Business Day, such
payment or deposit shall be made on the next succeeding Business Day and such
extension of time shall be included in the computation of such payment or
deposit.
 
(d) Notwithstanding anything to the contrary in this Section 1.6, it is the
intention of the parties hereto to conform strictly to applicable usury laws
and, the obligations of the Seller to the Purchasers under this Agreement shall
be subject to the limitation that payments of interest (or of other amounts
constituting interest under applicable law) to any Purchaser shall not be
required to the extent that receipt thereof would be in excess of the Highest
Lawful Rate (as defined below), or otherwise contrary to provisions of law
applicable to such Purchaser limiting rates of interest which may be charged or
collected by such Purchaser.  Accordingly, if amounts paid in respect of
interest under this Agreement would exceed the Highest Lawful Rate or otherwise
be usurious under applicable law (including the federal and state laws of the
United States of America, or of any other jurisdiction whose laws may be
mandatorily applicable) then, notwithstanding anything to the contrary in this
Agreement, it is agreed as follows as to any Purchaser: (i) the provisions of
this subsection (d) shall govern and control over any other provision in this
Agreement; (ii) the aggregate of all consideration which constitutes interest
under applicable law that is contracted for, charged or received under this
Agreement by such Purchaser shall under no circumstances exceed the maximum
amount of interest allowed by applicable law (such maximum lawful interest rate,
if any, with respect to such Purchaser herein called the “Highest Lawful Rate”),
and all amounts owed under this Agreement shall be held subject to reduction and
(x) the amount of interest which would otherwise be payable to such Purchaser
hereunder shall be automatically reduced to the amount allowed under applicable
law and (y) any unearned interest paid by the Seller in excess of the Highest
Lawful Rate shall be credited to the Seller by such Purchaser; and (iii) if at
any time the interest provided pursuant to this Agreement, together with any
other fees, late charges and other sums payable pursuant to or in connection
with this Agreement and deemed interest under applicable law, exceeds that
amount which would have accrued at the Highest Lawful Rate, the amount of
interest and any such fees, charges and sums to accrue to such Purchaser
pursuant to this Agreement shall be limited, notwithstanding anything to the
contrary in this Agreement to that amount which would have accrued at the
Highest Lawful Rate for such Purchaser, but any subsequent reductions, as
applicable, shall not reduce the interest to accrue pursuant to this Agreement
below the Purchaser’s Highest Lawful Rate until the total amount of interest
payable to such Purchaser (including all consideration which constitutes
interest) equals the amount of interest which would have been payable to such
Purchaser (including all consideration which constitutes interest) assuming a
varying rate per annum equal to the interest provided pursuant to this Agreement
at all times in effect, plus the amount of fees which would have been received
but for the effect of this subsection (d). For purposes of Chapter 303 of the
Texas Finance Code, as amended, to the extent applicable to such Purchaser, the
Seller agrees that the Highest Lawful Rate for such Purchaser shall be a rate
equal to the “weekly ceiling” as calculated pursuant to Section 303.003 of the
Texas Finance Code, provided that such Purchaser may also rely, to the extent
permitted by applicable laws, on alternative maximum rates of interest under
other laws applicable to such Purchaser if greater.
 
Section 1.7.   Dividing or Combining Portions of the Investment of the
Participation.  The Seller may, on the last day of any Yield Period, either (i)
divide the Investment of the Participation with respect to any Purchaser into
two or more portions (each, a “Portion of Investment”) equal, in aggregate, to
the Investment of the Participation, provided that after giving effect to such
division the amount of each such Portion of Investment shall be not less than
$1,000,000, or (ii) combine any two or more Portions of Investment outstanding
on such last day and having Yield Periods ending on such last day into a single
Portion of Investment equal to the aggregate of the Investment of such Portions
of Investment.
 
Section 1.8.   Increased Costs.  (a)  If the Administrator, any Purchaser, any
Purchaser Agent, any Liquidity Bank, any other Program Support Provider or any
of their respective Affiliates (each an “Affected Person”) reasonably determines
that the existence of or compliance with (i) any law or regulation or any change
therein or in the interpretation or application thereof, in each case adopted,
issued or occurring after the date hereof or (ii) any request, guideline or
directive from any central bank or other Governmental Authority (whether or not
having the force of law) issued or occurring after the date of this Agreement
affects or would affect the amount of capital required or expected to be
maintained by such Affected Person and such Affected Person determines that the
amount of such capital is increased by or based upon the existence of any
commitment to make purchases of or otherwise to maintain the investment in Pool
Receivables related to this Agreement or any related liquidity facility or
credit enhancement facility and other commitments of the same type, then, upon
demand by such Affected Person (with a copy to the Administrator and the
applicable Purchaser Agent, if any), the Seller shall within 15 days of demand
pay to the Administrator or the applicable Purchaser Agent, for the account of
such Affected Person, from time to time as specified by such Affected Person,
additional amounts sufficient and reasonably calculated to compensate such
Affected Person in the light of such circumstances, to the extent that such
Affected Person reasonably determines such increase in capital to be allocable
to the existence of any of such commitments.  A certificate as to such amounts
submitted to the Seller and the Administrator by such Affected Person (or
applicable Purchaser Agent on its behalf) shall be conclusive and binding for
all purposes absent manifest error.  For the avoidance of doubt, any
interpretation of Accounting Research Bulletin No. 51 by the Financial
Accounting Standards Board (“FASB”) (including, without limitation, FASB
Interpretation No. 46), shall (notwithstanding anything in this paragraph or
otherwise in this Agreement to the contrary, whether or not issued or occurring
on or prior to or after the date hereof) constitute an adoption, change,
request, guideline or directive subject to this Section 1.8.
 
(b) If, due to either (i) the introduction of or any change (other than any
change by way of imposition or increase of reserve requirements referred to in
Section 1.9) in or in the interpretation of any law or regulation or (ii)
compliance with any guideline or request from any central bank or other
Governmental Authority (whether or not having the force of law), there shall be
any increase in the cost to any Affected Person of agreeing to purchase or
purchasing, or maintaining the ownership of the Participation in respect of
which Discount is computed by reference to the Eurodollar Rate, then, upon
demand by such Affected Person (or any applicable Purchaser Agent on its
behalf), the Seller shall immediately pay to such Affected Person (or the
applicable Purchaser Agent), from time to time as specified, additional amounts
sufficient to compensate such Affected Person for such increased costs. A
certificate as to such amounts submitted to the Seller by such Affected Person
(or the applicable Purchaser Agent on its behalf) shall be conclusive and
binding for all purposes absent manifest error.
 
(c) Each Affected Person (or any applicable Purchaser Agent on its behalf) will
notify Seller and the Administrator, promptly after it has received official
notice of any event occurring after the date hereof which will entitle such
Affected Person to such additional amounts as compensation pursuant to this
Section 1.8.  Such additional amounts shall accrue from the date as to which
such Affected Person becomes subject to such additional costs as a result of
such event (or if such notice of such event is not given to Seller by such
Affected Person (or applicable Purchaser Agent on its behalf) within 90 days
after such Affected Person received such official notice of such event, from the
date which is 90 days prior to the date such notice is given to Seller by such
Affected Person (or applicable Purchaser Agent on its behalf)).
 
Section 1.9.   Requirements of Law.  (a)  In the event that any Affected Person
reasonably determines that the existence of or compliance with (i) any law or
regulation or any change therein or in the interpretation or application
thereof, in each case adopted, issued or occurring after the date hereof or (ii)
any request, guideline or directive from any central bank or other Governmental
Authority (whether or not having the force of law) issued or occurring after the
date of this Agreement:
 
(i) does or shall subject such Affected Person to any tax of any kind whatsoever
with respect to this Agreement, any increase in the Participation or in the
amount of Investment relating thereto, or does or shall change the basis of
taxation of payments to such Affected Person on account of Collections, Discount
or any other amounts payable hereunder (excluding taxes imposed on the overall
net income or gross receipts of such Affected Person, and franchise taxes
imposed on such Affected Person, by the jurisdiction under the laws of which
such Affected Person is organized or a political subdivision thereof);
 
(ii) does or shall impose, modify or hold applicable any reserve, special
deposit, compulsory loan or similar requirement against assets held by, or
deposits or other liabilities in or for the account of, purchases, advances or
loans by, or other credit extended by, or any other acquisition of funds by, any
office of such Affected Person which are not otherwise included in the
determination of the Eurodollar Rate or the Base Rate hereunder; or
 
(iii) does or shall impose on such Affected Person any other condition;
 
and the result of any of the foregoing is (x) to increase the cost to such
Affected Person of acting as Administrator or as Purchaser Agent, or of agreeing
to purchase or purchasing or maintaining the ownership of undivided ownership
interests with regard to the Participation (or interests therein) or any Portion
of Investment in respect of which Discount is computed by reference to the
Eurodollar Rate or the Base Rate or (y) to reduce any amount receivable
hereunder (whether directly or indirectly) funded or maintained by reference to
the Eurodollar Rate or the Base Rate, then, in any such case, within 15 days of
demand by such Affected Person (or any applicable Purchaser Agent on its behalf)
the Seller shall pay such Affected Person any additional amounts sufficient and
reasonably calculated to compensate such Affected Person for such additional
cost or reduced amount receivable; provided, however, that such amount shall be
reduced by the net amount of any off setting tax benefit which such Affected
Person receives as a result of such additional cost.  All such amounts shall be
payable as incurred.  A certificate from such Affected Person (or the applicable
Purchaser Agent on its behalf) to the Seller certifying, in reasonably specific
detail, the basis for, calculation of, and amount of such additional costs or
reduced amount receivable shall be conclusive in the absence of manifest error;
provided, however, that no Affected Person shall be required to disclose any
confidential or tax planning information in any such certificate.
 
(b) Each Affected Person (or any applicable Purchaser Agent on its behalf) will
notify Seller and the Administrator promptly after it has received official
notice of any event occurring after the date hereof which will entitle such
Affected Person to such additional amounts as compensation pursuant to this
Section 1.9.  Such additional amounts shall accrue from the date as to which
such Affected Person becomes subject to such additional costs as a result of
such event (or if such notice of such event is not given to Seller by such
Affected Person (or applicable Purchaser Agent on its behalf) within 90 days
after such Affected Person received such official notice of such event, from the
date which is 90 days prior to the date such notice is given to Seller by such
Affected Person (or applicable Purchaser Agent on its behalf).
 
Section 1.10.   Inability to Determine Eurodollar Rate.  In the event that the
Administrator (or any Purchaser Agent) shall have determined prior to the first
day of any Yield Period (which determination shall be conclusive and binding
upon the parties hereto) by reason of circumstances affecting the interbank
Eurodollar market, either (a) dollar deposits in the relevant amounts and for
the relevant Yield Period are not available, (b) adequate and reasonable means
do not exist for ascertaining the Eurodollar Rate for such Yield Period or (c)
the Eurodollar Rate determined pursuant hereto does not accurately reflect the
cost to any Purchaser (as conclusively determined by such Purchaser or the
applicable Purchaser Agent) of maintaining any Portion of Investment during such
Yield Period, the Administrator or the applicable Purchaser Agent shall promptly
give telephonic notice of such determination, confirmed in writing, to the
Seller prior to the first day of such Yield Period.  Upon delivery of such
notice (a) no Portion of Investment of such Purchaser shall be funded thereafter
at the Bank Rate determined by reference to the Eurodollar Rate, unless and
until the Administrator or the applicable Purchaser Agent shall have given
notice to the Seller that the circumstances giving rise to such determination no
longer exist, and (b) with respect to any outstanding Portions of Investment of
such Purchaser then funded at the Bank Rate determined by reference to the
Eurodollar Rate, such Bank Rate shall automatically be converted to the Bank
Rate determined by reference to the Base Rate at the respective last days of the
then-current Yield Periods relating to such Portions of Investment.
 
ARTICLE II.                                
 


 
REPRESENTATIONS AND WARRANTIES; COVENANTS;
 
TERMINATION EVENTS
 
Section 2.1.   Representations and Warranties; Covenants.  Each of the Seller
and the Servicer hereby makes the representations and warranties, and hereby
agrees to perform and observe the covenants, applicable to it set forth in
Exhibits III and IV, respectively hereto.
 
Section 2.2.   Termination Events.  If any of the Termination Events set forth
in Exhibit V hereto shall occur and be continuing, the Administrator may (with
the consent of the Majority Purchasers) or shall (at the direction of the
Majority Purchasers), by notice to the Seller, declare the Facility Termination
Date to have occurred (in which case the Facility Termination Date shall be
deemed to have occurred);  provided that, automatically upon the occurrence of
any event (without any requirement for the passage of time or the giving of
notice) described in subsection (g) or (k) of Exhibit V, the Facility
Termination Date shall occur.  Upon any such declaration, occurrence or deemed
occurrence of the Facility Termination Date, the Administrator, each Purchaser
Agent and each Purchaser shall have, in addition to the rights and remedies
which they may have under this Agreement, all other rights and remedies provided
after default under the UCC and under other applicable law, which rights and
remedies shall be cumulative.
 
ARTICLE III.                                
 


 
INDEMNIFICATION
 
Section 3.1.   Indemnities by the Seller.  (a)  Without limiting any other
rights that the Administrator, each Purchaser Agent, each Liquidity Bank, each
Program Support Provider, each Purchaser and any of their respective Affiliates,
employees, agents, successors, transferees or assigns (each, an “Indemnified
Party”) may have hereunder or under applicable law, the Seller hereby agrees to
indemnify each Indemnified Party from and against any and all claims, damages,
expenses, losses and liabilities (including Attorney Costs) (all of the
foregoing being collectively referred to as “Indemnified Amounts”) arising out
of or resulting from this Agreement or any other Transaction Document (whether
directly or indirectly) or the use of proceeds of purchases or reinvestments or
the ownership of the Participation, or any interest therein, or in respect of
any Receivable or any Contract, excluding, however, (a) Indemnified Amounts to
the extent resulting from gross negligence or willful misconduct on the part of
such Indemnified Party, (b) recourse (except as otherwise specifically provided
in this Agreement) for uncollectible Receivables to be written off consistent
with the Credit and Collection Policy, or (c) any overall gross receipts or net
income taxes or franchise taxes imposed on such Indemnified Party by the
jurisdiction under the laws of which such Indemnified Party is organized or any
political subdivision thereof.  Without limiting or being limited by the
foregoing, and subject to the exclusions set forth in the preceding sentence,
the Seller shall pay on demand to each Indemnified Party any and all amounts
necessary to indemnify such Indemnified Party from and against any and all
Indemnified Amounts relating to or resulting from any of the following:
 
(i)            the failure of any Receivable included in the calculation of the
Net Receivables Pool Balance as an Eligible Receivable to be an Eligible
Receivable, the failure of any information contained in a Servicer Report to be
true and correct, or the failure of any other information provided to the
Purchasers, the Purchaser Agents or the Administrator with respect to
Receivables or this Agreement to be true and correct;
 
(ii)            the failure of any representation or warranty or statement made
or deemed made by the Seller (or any of its officers) under or in connection
with this Agreement to have been true and correct in all respects when made;
 
(iii)            the failure by the Seller to comply with any applicable law,
rule or regulation with respect to any Pool Receivable or the related Contract;
or the failure of any Pool Receivable or the related Contract to conform to any
such applicable law, rule or regulation;
 
(iv)            the failure to vest in the Administrator, for the benefit of the
Purchasers, a valid and enforceable (A) perfected undivided percentage ownership
interest, to the extent of the Participation, in the Receivables in, or
purporting to be in, the Receivables Pool and the Related Security and
Collections with respect thereto and (B) first priority perfected security
interest in the items described in Section 1.2(d), in each case, free and clear
of any Adverse Claim;
 
(v)            the failure to have filed, or any delay in filing, financing
statements or other similar instruments or documents under the UCC of any
applicable jurisdiction or other applicable laws with respect to any Receivables
in, or purporting to be in, the Receivables Pool and the Related Security and
Collections in respect thereof, whether at the time of any purchase or
reinvestment or at any subsequent time;
 
(vi)            any dispute, claim, offset or defense (other than discharge in
bankruptcy or similar insolvency proceeding of the Obligor) of the Obligor to
the payment of any Receivable in, or purporting to be in, the Receivables Pool
(including, without limitation, a defense based on such Receivable or the
related Contract not being a legal, valid and binding obligation of such Obligor
enforceable against it in accordance with its terms), or any other claim
resulting from the sale of the goods or services related to such Receivable or
the furnishing or failure to furnish such goods or services or relating to
collection activities with respect to such Receivable (if such collection
activities were performed by the Seller or any of its Affiliates acting as
Servicer or by any agent or independent contractor retained by the Seller or any
of its Affiliates);
 
(vii)            any failure of the Seller to perform its duties or obligations
in accordance with the provisions hereof or to perform its duties or obligations
under the Contracts;
 
(viii)            any products liability or other claim, investigation,
litigation or proceeding arising out of or in connection with merchandise,
insurance or services which are the subject of any Contract;
 
(ix)            the commingling of Collections of Pool Receivables at any time
with other funds;
 
(x)            any investigation, litigation or proceeding related to this
Agreement or the use of proceeds of purchases or reinvestments or the ownership
of the Participation or in respect of any Receivable, Related Security or
Contract;
 
(xi)            any reduction in Investment as a result of the distribution of
Collections pursuant to Section 1.4(e)(iv), in the event that all or a portion
of such distributions shall thereafter be rescinded or otherwise must be
returned for any reason; or
 
(xii)            any tax or governmental fee or charge (other than any tax upon
or measured by net income or gross receipts or franchise tax), all interest and
penalties thereon or with respect thereto, and all reasonable out-of-pocket
costs and expenses, including the reasonable fees and expenses of counsel in
defending against the same, which may arise by reason of the purchase or
ownership of the Participation, or other interests in the Receivables Pool or in
any Related Security or Contract.
 
(b) Indemnity by the Servicer.  Without limiting any other rights which any such
person may have hereunder under applicable law, Servicer hereby agrees to
indemnify each Indemnified Party, forthwith on demand, from and against any and
all Indemnified Amounts (excluding, however, (a) Indemnified Amounts to the
extent resulting from gross negligence or willful misconduct on the part of such
Indemnified Party, (b) recourse (except as otherwise specifically provided in
this Agreement) for uncollectible Receivables to be written off consistent with
the Credit and Collection Policy, or (c) any overall gross receipts or net
income taxes or franchise taxes imposed on such Indemnified Party by the
jurisdiction under the laws of which such Indemnified Party is organized or any
political subdivision thereof) awarded against or incurred by any of them
arising out of or relating to:
 
(i)            any representation or warranty made by Servicer under or in
connection with any Transaction Document or any information or report delivered
by or on behalf of Servicer pursuant hereto, which shall have been false,
incorrect or misleading in any material respect when made or deemed made;
 
(ii)            the failure by Servicer to comply with any applicable law, rule
or regulation (including truth in lending, fair credit billing, usury, fair
credit reporting, equal credit opportunity, fair debt collection practices and
privacy) with respect to any Pool Receivable or other related Contract; or
 
(iii)            any failure of Servicer to perform its duties, covenants and
obligations in accordance with the applicable provisions of this Agreement.
 
ARTICLE IV.                                
 


 
ADMINISTRATION AND COLLECTIONS
 
Section 4.1.   Appointment of Servicer.  (a)  The servicing, administering and
collection of the Pool Receivables shall be conducted by the Person so
designated from time to time as Servicer in accordance with this
Section 4.1.  During  the continuation of a Termination Event, the Administrator
may (with the consent of the Majority Purchasers) or shall (at the direction of
the Majority Purchasers) designate as Servicer any Person (including itself) to
succeed the Servicer or any successor Servicer, on the condition in each case
that any such Person so designated shall agree to perform the duties and
obligations of the Servicer pursuant to the terms hereof. Until the
Administrator gives notice to the Seller and Pilgrim’s Pride (in accordance with
this Section 4.1) of the designation of a new Servicer, Pilgrim’s Pride is
hereby designated as, and hereby agrees to perform the duties and obligations
of, the Servicer pursuant to the terms hereof.
 
(b) Upon the designation of a successor Servicer as set forth in Section 4.1(a)
hereof, the Servicer agrees that it will terminate its activities as Servicer
hereunder in a manner which the Administrator determines will facilitate the
transition of the performance of such activities to the new Servicer, and the
Servicer shall cooperate with and assist such new Servicer.  Such cooperation
shall include (without limitation) access to and transfer of records and use by
the new Servicer of all licenses or software necessary or desirable to collect
the Pool Receivables and the Related Security.
 
(c) Pilgrim’s Pride acknowledges that, in making its decision to execute and
deliver this Agreement, the Administrator and each Purchaser Group have relied
on Pilgrim’s Pride’s agreement to act as Servicer hereunder.  Accordingly,
Pilgrim’s Pride agrees that it will not voluntarily resign as Servicer.
 
(d) The Servicer may delegate its duties and obligations hereunder to any
subservicer (each, a “Sub-Servicer”); provided that, in each such delegation (i)
such Sub-Servicer shall agree in writing, to perform the duties and obligations
of the Servicer pursuant to the terms hereof, (ii) the Servicer shall remain
primarily liable to each Purchaser Group and the Administrator for the
performance of the duties and obligations so delegated, (iii) the Seller, the
Administrator and each Purchaser Group shall have the right to look solely to
the Servicer for performance and (iv) the terms of any agreement with any
Sub-Servicer shall provide that the Administrator may terminate such agreement
upon the termination of the Servicer hereunder by giving notice of its desire to
terminate such agreement to the Servicer (and the Servicer shall provide
appropriate notice to such Sub-Servicer).
 
Section 4.2.   Duties of Servicer.  (a)  The Servicer shall take or cause to be
taken all such action as may be necessary or advisable to service, administer
and collect each Pool Receivable from time to time, all in accordance with this
Agreement and all applicable laws, rules and regulations, with reasonable care
and diligence, and in accordance with the Credit and Collection Policy.  The
Servicer shall set aside for the accounts of the Seller and each Purchaser Group
the amount of the Collections to which each such Purchaser Group is entitled in
accordance with Article I hereto.  The Servicer may, in accordance with the
Credit and Collection Policy, extend the maturity of any Pool Receivable (but
not beyond thirty (30) days) and extend the maturity or adjust the Outstanding
Balance of any Defaulted Receivable as the Servicer may determine to be
appropriate to maximize Collections thereof; provided, however, that (i) such
extension or adjustment shall not alter the status of such Pool Receivable as a
Delinquent Receivable or a Defaulted Receivable or limit the rights of any
Purchaser Group or the Administrator under this Agreement and (ii) if a
Termination Event has occurred and is continuing and Pilgrim’s Pride or any of
its Affiliates is still serving as Servicer, the Servicer may make such
extension or adjustment only upon the prior written approval of the
Administrator (with the consent of the Majority Purchasers).  The Seller shall
deliver to the Servicer and the Servicer shall hold for the benefit of the
Seller and the Administrator (for the benefit of each Purchaser Group and
individually) in accordance with their respective interests, all records and
documents (including without limitation computer tapes or disks) with respect to
each Pool Receivable.  Notwithstanding anything to the contrary contained
herein, the Administrator may direct the Servicer to commence or settle any
legal action to enforce collection of any Pool Receivable or to foreclose upon
or repossess any Related Security; provided, however, that no such direction may
be given unless a Termination Event has occurred and is continuing.
 
(b) The Servicer’s obligations hereunder shall terminate on the Final Payout
Date. After such termination the Servicer shall promptly deliver to the Seller
all books, records and related materials that the Seller previously provided to
the Servicer in connection with this Agreement.
 
Section 4.3.   Establishment and Use of Certain Accounts.
 
(a) Lock-Box Accounts.  (i) Prior to the initial purchase hereunder, the
Lock-Box Accounts listed on Schedule II hereto shall have been opened and the
Seller shall have instructed each Obligor to make payments of all Receivables to
such Lock-Box Accounts and (ii) (A) no later than October 15, 2008, the Seller
shall enter into Lock-Box Agreements in form and substance reasonably
satisfactory to the Administrator and covering the Lock-Box Accounts listed on
Schedule II hereto with all of the Lock-Box Banks, and deliver original
counterparts thereof to the Administrator or (B) no later than October 28, 2008,
the Seller shall (x) cause to be opened new Lock-Box Accounts at new lock-box
banks reasonably satisfactory to the Administrator, (y) enter into lock-box
agreements in form and substance reasonably satisfactory to the Administrator
with respect to each such lock-box account and deliver original counterparts
thereof to the Administrator and (z) instruct each Obligor to make payments of
all Receivables to such lock-box accounts; for the avoidance of doubt, the term
“Lock-Box Account” includes, without limitation, the Collection Account and the
Liquidation Account.  A breach of this clause (a) shall constitute a Termination
Event hereunder.
 
(b) Collection Account.  The Servicer agrees to establish the Collection Account
on or before the date of the first purchase hereunder.  The Collection Account
shall be used to accept the transfer of Collections of Pool Receivables from the
Lock-Box Accounts pursuant to Section 1.4(b) and for such other purposes
described in the Transaction Documents.
 
(c) Liquidation Account.  The Servicer agrees to establish the Liquidation
Account on or before the date of the first purchase hereunder.  The Liquidation
Account shall be used to receive transfers of certain amounts of each
Purchaser’s share of Collections of Pool Receivables prior to the Settlement
Dates and for such other purposes described in the Transaction Documents.  No
funds other than those transferred in accordance with Section 1.4 shall be
intentionally transferred into the Liquidation Account.
 
(d) Permitted Investments.  Any amounts in the Liquidation Account or the
Collection Account, as the case may be, may be invested by the Liquidation
Account Bank or Collection Account Bank, respectively, at Servicer’s direction
and with the Administrator’s prior written consent, in Permitted Investments, so
long as the Administrator (for the benefit of the Purchasers) shall have a first
priority perfected security interest in such Permitted Investments and such
Permitted Investments are subject to no Adverse Claims other than those of the
Purchaser provided hereunder.  So long as the Administrator has exclusive
control over the Lock-Box Accounts, any amounts on deposit therein may be
invested in Permitted Investments at the discretion of the Administrator, and in
such case the Seller and/or Servicer shall execute the applicable documents, if
any, in connection therewith as requested by the Administrator.
 
(e) Control of Lock-Box Accounts.  The Administrator may or, upon the direction
of the Majority Purchasers, shall, at any time give notice to each Lock-Box
Bank, the Collection Account Bank and the Liquidation Account Bank that the
Administrator is exercising its rights under the Lock-Box Agreements, and the
Liquidation Account Agreement to do any or all of the following: (i) to have the
exclusive ownership and control of the Lock-Box Accounts to the extent provided
in the related Lock-Box Agreement, the Collection Account and the Liquidation
Account transferred to the Administrator and to exercise exclusive dominion and
control over the funds deposited therein, (ii) to have the proceeds that are
sent to the respective Lock-Box Accounts be redirected pursuant to its
instructions rather than deposited in the applicable Lock-Box Account, and (iii)
to take any or all other actions permitted under the applicable Lock-Box
Agreement and the Liquidation Account Agreement.  The Seller hereby agrees that
if the Administrator at any time takes any action set forth in the preceding
sentence, the Administrator shall have exclusive control of the proceeds
(including Collections) of all Pool Receivables and the Seller hereby further
agrees to take any other action that the Administrator or any Purchaser Agent
may reasonably request to transfer such control.  Any proceeds of Pool
Receivables received by the Seller or the Servicer, thereafter shall be sent
immediately to the Administrator.  The parties hereto hereby acknowledge that if
at any time the Administrator takes control of any Lock-Box Account, the
Collection Account and the Liquidation Account, the Administrator shall not have
any rights to the funds therein in excess of the unpaid amounts due to the
Administrator, the Purchaser Groups or any other Person hereunder.  The parties
hereto hereby further acknowledge that, as of the Closing Date, the
Administrator has exclusive control of each of the Lock-Box Accounts.
 
Section 4.4.   Enforcement Rights.  (a)  At any time:
 
(i) the Administrator may direct the Obligors that payment of all amounts
payable under any Pool Receivable be made directly to the Administrator or its
designee;
 
(ii) the Administrator may instruct the Seller or the Servicer to give notice of
the Purchaser Groups’ interest in Pool Receivables to each Obligor, which notice
shall direct that payments be made directly to the Administrator or its designee
(on behalf of such Purchaser Groups), and upon such instruction from the
Administrator, the Seller or the Servicer, as applicable, shall give such notice
at the expense of the Seller; provided, that if the Seller or the Servicer fails
to so notify each Obligor, the Administrator (at the Seller’s expense) may so
notify the Obligors; and
 
(iii) the Administrator may request the Seller or the Servicer to, and upon such
request the Seller or the Servicer, as applicable, shall, (A) assemble all of
the records necessary or desirable to collect the Pool Receivables and the
Related Security, and transfer or license to any new Servicer the use of all
software necessary or desirable to collect the Pool Receivables and the Related
Security, and make the same available to the Administrator or its designee (for
the benefit of the Purchasers) at a place selected by the Administrator, and (B)
segregate all cash, checks and other instruments received by it from time to
time constituting Collections with respect to the Pool Receivables in a manner
acceptable to the Administrator and, promptly upon receipt, remit all such cash,
checks and instruments, duly endorsed or with duly executed instruments of
transfer, to the Administrator or its designee.
 
(b) The Seller hereby authorizes the Administrator (on behalf of each Purchaser
Group), and irrevocably appoints the Administrator as its attorney-in-fact with
full power of substitution and with full authority in the place and stead of the
Seller, which appointment is coupled with an interest, to take after the
occurrence and during the continuance of a Termination Event any and all steps
in the name of the Seller and on behalf of the Seller necessary or desirable, in
the determination of the Administrator, to collect any and all amounts or
portions thereof due under any and all Pool Receivables or Related Security,
including, without limitation, endorsing the name of the Seller on checks and
other instruments representing Collections and enforcing such Pool Receivables,
Related Security and the related Contracts.  Notwithstanding anything to the
contrary contained in this subsection (b), none of the powers conferred upon
such attorney-in-fact pursuant to the immediately preceding sentence shall
subject such attorney-in-fact to any liability if any action taken by it shall
prove to be inadequate or invalid, nor shall they confer any obligations upon
such attorney-in-fact in any manner whatsoever, except to the extent arising out
of the negligence or willful misconduct of such attorney-in-fact.
 
Section 4.5.   Responsibilities of the Seller.  Anything herein to the contrary
notwithstanding, the Seller shall (i) perform all of its obligations, if any,
under the Contracts related to the Pool Receivables to the same extent as if
interests in such Pool Receivables had not been transferred hereunder, and the
exercise by the Administrator, the Purchaser Agents or the Purchasers of their
respective rights hereunder shall not relieve the Seller from such obligations
and (ii) pay when due any taxes, including, without limitation, any sales taxes
payable in connection with the Pool Receivables and their creation and
satisfaction.  The Administrator, the Purchaser Agents and the Purchasers shall
not have any obligation or liability with respect to any Pool Receivable, any
Related Security or any related Contract, nor shall any of them be obligated to
perform any of the obligations of the Seller under any of the foregoing.
 
Section 4.6.   Servicing Fee.  The Servicer shall be paid a fee, through
distributions contemplated by Section 1.4(d), equal to 0.50% per annum of the
average outstanding Net Receivables Pool Balance.
 
ARTICLE V.
 
THE AGENTS
 
Section 5.1. Appointment and Authorization.  (a)  Each Purchaser and Purchaser
Agent hereby irrevocably designates and appoints BMO Capital Markets Corp., as
the “Administrator” hereunder and authorizes the Administrator to take such
actions and to exercise such powers as are delegated to the Administrator hereby
and to exercise such other powers as are reasonably incidental thereto.  The
Administrator shall hold, in its name, for the benefit of each Purchaser,
ratably, the Participation.  The Administrator shall not have any duties other
than those expressly set forth herein or any fiduciary relationship with any
Purchaser or Purchaser Agent, and no implied obligations or liabilities shall be
read into this Agreement, or otherwise exist, against the Administrator.  The
Administrator does not assume, nor shall it be deemed to have assumed, any
obligation to, or relationship of trust or agency with, the Seller or
Servicer.  Notwithstanding any provision of this Agreement or any other
Transaction Document to the contrary, in no event shall the Administrator ever
be required to take any action which exposes the Administrator to personal
liability or which is contrary to the provision of any Transaction Document or
applicable law.
 
(b) Each Purchaser hereby irrevocably designates and appoints the respective
institution identified as the Purchaser Agent for such Purchaser’s Purchaser
Group on the signature pages hereto or in the Assumption Agreement or Transfer
Supplement pursuant to which such Purchaser becomes a party hereto, and each
authorizes such Purchaser Agent to take such action on its behalf under the
provisions of this Agreement and to exercise such powers and perform such duties
as are expressly delegated to such Purchaser Agent by the terms of this
Agreement, if any, together with such other powers as are reasonably incidental
thereto. Notwithstanding any provision to the contrary elsewhere in this
Agreement, no Purchaser Agent shall have any duties or responsibilities, except
those expressly set forth herein, or any fiduciary relationship with any
Purchaser or other Purchaser Agent or the Administrator, and no implied
covenants, functions, responsibilities, duties, obligations or liabilities on
the part of such Purchaser Agent shall be read into this Agreement or otherwise
exist against such Purchaser Agent.
 
(c) Except as otherwise specifically provided in this Agreement, the provisions
of this  Article V are solely for the benefit of the Purchaser Agents, the
Administrator and the Purchasers, and none of the Seller or Servicer shall have
any rights as a third-party beneficiary or otherwise under any of the provisions
of this Article V, except that this Article V shall not affect any obligations
that any Purchaser Agent, the Administrator or any Purchaser may have to the
Seller or the Servicer under the other provisions of this Agreement.
Furthermore, no Purchaser shall have any rights as a third-party beneficiary or
otherwise under any of the provisions hereof in respect of a Purchaser Agent
which is not the Purchaser Agent for such Purchaser.
 
(d) In performing its functions and duties hereunder, the Administrator shall
act solely as the agent of the Purchasers and the Purchaser Agents and does not
assume nor shall be deemed to have assumed any obligation or relationship of
trust or agency with or for the Seller or Servicer or any of their successors
and assigns. In performing its functions and duties hereunder, each Purchaser
Agent shall act solely as the agent of its respective Purchaser and does not
assume nor shall be deemed to have assumed any obligation or relationship of
trust or agency with or for the Seller, the Servicer, any other Purchaser, any
other Purchaser Agent or the Administrator, or any of their respective
successors and assigns.
 
Section 5.2. Delegation of Duties.  The Administrator may execute any of its
duties through agents or attorneys-in-fact and shall be entitled to advice of
counsel concerning all matters pertaining to such duties.  The Administrator
shall not be responsible for the negligence or misconduct of any agents or
attorneys-in-fact selected by it with reasonable care.
 
Section 5.3. Exculpatory Provisions.  None of the Purchaser Agents, the
Administrator or any of their directors, officers, agents or employees shall be
liable for any action taken or omitted (i) with the consent or at the direction
of the Majority Purchasers (or in the case of any Purchaser Agent, the
Purchasers within its Purchaser Group that have a majority of the aggregate
Commitment of such Purchaser Group) or (ii) in the absence of such Person’s
gross negligence or willful misconduct.  The Administrator shall not be
responsible to any Purchaser, Purchaser Agent or other Person for (i) any
recitals, representations, warranties or other statements made by the Seller,
Servicer, or any of their Affiliates, (ii) the value, validity, effectiveness,
genuineness, enforceability or sufficiency of any Transaction Document,
(iii) any failure of the Seller, the Servicer, any Originator or any of their
Affiliates to perform any obligation hereunder or under the other Transaction
Documents to which it is a party (or under any Contract), or (iv) the
satisfaction of any condition specified in Exhibit II.  The Administrator shall
not have any obligation to any Purchaser or Purchaser Agent to ascertain or
inquire about the observance or performance of any agreement contained in any
Transaction Document or to inspect the properties, books or records of the
Seller, Servicer, Originator or any of their Affiliates.
 
Section 5.4. Reliance by Agents.  (a)  Each Purchaser Agent and the
Administrator shall in all cases be entitled to rely, and shall be fully
protected in relying, upon any document or other writing or conversation
believed by it to be genuine and correct and to have been signed, sent or made
by the proper Person and upon advice and statements of legal counsel (including
counsel to the Seller), independent accountants and other experts selected by
the Administrator.  Each Purchaser Agent and the Administrator shall in all
cases be fully justified in failing or refusing to take any action under any
Transaction Document unless it shall first receive such advice or concurrence of
the Majority Purchasers (or in the case of any Purchaser Agent, the Purchasers
within its Purchaser Group that have a majority of the aggregate Commitment of
such Purchaser Group), and assurance of its indemnification, as it deems
appropriate.
 
(b) The Administrator shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement in accordance with a request of the
Majority Purchasers or any Purchaser Agent, and such request and any action
taken or failure to act pursuant thereto shall be binding upon all Purchasers,
the Administrator and Purchaser Agents.
 
(c) The Purchasers within each Purchaser Group with a majority of the Commitment
of such Purchaser Group shall be entitled to request or direct the related
Purchaser Agent to take action, or refrain from taking action, under this
Agreement on behalf of such Purchasers. Such Purchaser Agent shall in all cases
be fully protected in acting, or in refraining from acting, under this Agreement
in accordance with a request of such Majority Purchasers, and such request and
any action taken or failure to act pursuant thereto shall be binding upon all of
such Purchaser Agent’s Purchasers.
 
(d) Unless otherwise advised in writing by a Purchaser Agent or by any Purchaser
on whose behalf such Purchaser Agent is purportedly acting, each party to this
Agreement may assume that (i) such Purchaser Agent is acting for the benefit of
each of the Purchasers in respect of which such Purchaser Agent is identified as
being the “Purchaser Agent” in the definition of “Purchaser Agent” hereto, as
well as for the benefit of each assignee or other transferee from any such
Person, and (ii) each action taken by such Purchaser Agent has been duly
authorized and approved by all necessary action on the part of the Purchasers on
whose behalf it is purportedly acting. Each Purchaser Agent and its Purchaser(s)
shall agree amongst themselves as to the circumstances and procedures for
removal, resignation and replacement of such Purchaser Agent.
 
Section 5.5. Notice of Termination Events.  Neither any Purchaser Agent nor the
Administrator shall be deemed to have knowledge or notice of the occurrence of
any Termination Event unless such Person has received notice from any Purchaser,
Purchaser Agent, the Servicer or the Seller stating that a Termination Event or
Unmatured Termination Event has occurred hereunder and describing such
Termination Event or Unmatured Termination Event.  In the event that the
Administrator receives such a notice, it shall promptly give notice thereof to
each Purchaser Agent whereupon each such Purchaser Agent shall promptly give
notice thereof to its Purchasers.  In the event that a Purchaser Agent receives
such a notice (other than from the Administrator), it shall promptly give notice
thereof to the Administrator.  The Administrator shall take such action
concerning a Termination Event or Unmatured Termination Event as may be directed
by the Majority Purchasers unless such action otherwise requires the consent of
all  Purchasers), but until the Administrator receives such directions, the
Administrator may (but shall not be obligated to) take such action, or refrain
from taking such action, as the Administrator deems advisable and in the best
interests of the Purchasers and Purchaser Agents.
 
Section 5.6. Non-Reliance on Administrator, Purchaser Agents and Other
Purchasers.  Each Purchaser expressly acknowledges that none of the
Administrator, the Purchaser Agents nor any of their respective officers,
directors, employees, agents, attorneys-in-fact or Affiliates has made any
representations or warranties to it and that no act by the Administrator, or any
Purchaser Agent hereafter taken, including any review of the affairs of the
Seller, Servicer or any Originator, shall be deemed to constitute any
representation or warranty by the Administrator or such Purchaser Agent, as
applicable.  Each Purchaser represents and warrants to the Administrator and the
Purchaser Agents that, independently and without reliance upon the
Administrator, Purchaser Agents or any other Purchaser and based on such
documents and information as it has deemed appropriate, it has made and will
continue to make its own appraisal of and investigation into the business,
operations, property, prospects, financial and other conditions and
creditworthiness of the Seller, Servicer or the Originators, and the Receivables
and its own decision to enter into this Agreement and to take, or omit, action
under any Transaction Document.  Except for items specifically required to be
delivered hereunder, the Administrator shall not have any duty or responsibility
to provide any Purchaser Agent with any information concerning the Seller,
Servicer or the Originators or any of their Affiliates that comes into the
possession of the Administrator or any of its officers, directors, employees,
agents, attorneys-in-fact or Affiliates.
 
Section 5.7. Administrators and Affiliates.  Each of the Purchasers and the
Administrator and their Affiliates may extend credit to, accept deposits from
and generally engage in any kind of banking, trust, debt, entity or other
business with the Seller, Servicer or any Originator or any of their
Affiliates.  With respect to the acquisition of the Eligible Receivables
pursuant to this Agreement, each of the Purchaser Agents and the Administrator
shall have the same rights and powers under this Agreement as any Purchaser and
may exercise the same as though it were not such an agent, and the terms
“Purchaser” and “Purchasers” shall include, to the extent applicable, each of
the Purchaser Agents and the Administrator in their individual capacities.
 
Section 5.8. Indemnification.  Each Related Committed Purchaser shall indemnify
and hold harmless the Administrator (but solely in its capacity as
Administrator) and its officers, directors, employees, representatives and
agents (to the extent not reimbursed by the Seller, the Servicer or any
Originator and without limiting the obligation of the Seller, the Servicer, or
any Originator to do so), ratably (based on its Commitment) from and against any
and all liabilities, obligations, losses, damages, penalties, judgments,
settlements, costs, expenses and disbursements of any kind whatsoever (including
in connection with any investigative or threatened proceeding, whether or not
the Administrator or such Person shall be designated a party thereto) that may
at any time be imposed on, incurred by or asserted against the Administrator or
such Person as a result of, or related to, any of the transactions contemplated
by the Transaction Documents or the execution, delivery or performance of the
Transaction Documents or any other document furnished in connection therewith
(but excluding any such liabilities, obligations, losses, damages, penalties,
judgments, settlements, costs, expenses or disbursements resulting solely from
the gross negligence or willful misconduct of the Administrator or such Person
as finally determined by a court of competent jurisdiction).
 
Section 5.9. Successor Administrator.  The Administrator may, upon at least
thirty (30) days notice to the Seller and each Purchaser and Purchaser Agent,
resign as Administrator.  Such resignation shall not become effective until (x)
a successor agent is appointed by the Majority Purchasers and has accepted such
appointment and (y) so long as no Termination Event or Unmatured Termination
Event has occurred and is continuing, the Seller shall have consented to such
successor agent (such consent not to be unreasonably withheld or delayed).  Upon
such acceptance of its appointment as Administrator hereunder by a successor
Administrator, such successor Administrator shall succeed to and become vested
with all the rights and duties of the retiring Administrator, and the retiring
Administrator shall be discharged from its duties and obligations under the
Transaction Documents.  After any retiring Administrator’s resignation
hereunder, the provisions of Sections 5.1 and 5.2 and this Article V shall inure
to its benefit as to any actions taken or omitted to be taken by it while it was
the Administrator.
 
ARTICLE VI.                                
 


 
MISCELLANEOUS
 
Section 6.1.   Amendments, Etc.  No amendment or waiver of any provision of this
Agreement or consent to any departure by the Seller or Servicer therefrom shall
be effective unless in a writing signed by the Administrator and the Majority
Purchasers, and, in the case of any amendment, by the Seller and the Servicer
and then such amendment, waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given; provided,
however, that, to the extent required by the securitization program of any
Uncommitted Purchaser, no such material amendment shall be effective until the
Rating Agencies have notified the Servicer, the Administrator and applicable
Purchaser Agent in writing that such action will not result in a reduction or
withdrawal of the rating of any Notes; provided, further, that no such amendment
or waiver shall, without the consent of each affected Purchaser, (A) extend the
date of any payment or deposit of Collections by the Seller or the Servicer, (B)
reduce the rate or extend the time of payment of Discount, (C) reduce any fees
payable to the Administrator, any Purchaser Agent or any Purchaser pursuant to
the applicable Purchaser Group Fee Letter, (D) change the amount of Investment
of any Purchaser, any Purchaser’s pro rata share of the Participation or any
Related Committed Purchaser’s Commitment, (E) amend, modify or waive any
provision of the definition of “Majority Purchaser” or this Section 6.1, (F)
consent to or permit the assignment or transfer by the Seller of any of its
rights and obligations under this Agreement, (G) change the definition of
“Participation”, “Special Obligor” or “Termination Event”, (H) amend or modify
any defined term (or any defined term used directly or indirectly in such
defined term) used in clauses (A) through (G) above in a manner that would
circumvent the intention of the restrictions set forth in such clauses, or (I)
otherwise materially and adversely affect the rights of any such Purchaser
hereunder.  No failure on the part of any Purchaser, Purchaser Agent or the
Administrator to exercise, and no delay in exercising, any right hereunder shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right hereunder preclude any other or further exercise thereof or the exercise
of any other right.
 
Section 6.2.   Notices, Etc.  All notices and other communications hereunder
shall, unless otherwise stated herein, be in writing (which shall include
facsimile communication) and sent or delivered, to each party hereto, at its
address set forth under its name on the signature pages hereof or at such other
address as shall be designated by such party in a written notice to the other
parties hereto.  Notices and communications by facsimile shall be effective when
sent (and shall be followed by hard copy sent by first class mail), and notices
and communications sent by other means shall be effective when received.
 
Section 6.3.   Successors and Assigns; Participations; Assignments.  
 
(a) Successors and Assigns.  This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and
assigns.  Except as otherwise provided herein, the Seller may not assign or
transfer any of its rights or delegate any of its duties hereunder or under any
Transaction Document without the prior consent of the Administrator and the
Purchaser Agents.
 
(b) Participations.  Except as otherwise specifically provided herein, any
Purchaser may sell to one or more Persons (each a “Participant”) participating
interests in the interests of such Purchaser hereunder; provided, however, that
no Purchaser shall grant any participation under which the Participant shall
have rights to approve any amendment to or waiver of this Agreement or any other
Transaction Document.  Such Purchaser shall remain solely responsible for
performing its obligations hereunder, and the Seller, each Purchaser Agent and
the Administrator shall continue to deal solely and directly with such Purchaser
in connection with such Purchaser’s rights and obligations hereunder.  A
Purchaser shall not agree with a Participant to restrict such Purchaser’s right
to agree to any amendment hereto, except amendments that require the consent of
all Purchasers.
 
(c) Assignments by Certain Related Committed Purchasers.
 
(i)   Any Related Committed Purchaser may assign to one or more Eligible
Assignees (each a “Purchasing Related Committed Purchaser”), who is (x)
reasonably acceptable to the related Purchaser Agent in its sole discretion and
(y) so long as no Termination Event or Unmatured Termination Event has occurred
and is continuing, consented to by the Seller (such consent not to be
unreasonably withheld or delayed), any portion of its Commitment pursuant to a
supplement hereto, substantially in the form of Annex D with any changes as have
been approved by the parties thereto (each, a “Transfer Supplement”), executed
by each such Purchasing Related Committed Purchaser, such selling Related
Committed Purchaser, such related Purchaser Agent and the Administrator.  Any
such assignment by Related Committed Purchaser cannot be for an amount less than
$50,000,000.  Upon (i) the execution of the Transfer Supplement, (ii) delivery
of an executed copy thereof to the Seller, such related Purchaser Agent and the
Administrator and (iii) payment by the Purchasing Related Committed Purchaser to
the selling Related Committed Purchaser of the agreed purchase price, if any,
such selling Related Committed Purchaser shall be released from its obligations
hereunder to the extent of such assignment and such Purchasing Related Committed
Purchaser shall for all purposes be a Related Committed Purchaser party hereto
and shall have all the rights and obligations of a Related Committed Purchaser
hereunder to the same extent as if it were an original party hereto.  The amount
of the Commitment of the selling Related Committed Purchaser allocable to such
Purchasing Related Committed Purchaser shall be equal to the amount of the
Commitment of the selling Related Committed Purchaser transferred regardless of
the purchase price, if any, paid therefor.  The Transfer Supplement shall be an
amendment hereof only to the extent necessary to reflect the addition of such
Purchasing Related Committed Purchaser as a “Related Committed Purchaser” and
any resulting adjustment of the selling Related Committed Purchaser’s
Commitment.
 
(ii)   Each Related Committed Purchaser agrees that in the event it shall cease
to have a short term debt or deposit rating of A-1 or better by S&P and P-1 or
better by Moody’s, such Related Committed Purchaser shall, at the request of the
Seller, assign all of its rights and obligations hereunder to an Eligible
Assignee reasonably acceptable to the Seller and the Administrator in accordance
with subparagraph (i) above.
 
(d) Assignments to Liquidity Banks and other Program Support Providers.  Any
Uncommitted Purchaser may at any time grant to one or more of its Liquidity
Banks or other Program Support Providers, participating interests in its portion
of the Participation.  In the event of any such grant by such Uncommitted
Purchaser of a participating interest to a Liquidity Bank or other Program
Support Provider, such Uncommitted Purchaser shall remain responsible for the
performance of its obligations hereunder.  The Seller agrees that each Liquidity
Bank and Program Support Provider of any Uncommitted Purchaser hereunder shall
be entitled to the benefits of Section 1.8.
 
(e) Other Assignment by Uncommitted Purchasers.  Without limiting the right of
any Uncommitted Purchaser to sell or grant interests or participations to its
Liquidity Banks and Program Support Providers as described in paragraph (d),
above, each party hereto agrees and consents (i) to any Uncommitted Purchaser’s
assignment, participation, grant of security interests in or other transfers of
any portion of, or any of its beneficial interest in, the Participation (or
portion thereof), including without limitation to any collateral agent in
connection with its commercial paper program and (ii) to the complete assignment
by any Uncommitted Purchaser of all of its rights and obligations hereunder to
any Eligible Assignee, and upon such assignment such Uncommitted Purchaser shall
be released from all obligations and duties, if any, hereunder; provided,
however, that such Uncommitted Purchaser may not, without the prior consent of
its Related Committed Purchasers and, so long as no Termination Event or
Unmatured Termination Event has occurred and is continuing, the consent of the
Seller (such consent not to be unreasonably withheld or delayed), make any such
transfer of its rights hereunder unless the assignee (i) is principally engaged
in the purchase of assets similar to the assets being purchased hereunder and
(ii) has as its Purchaser Agent the Purchaser Agent of the assigning Uncommitted
Purchaser (each such Person, a “Note Issuer”).  Any assigning Uncommitted
Purchaser shall deliver to any assignee a Transfer Supplement with any changes
as have been approved by the parties thereto, duly executed by such Uncommitted
Purchaser, assigning any portion of its interest in the Participation to its
Eligible Assignee.  Such Uncommitted Purchaser shall promptly (i) notify each of
the other parties hereto of such assignment and (ii) take all further action
that the assignee reasonably requests in order to evidence the assignee’s right,
title and interest in such interest in the Participation and to enable the
assignee to exercise or enforce any rights of such Uncommitted Purchaser
hereunder.  Upon the assignment of any portion of its interest in the
Participation, the assignee shall have all of the rights hereunder with respect
to such interest (except that the Discount therefor shall thereafter accrue at
the rate, determined with respect to the assigning Uncommitted Purchaser unless
the Seller, the related Purchaser Agent and the assignee shall have agreed upon
a different Discount).
 
Section 6.4.   Costs, Expenses and Taxes.  (a)  In addition to the rights of
indemnification granted under Section 3.1 hereof, the Seller agrees to pay on
demand all reasonable costs and expenses in connection with the preparation,
execution, delivery and administration (including periodic auditing of Pool
Receivables) of this Agreement, each Liquidity Agreement, and the other
documents and agreements to be delivered hereunder, including all reasonable
costs and expenses relating to the amending, amending and restating, modifying
or supplementing of this Agreement, the Liquidity Agreements and the other
documents and agreements to be delivered hereunder and the waiving of any
provisions thereof, and including in all cases, without limitation, Attorney
Costs for the Administrator, the Purchaser Agents, the Purchasers and their
respective Affiliates and agents with respect thereto and with respect to
advising the Administrator, the Purchaser Agents, the Purchasers and their
respective Affiliates and agents as to their rights and remedies under this
Agreement and the other Transaction Documents, and all reasonable costs and
expenses, if any (including Attorney Costs), of the Administrator, the Purchaser
Agents, the Purchasers and their respective Affiliates and agents, in connection
with the enforcement of this Agreement and the other Transaction Documents.
 
(b) In addition, the Seller shall pay on demand any and all stamp and other
taxes and fees payable in connection with the execution, delivery, filing and
recording of this Agreement or the other documents or agreements to be delivered
hereunder (other than taxes payable on the gross receipts or income of any
Indemnified Party), and agrees to save each Indemnified Party harmless from and
against any liabilities with respect to or resulting from any delay in paying or
omission to pay such taxes and fees.
 
Section 6.5.   No Proceedings; Limitation on Payments.  
 
(a) Each of the Seller, the Servicer, the Administrator, the Purchaser Agents,
the Purchasers, each assignee of the Participation or any interest therein, and
each Person which enters into a commitment to purchase the Participation or
interests therein, hereby covenants and agrees that it will not institute
against, or join any other Person in instituting against, any Note Issuer
(including any Uncommitted Purchaser), any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceeding, or other proceeding under any
federal or state bankruptcy or similar law, for one year and one day after the
latest maturing Note issued by any such Note Issuer is paid in full.  The
provisions of this paragraph shall survive any termination of this Agreement.
 
(b) Notwithstanding any provisions contained in this Agreement to the contrary,
no Uncommitted Purchaser shall or shall be obligated to, pay any amount, if any,
payable by it pursuant to this Agreement or any other Transaction Document
unless (i) such Uncommitted Purchaser has received funds which may be used to
make such payment and which funds are not required to repay the Notes when due
and (ii) after giving effect to such payment, either (x) such Uncommitted
Purchaser could issue Notes to refinance all outstanding Notes (assuming such
outstanding Notes matured at such time) in accordance with the program documents
governing such Uncommitted Purchaser’s securitization program or (y) all Notes
are paid in full.  Any amount which such Uncommitted Purchaser does not pay
pursuant to the operation of the preceding sentence shall not constitute a claim
(as defined in §101 of the Bankruptcy Code) against or company obligation of
such Uncommitted Purchaser for any such insufficiency unless and until such
Uncommitted Purchaser satisfies the provisions of clauses (i) and (ii)
above.  The provisions of this paragraph shall survive any termination of this
Agreement.  This paragraph (b) shall not act in limitation of any Related
Committed Purchasers obligation to make Purchases in accordance with and subject
to the terms of Sections 1.1 and 1.2.
 
Section 6.6.   Confidentiality.  
 
(a) Each of the Administrator, the Indemnified Parties, the Seller and the
Servicer shall maintain and shall cause each of its employees and officers to
maintain the confidentiality of this Agreement and all information with respect
to the other parties, including all information regarding the business of the
Seller and the Servicer hereto and their respective businesses obtained by it or
them in connection with the structuring, negotiating and execution of the
transactions contemplated herein, except that each such party and its directors,
officers and employees may (i) disclose such information to its external
accountants, attorneys, commercial paper investors, potential commercial paper
investors, credit enhancers to the Purchasers (including the directors,
officers, external accountants, and attorneys of such credit enhancers) and the
agents or advisors of such Persons (“Excepted Persons”) who have a need to know
such information, provided that each Excepted Person shall be advised by the
party disclosing such information of the confidential nature of the information
being disclosed, (ii) disclose the existence of this Agreement, but not the
financial terms thereof, (iii) disclose such information as is required by
Applicable Law and (iv) disclose this Agreement and such information in any
suit, action, proceeding or investigation (whether in law or in equity or
pursuant to arbitration) involving any of the Transaction Documents or any
interest rate swap, exchange or cap agreements for the purpose of defending
itself, reducing its liability, or protecting or exercising any of its claims,
rights, remedies, or interests under or in connection with any of the
Transaction Documents or any interest rate swap, exchange or cap agreements,
provided that the Persons permitted to make such disclosures under clauses (iii)
and (iv) shall also include credit enhancers to the Purchasers.  It is
understood that the financial terms that may not be disclosed except in
compliance with this Section 6.6(a) include, without limitation, all fees and
other pricing terms, and all Termination Events or Unmatured Termination Events,
and priority of payment provisions.
 
(b) Anything herein to the contrary notwithstanding, the Seller and the Servicer
each hereby consents to the disclosure of any nonpublic information with respect
to it (i) to the Administrator or any Indemnified Party by each other, (ii) by
the Administrator or any Indemnified Party to any prospective or actual assignee
or participant of any of them or (iii) by the Administrator or any Indemnified
Party to any Rating Agency, commercial paper dealer or provider of a surety,
guaranty or credit or liquidity enhancement to a Purchaser and to any officers,
directors, employees, outside accountants, advisors, and attorneys of any of the
foregoing, provided each such Person is informed of the confidential nature of
such information.  In addition, the Indemnified Parties and credit enhancers to
the Purchasers, and the Administrator may disclose any such nonpublic
information as required pursuant to any law, rule, regulation, direction,
request or order of any judicial, administrative or regulatory authority or
proceedings (whether or not having the force or effect of law).
 
(c) Notwithstanding anything herein to the contrary, the foregoing shall not be
construed to prohibit (i) disclosure of any and all information that is or
becomes publicly known, (ii) disclosure of any and all information (A) if
required to do so by any applicable statute, law, rule or regulation, (B) to any
government agency or regulatory body having or claiming authority to regulate or
oversee any respects of the Administrator or any Indemnified Party’s business or
that of their affiliates, (C) pursuant to any subpoena, civil investigative
demand or similar demand or request of any court, regulatory authority,
arbitrator or arbitration to which the Administrator or any Indemnified Party or
any affiliate or an officer, director, employer or shareholder thereof is a
party, (D) in any preliminary or final offering circular, registration statement
or contract or other document pertaining to the transactions contemplated herein
approved in advance by the Seller or Servicer or (E) to any affiliate,
independent or internal auditor, agent, employee or attorney of the
Administrator or any Indemnified Party having a need to know the same, provided
that the Administrator or Indemnified Party advises such recipient of the
confidential nature of the information being disclosed, or (iii) any other
disclosure authorized in writing by the Seller or Servicer.
 
Section 6.7.   GOVERNING LAW AND JURISDICTION.  (a)  THIS AGREEMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF TEXAS
(WITHOUT GIVING EFFECT TO THE CONFLICT OF LAWS PRINCIPLES THEREOF), EXCEPT TO
THE EXTENT THAT THE PERFECTION (OR THE EFFECT OF PERFECTION OR
NON-PERFECTION)  OF THE INTERESTS OF THE PURCHASER IN THE POOL RECEIVABLES AND
THE OTHER ITEMS DESCRIBED IN SECTION 1.2(d) IS GOVERNED BY THE LAWS OF A
JURISDICTION OTHER THAN THE STATE OF TEXAS.
 
(b) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT MAY BE BROUGHT
IN THE COURTS OF THE STATE OF ILLINOIS OR OF THE UNITED STATES FOR THE NORTHERN
DISTRICT OF ILLINOIS, AND BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH OF
THE PURCHASERS, THE PURCHASER AGENTS, THE SELLER, THE SERVICER AND THE
ADMINISTRATOR CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE
NON-EXCLUSIVE JURISDICTION OF THOSE COURTS.  EACH OF THE PURCHASERS, THE
PURCHASER AGENTS, THE SELLER, THE SERVICER AND THE ADMINISTRATOR IRREVOCABLY
WAIVES, TO THE MAXIMUM EXTENT PERMITTED BY LAW, ANY OBJECTION, INCLUDING ANY
OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON
CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR
PROCEEDING IN SUCH JURISDICTION IN RESPECT OF THIS AGREEMENT OR ANY DOCUMENT
RELATED HERETO.  THE PURCHASERS, THE PURCHASER AGENTS, THE SELLER, THE SERVICER
AND THE ADMINISTRATOR EACH WAIVE PERSONAL SERVICE OF ANY SUMMONS, COMPLAINT OR
OTHER PROCESS, WHICH MAY BE MADE BY ANY OTHER MEANS PERMITTED BY ILLINOIS LAW.
 
Section 6.8.   Execution in Counterparts.  This Agreement may be executed in any
number of counterparts, each of which when so executed shall be deemed to be an
original and all of which when taken together shall constitute one and the same
agreement.
 
Section 6.9.   Survival of Termination.  The provisions of Sections 1.8, 1.9,
1.10, 3.1, 6.4, 6.5, 6.6, 6.7 and 6.10 shall survive any termination of this
Agreement.
 
Section 6.10.   WAIVER OF JURY TRIAL.  THE PURCHASERS, THE PURCHASER AGENTS, THE
SELLER, THE SERVICER AND THE ADMINISTRATOR EACH WAIVE THEIR RESPECTIVE RIGHTS TO
A TRIAL BY JURY OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF OR
RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY, IN ANY
ACTION, PROCEEDING OR OTHER LITIGATION OF ANY TYPE BROUGHT BY ANY OF THE PARTIES
AGAINST ANY OTHER PARTY OR PARTIES, WHETHER WITH RESPECT TO CONTRACT CLAIMS,
TORT CLAIMS OR OTHERWISE.  THE PURCHASERS, THE PURCHASER AGENTS, THE SELLER, THE
SERVICER AND THE ADMINISTRATOR EACH AGREE THAT ANY SUCH CLAIM OR CAUSE OF ACTION
SHALL BE TRIED BY A COURT TRIAL WITHOUT A JURY.  WITHOUT LIMITING THE FOREGOING,
EACH OF THE PARTIES HERETO FURTHER AGREES THAT ITS RESPECTIVE RIGHT TO A TRIAL
BY JURY IS WAIVED BY OPERATION OF THIS SECTION AS TO ANY ACTION, COUNTERCLAIM OR
OTHER PROCEEDING WHICH SEEKS, IN WHOLE OR IN PART, TO CHALLENGE THE VALIDITY OR
ENFORCEABILITY OF THIS AGREEMENT OR ANY PROVISION HEREOF.  THIS WAIVER SHALL
APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO
THIS AGREEMENT.
 
Section 6.11.   ENTIRE AGREEMENT.  THIS AGREEMENT AMENDS AND RESTATES IN ITS
ENTIRETY THE ORIGINAL AGREEMENT.  AS SO AMENDED, THIS AGREEMENT AND THE OTHER
TRANSACTION DOCUMENTS EMBODY THE ENTIRE AGREEMENT AND UNDERSTANDING BETWEEN THE
PURCHASERS, THE PURCHASER AGENTS, THE SELLER, THE SERVICER AND THE
ADMINISTRATOR, AND SUPERSEDES ALL PRIOR OR CONTEMPORANEOUS AGREEMENTS AND
UNDERSTANDINGS OF SUCH PERSONS, VERBAL OR WRITTEN, RELATING TO THE SUBJECT
MATTER HEREOF AND THEREOF.  FOR THE AVOIDANCE OF DOUBT, ANY RECEIVABLES HELD BY
A PURCHASER ON THE DATE OF THIS AGREEMENT CONSTITUTE RECEIVABLES FOR ALL
PURPOSES OF THIS AGREEMENT AND THE OTHER TRANSACTION DOCUMENTS.  THIS AMENDMENT
AND RESTATEMENT OF THE ORIGINAL AGREEMENT SHALL NOT EFFECTUATE A NOVATION OR
EXTINGUISHMENT OF THE OBLIGATIONS OUTSTANDING UNDER THE ORIGINAL AGREEMENT, BUT
RATHER AN AMENDMENT AND RESTATEMENT OF CERTAIN TERMS GOVERNING SUCH OBLIGATIONS.
 
Section 6.12.   Headings.  The captions and headings of this Agreement and in
any Exhibit hereto are for convenience of reference only and shall not affect
the interpretation hereof or thereof.
 
Section 6.13.   Purchaser Groups’ Liabilities.  The obligations of each
Purchaser Agent and each Purchaser under this Agreement and the other
Transaction Documents are solely the corporate obligations of such Person.  No
recourse shall be had for any obligation or claim arising out of or based upon
this Agreement or any other Transaction Document against any stockholder,
employee, officer, director or incorporator of such Person; provided, however,
that this Section 6.13 shall not relieve any such Person of any liability it
might otherwise have for its own gross negligence or willful misconduct.  The
agreements provided in this Section 6.13 shall survive termination of this
Agreement.
 
(continued on following page)
 

1408834 98442494
 
 



 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.
 


PILGRIM’S PRIDE FUNDING CORPORATION,
as Seller




By:                      /s/ Richard A.
Cogdill                                                       
Name: Richard A. Cogdill
Title:CFO, Secretary & Treasurer


4845 Highway 271 North, Suite A
Pittsburg, Texas 75686
Attention: Richard A. Cogdill
Telephone: (903) 434-1505
Facsimile: (972) 290-8950




PILGRIM’S PRIDE CORPORATION,
as initial Servicer




By:                      /s/ Richard A.
Cogdill                                                       
Name: Richard A. Cogdill
Title:CFO, Secretary & Treasurer


4845 Highway 271 North
Pittsburg, Texas 75686
Attention: Richard A. Cogdill
Telephone: (903) 434-1505
Facsimile: (972) 290-8950

1408834 98442494
                                                                  S-  
Receivable Purchase Agreement
 (Pilgrim’s Pride)
 
 

--------------------------------------------------------------------------------

 

BMO CAPITAL MARKETS CORP.,
as Administrator




By:                      /s/ Brian
Zaban                                                       
Name: Brian Zaban
Title: Managing Director






115 S. LaSalle St., 13W
Chicago, Illinois 60603
Attention:  Brian Zaban
Telephone:  (312) 461-2578
Facsimile:  (312) 461-3189



1408834 98442494
                                                                  S-  
Receivable Purchase Agreement
 (Pilgrim’s Pride)
 
 

--------------------------------------------------------------------------------

 

BMO CAPITAL MARKETS CORP.,
as Purchaser Agent for the BMOCM Purchaser Group




By:                      /s/ Brian
Zaban                                                       
Name: Brian Zaban
Title: Managing Director






115 S. LaSalle St., 13W
Chicago, Illinois 60603
Attention:  Brian Zaban
Telephone:  (312) 461-2578
Facsimile:  (312) 461-3189




FAIRWAY FINANCE COMPANY, LLC
as Uncommitted Purchaser and as Related Committed Purchaser for the BMOCM
Purchaser Group




By:                      /s/ Philip A.
Martone                                                       
Name: Philip A. Martone
Title: Vice President


c/o Lord Securities Corporation
48 Wall Street, 27th Floor
New York, New York 10005
Attention: Philip A. Martone
Telephone:  (212) 346-9008
Facsimile:  (212) 346-9012


Commitment:  $300,000,000





1408834 98442494
                                                                  S-  
Receivable Purchase Agreement
 (Pilgrim’s Pride)
 
 

--------------------------------------------------------------------------------

 

EXHIBIT I
 
DEFINITIONS
 
As used in the Agreement (including its Exhibits), the following terms shall
have the following meanings (such meanings to be equally applicable to both the
singular and plural forms of the terms defined).  Unless otherwise indicated,
all Section, Annex, Exhibit and Schedule references in this Exhibit are to
Sections of and Annexes, Exhibits and Schedules to the Agreement.
 
“Administrator” has the meaning set forth in the preamble to the Agreement.
 
“Adverse Claim” means a lien, security interest or other charge or encumbrance,
or any other type of preferential arrangement, other than Permitted
Encumbrances, it being understood that a lien, security interest or other charge
or encumbrance, or any other type of preferential arrangement, in favor of the
Purchaser shall not constitute an Adverse Claim.
 
“Affected Person” has the meaning set forth in Section 1.8.
 
“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, is in control of, is controlled by or is under common control with
such Person or is a director or officer of such Person, except that with respect
to any Purchaser, Affiliate shall mean the holder(s) of its capital stock.
 
“Aggregate Discount” at any time, means the sum of the aggregate for each
Purchaser of the accrued and unpaid Discount with respect to each such
Purchaser’s Investment at such time.
 
“Aggregate Investment” means the amount paid to the Seller in respect of the
Participation or portion thereof by all Purchasers pursuant to the Agreement, as
reduced from time to time by Collections distributed and applied on account of
such Aggregate Investment pursuant to Section 1.4(d) of the Agreement; provided,
that if such Aggregate Investment shall have been reduced by any distribution,
and thereafter all or a portion of such distribution is rescinded or has
otherwise been returned for any reason, such Aggregate Investment shall be
increased by the amount of such rescinded or returned distribution as though it
had not been made.
 
“Applicable Law” means, for purposes of Section 6.6 of this Agreement, for any
Person or property of such Person, all existing and future applicable laws,
rules, regulations (including proposed, temporary and final income tax
regulations), statutes, treaties, codes, ordinances, permits, certificates,
orders and licenses of and interpretations by any Governmental Authority
(including, without limitation, usury laws, the Federal Truth in Lending Act,
and Regulation Z and Regulation B of the Federal Reserve Board), and applicable
judgments, decrees, injunctions, writs, orders, or line of action of any court,
arbitrator or other administrative, judicial, or quasi-judicial tribunal or
agency of competent jurisdiction.
 
“Applicable Margin” has the meaning set forth in the applicable Purchaser Group
Fee Letter.
 
“Assumption Agreement” means an agreement substantially in the form set forth in
Annex C to the Agreement.
 
“Attorney Costs” means and includes all reasonable fees and disbursements of any
law firm or other external counsel, to be paid as set forth in the applicable
Purchaser Group Fee Letter.
 
“Average Maturity” means at any time that period of days equal to the average
days sales outstanding of the Pool Receivables calculated by the Servicer in the
then most recent Servicer Report; provided, that if the Administrator shall
disagree with any such calculation, the Administrator may reasonably recalculate
such Average Maturity, and any such recalculation upon disclosure to Servicer
and Seller shall be prima facie evidence of such Average Maturity.
 
“Bank Rate” for any Purchaser and for any Yield Period for any Portion of
Investment of the Participation means an interest rate per annum equal to the
Applicable Margin above the Eurodollar Rate for such Yield Period; provided,
further, that in the case of
 
(i)           any Yield Period on or prior to the first day of which the
Administrator or applicable Purchaser Agent shall have been notified by a
Liquidity Bank or any Purchaser that the introduction of or any change in or in
the interpretation of any law or regulation makes it unlawful, or any central
bank or other Governmental Authority asserts that it is unlawful, for such
Liquidity Bank or such Purchaser to fund any Portion of Investment (based on the
Eurodollar Rate) set forth above (and such Liquidity Bank or such Purchaser, as
applicable, shall not have subsequently notified the Administrator or applicable
Purchaser Agent that such circumstances no longer exist),
 
(ii)           any Yield Period of one to (and including) 13 days,
 
(iii)           any Yield Period as to which the Administrator or applicable
Purchaser Agent does not receive notice, by no later than 12:00 noon (Chicago
time) on (w) the second Business Day preceding the first day of such Yield
Period that the Seller desires that the related Portion of Investment be funded
at the CP Rate, (x) the third Business Day preceding the first day of such Yield
Period that the Seller desires that the related Portion of Investment be funded
at the Bank Rate, or (y) the Seller has given the notice contemplated by clause
(w) of this clause (iii) and the Administrator or the applicable Purchaser Agent
shall have notified the Seller that funding the related Portion of Investment at
the CP Rate is unacceptable to such Purchaser, or
 
(iv)           any Yield Period relating to a Portion of Investment which is
less than $1,000,000,
 
the “Bank Rate” for each such Yield Period shall be an interest rate per annum
equal to the Base Rate in effect on each day of such Yield
Period.  Notwithstanding the foregoing, the “Bank Rate” for each day in a Yield
Period occurring during the continuance of a Termination Event shall be an
interest rate equal to the greater of (a) 2% per annum above the Base Rate in
effect on such day and (b) 1% per annum above the CP Rate plus all fees payable
pursuant to the Purchaser Group Fee Letters.
 
“Bankruptcy Code” means the United States Bankruptcy Reform Act of 1978 (11
U.S.C. § 101, et seq.), as amended from time to time.
 
“Base Rate” means, with respect to any Purchaser, for any day, a fluctuating
interest rate per annum as shall be in effect from time to time, which rate
shall be at all times equal to the rate of interest most recently announced by
the applicable Purchaser Agent as its prime commercial rate or similar reference
rate for United States loans made in the United States.
 
“BMOCM” has the meaning set forth in the preamble to the Agreement.
 
“Business Day” means any day on which (i) both (A) the Administrator at its
branch office in Chicago, Illinois is open for business and (B) commercial banks
in New York City are not authorized or required to be closed for business, and
(ii) if this definition of “Business Day” is utilized in connection with the
Eurodollar Rate, dealings are carried out in the London interbank market.
 
“Capital Stock” means, with respect to any Person, any and all shares,
interests, participations or other equivalents (however designated) of such
Person’s capital stock, whether or not outstanding on the date of this
Agreement, including, without limitation, any option, warrant or other right
relating to any such capital stock.
 
“Cash Equivalent” shall mean with respect to any Person any short-term
investments that are classified as cash equivalents on such Person’s
consolidated balance sheet in accordance with generally accepted accounting
principles, consistently applied.
 
“Change in Control” means the occurrence of any of the following:
 
(i)           the direct or indirect sale, transfer, conveyance or other
disposition (other than by way of merger or consolidation), in one or a series
of related transactions, of all or substantially all of the properties or assets
of Pilgrim’s Pride and its subsidiaries taken as a whole to any “person” or
“group” (as such terms are used in Section 13(d)(3) of the Securities Exchange
Act of 1934, as amended) other than a subsidiary of Pilgrim’s Pride;
 
(ii)           any “person” or “group” (as such terms are used in Section
13(d)(3) of the Securities Exchange Act of 1934, as amended), other than the
Pilgrim Family, becomes the ultimate “beneficial owner,” as defined in Rule
13d-3 under the Securities Exchange Act of 1934, as amended, of more than 50% of
the total voting power of the Voting Stock of Pilgrim’s Pride on a fully-diluted
basis;
 
(iii)           the adoption of a plan relating to the liquidation or
dissolution of Pilgrim’s Pride;
 
(iv)           the consummation of any transaction (including, without
limitation, any merger, consolidation or recapitalization) to which Pilgrim’s
Pride is a party the result of which is that, immediately after such
transaction, the holders of all of the outstanding Voting Stock of Pilgrim’s
Pride immediately prior to such transaction hold less than 50.1% of the Voting
Stock of the Person surviving such transaction, measured by voting power rather
than number of shares;
 
(v)           the first day on which a majority of the members of the Board of
Directors of Pilgrim’s Pride are not Continuing Directors; or
 
(vi)           Pilgrim’ Pride ceases to own at least 100% of the outstanding
capital stock of the Seller.
 
For purposes of this definition:
 
“Continuing Directors” means, as of any date of determination, any member of the
board of directors of Pilgrim’s Pride who:
 
(i)           was a member of such board of directors on the date hereof; or
 
(ii)           was nominated for election or elected to such board of directors
with the approval of a majority of the Continuing Directors who were members of
such board at the time of such nomination or election.
 
“Pilgrim Family” means Lonnie A. “Bo” Pilgrim, his spouse, his issue, his estate
and any trust, partnership or other entity primarily for the benefit of him, his
spouse and/or issue, including any direct or indirect trustee, managing partner
or such other Person serving a similar function.
 
“Voting Stock” of any Person as of any date means the capital stock of such
Person that is at the time entitled to vote in the election of the Board of
Directors of such Person.
 
“Closing Date” means September 26, 2008.
 
“Collateral Report” means a report, in form and substance satisfactory to the
Administrator, which shall be delivered upon request by the Administrator, which
request may be made as frequently as each Business Day in the Administrator’s
sole discretion.
 
“Collection Account” means that certain bank account maintained at JPMorgan
Chase Bank, N.A. which is (i) identified as the “Pilgrim’s Pride Funding
Corporation Collection Account,” (ii) pledged, on a first-priority basis, to the
Administrator for the benefit of the Purchasers pursuant to Section 1.2(d), and
(iii) is governed by the applicable Lock-Box Agreement.
 
“Collection Account Bank” means the bank holding the Collection Account.
 
“Collection Delay Period” means 0.5 times the Average Maturity or such other
number of days as the Administrator may from time to time select (after
consultation with the Seller) upon three Business Days’ notice to the Seller.
 
“Collections” means, with respect to any Pool Receivable, (a) all funds which
are received by the Seller or the Servicer in payment of any amounts owed in
respect of such Receivable (including, without limitation, purchase price,
finance charges, interest and all other charges), or applied to amounts owed in
respect of such Receivable (including, without limitation, insurance payments
and net proceeds of the sale or other disposition of repossessed goods or other
collateral or property of the related Obligor or any other Person directly or
indirectly liable for the payment of such Pool Receivable and available to be
applied thereon), (b) all Collections deemed to have been received pursuant to
Section 1.4(e) and (c) all other proceeds of such Receivable.
 
“Commitment” means, with respect to each Related Committed Purchaser, the
maximum amount which such Purchaser is obligated to pay hereunder on account of
any purchase, as set forth below its signature to this Agreement or in the
Assumption Agreement pursuant to which it became a Purchaser, as such amount may
be modified in connection with any subsequent assignment pursuant to
Section 6.3(c) or in connection with a change in the Purchase Limit pursuant to
Section 1.1(b).
 
“Commitment Fee” has the meaning set forth in the applicable Purchaser Group Fee
Letter.
 
“Commitment Percentage” means, for each Related Committed Purchaser in a
Purchaser Group, such Related Committed Purchaser’s Commitment divided by the
total of all Commitments of all Related Committed Purchasers in such Purchaser
Group.
 
“Company Note” has the meaning set forth in Section 3.2 of the Purchase and
Contribution Agreement.
 
“Concentration Percentage” means, for any Obligor, the percentage equal to
(a) the aggregate Outstanding Balances of all Eligible Receivables of such
Obligor divided by (b) the aggregate Outstanding Balances of all Eligible
Receivables then in the Receivables Pool.
 
“Contract” means, with respect to any Receivable, any and all contracts,
understandings, instruments, agreements, invoices, notes, or other writings
pursuant to which such Receivable arises or which evidences such Receivable or
under which an Obligor becomes or is obligated to make payment in respect of
such Receivable.
 
“Contributed Receivables” shall have the meaning set forth in Section 3.1 of the
Purchase and Contribution Agreement.
 
“Contributed Value” has the meaning set forth in Section 3.4 of the Purchase and
Contribution Agreement.
 
“Convertible Stock” means preferred stock and other Capital Stock that are
convertible, exchangeable or exercisable into Pilgrim’s Pride’s common stock.
 
“CP Rate” for any Uncommitted Purchaser for any Yield Period for any Portion of
Investment of the Participation means, to the extent such Uncommitted Purchaser
funds such Portion of Investment for such Yield Period by issuing Notes, a rate
per annum equal to the sum of (i) the rate (or if more than one rate, the
weighted average of the rates) at which Notes of such Uncommitted Purchaser
having a term equal to such Yield Period and to be issued to fund such Portion
of Investment may be sold by any placement agent or commercial paper dealer
selected by the applicable Purchaser Agent on behalf of the related Uncommitted
Purchaser, as agreed between each such agent or dealer and the applicable
Purchaser Agent and notified by the applicable Purchaser Agent to the Servicer;
provided, that if the rate (or rates) as agreed between any such agent or dealer
and applicable Purchaser Agent with regard to any Yield Period for such Portion
of Investment is a discount rate (or rates), then such rate shall be the rate
(or if more than one rate, the weighted average of the rates) resulting from
converting such discount rate (or rates) to an interest-bearing equivalent rate
per annum, plus (ii) the commissions and charges charged by such placement agent
or commercial paper dealer with respect to such Notes, expressed as a percentage
of such face amount and converted to an interest-bearing equivalent rate per
annum.
 
“Credit and Collection Policy” means those receivables credit and collection
policies and practices of the Servicer in effect on the date of the Agreement
and attached as Schedule I hereto, as modified in compliance with the Agreement.
 
“Debt” of any Person means as of any time the same is to be determined, the
aggregate of:
 
(a)           all indebtedness, obligations and liabilities of such Person with
respect to borrowed money (including by the issuance of debt securities);
 
(b)           all guaranties, endorsements and other contingent obligations of
such Person with respect to indebtedness arising from money borrowed by others;
 
(c)           all reimbursement and other obligations with respect to letters of
credit, bankers acceptances, customer advances and other extensions of credit
whether or not representing obligations for borrowed money;
 
(d)           the aggregate of the principal components of all leases and other
agreements for the use, acquisition or retention of real or personal property
which are required to be capitalized under generally accepted accounting
principles consistently applied;
 
(e)           all indebtedness, obligations and liabilities representing the
deferred purchase price of property or services (excluding trade payables
incurred in the ordinary course of business);
 
(f)           all indebtedness secured by a lien on the Property of such Person,
whether or not such Person has assumed or become liable for the payment of such
indebtedness;
 
(g)           in the case of Pilgrim’s Pride, all indebtedness, obligations and
liabilities of Pilgrim’s Pride relating to any Convertible Stock that Pilgrim’s
Pride has elected to treat as Debt; and
 
(h)           all net obligations of such Person under any agreement providing
for an interest rate swap, cap, cap and floor, contingent participation or other
hedging mechanisms with respect to interest payable on any of the items
described in this definition.
 
“Default Ratio” means the ratio (expressed as a percentage and rounded upward to
the nearest 1/100 of 1%) computed as of the last day of each Fiscal Month by
dividing (i) the aggregate Outstanding Balance of all Pool Receivables that
became Defaulted Receivables during such Fiscal Month or that would have been
Defaulted Receivables on such day had they not been written off the books of the
Seller during such month by (ii) the Outstanding Balance of the Pool Receivables
as of such day.
 
“Defaulted Receivable” means a Receivable:
 
(i)           as to which any payment, or part thereof, remains unpaid for 91
days or more from the invoice date for such Receivable;
 
(ii)           as to which the Obligor thereof or any other Person obligated
thereon or owning any Related Security in respect thereof has taken any action,
or suffered any event to occur, of the type described in paragraph (g) of
Exhibit V hereto; or
 
(iii)           which, consistent with the Credit and Collection Policy, would
be written off the Seller’s books as uncollectible.
 
“Delinquency Ratio” means the ratio (expressed as a percentage and rounded
upward to the nearest 1/100 of 1%) computed as of the last day of each Fiscal
Month by dividing (i) the aggregate Outstanding Balance of all Pool Receivables
that were Delinquent Receivables on such day by (ii) the aggregate Outstanding
Balance of all Pool Receivables on such day.
 
“Delinquent Receivable” means a Receivable which is not a Defaulted Receivable
and:
 
(i)           as to which any payment, or part thereof, remains unpaid for 61
days or more from the invoice date for such Receivable; or
 
(ii)           which, consistent with the Credit and Collection Policy, would be
classified as delinquent by the Seller.
 
“Designated Obligor” means, at any time, all Obligors except any Obligor as to
which the Administrator has given notice to Seller that such Obligor shall not
be considered a Designated Obligor, such notice to become effective on the last
day of the Fiscal Month in which such notice is given.
 
“Dilution Ratio” means, for any Fiscal Month, the ratio (expressed as a
percentage and rounded upwards to the nearest 1/100th of 1%) of (a) the extent
to which the aggregate Outstanding Balance of all Pool Receivables during such
period that have been reduced or adjusted as a result of any defective,
rejected, returned, repossessed or foreclosed goods or services, or any discount
or adjustment made by Seller or Servicer or any dispute between the Seller or
the Servicer and an Obligor, to (b) the aggregate amount of Collections of Pool
Receivables actually received during such period.
 
“Discount” means with respect to any Purchaser:
 
(i)           for the Portion of Investment of the Participation for any Yield
Period with respect to any Purchaser to the extent such Purchaser will be
funding such Portion of Investment on the first day of such Yield Period through
the issuance of Notes,
 
CPR x I x ED/360 + TF


(ii)           for the Portion of Investment of the Participation for any Yield
Period with respect to any Purchaser to the extent such Purchaser will not be
funding such Portion of Investment on the first day of such Yield Period through
the issuance of Notes,
 
BR x I x ED/Year + TF
 
where:
 
 
BR
=
the Bank Rate for the Portion of Investment of the Participation for such Yield
Period with respect to such Purchaser

 
 
I
=
the Portion of Investment of the Participation during such Yield Period with
respect to such Purchaser

 
 
CPR
=
the CP Rate for the Portion of Investment of the Participation for such Yield
Period with respect to such Purchaser

 
 
ED
=
the actual number of days during such Yield Period

 
 
Year
=
if such Portion of Investment is funded based upon: (i) the Eurodollar Rate, 360
days, and (ii) the Base Rate, 365 or 366 days, as applicable

 
 
TF
=
the Termination Fee, if any, for the Portion of Investment of the Participation
for such Yield Period with respect to such Purchaser

 
provided, however, that during the occurrence and continuance of a Termination
Event, the CP Rate shall not be available and Discount for each Portion of
Capital shall be determined for each day in a Yield Period using a rate equal to
the Base Rate in effect on such day plus 2.0%; provided, further, that no
provision of the Agreement shall require the payment or permit the collection of
Discount in excess of the maximum permitted by applicable law; and provided,
further, that Discount for the Portion of Investment of the Participation shall
not be considered paid by any distribution to the extent that at any time all or
a portion of such distribution is rescinded or must otherwise be returned for
any reason.
 
“Discount Reserve” for the Participation at any time means (a) the sum of (i)
the Termination Discount at such time for the Participation, and (ii) the then
accrued and unpaid Discount for the Participation, divided by (b) 1 minus the
Loss Percentage.
 
“Dividends” means any dividend or distribution (in cash or obligations) on any
shares of any class of Seller’s capital stock or any warrants, options or other
rights with respect to shares of any class of Seller’s capital stock.
 
“EBITDA” means, with reference to any period, the earnings of Pilgrim’s Pride
and its subsidiaries on a consolidated basis for such period plus (i) the sum of
all amounts deducted arriving at such earnings amount in respect of (A) Interest
Expense for such period, (B) income tax obligations of Pilgrim’s Pride and its
subsidiaries for such period, (C) depreciation and amortization charges of
Pilgrim’s Pride and its subsidiaries for such period, (D) extraordinary losses
of Pilgrim’s Pride and its subsidiaries for such period, and (E) with the
Administrator’s consent, Restructuring Charges of Pilgrim’s Pride and its
subsidiaries for such period, minus (ii) extraordinary gains of Pilgrim’s Pride
and its subsidiaries for such period, all as determined on the basis of
generally accepted accounting principles consistently applied.
 
“Eligible Assignee” means (i) any existing Purchaser or (ii) a commercial bank
(or commercial paper conduit formed by a commercial bank) having a combined
capital and surplus of at least $250,000,000 and a short-term debt or deposit
rating of A-1 or better by S&P and P-1 or better by Moody’s.
 
“Eligible Receivables” means, at any time, Receivables:
 
(i)           the Obligor of which is (i) a United States resident, (ii) not a
government or a governmental subdivision, affiliate or agency, (iii) not an
Affiliate of Pilgrim’s Pride or any Affiliate of Pilgrim’s Pride, and (iv) not
subject to an exchange agreement with the Originator;
 
(ii)           which are denominated and payable only in U.S. dollars in the
United States;
 
(iii)           which have a stated maturity and which stated maturity is not
more than 60 days after the date on which such Receivable was invoiced;
 
(iv)           which arise under a Contract which is in full force and effect
and which is a legal, valid and binding obligation of the related Obligor,
enforceable against such Obligor in accordance with its terms; except as
enforceability may be limited by (i) bankruptcy, insolvency, reorganization or
other similar laws affecting the enforcement of creditors’ rights generally and
by general principles of equity, regardless of whether such enforceability is
considered in a proceeding in equity or at law or (ii) the availability of the
remedy of specific performance or any other equitable remedies subject to the
discretion of the courts;
 
(v)           which conform in all material respects with all applicable laws,
rulings and regulations in effect;
 
(vi)           which are not the subject of any asserted dispute, offset, hold
back defense, Adverse Claim or other claim and which do not arise from the sale
of inventory which is subject to any Adverse Claim;
 
(vii)           which comply with the requirements of the Credit and Collection
Policy;
 
(viii)                      which arise from the sale and delivery of goods or
services in the ordinary course of the applicable Originator’s (including the
applicable Transferor’s) business;
 
(ix)           which do not require the consent of the related Obligor to be
sold or assigned;
 
(x)           which have not been modified or restructured since their creation,
except as permitted pursuant to Section 4.2 of the Agreement;
 
(xi)           in which the Seller owns good and valid title and which are
freely assignable by the Seller;
 
(xii)           for which the Administrator, for the benefit of the Purchasers,
shall have a valid and enforceable undivided percentage ownership interest, to
the extent of the Participation, and a valid and enforceable first priority
perfected security interest therein and in the Related Security and Collections
with respect thereto, in each case free and clear of any Adverse Claim;
 
(xiii)                      which constitute accounts (and the Administrator,
for the benefit of the Purchasers, has not informed the Seller that such account
is not acceptable) as defined in the UCC, and which are not evidenced by
instruments or chattel paper;
 
(xiv)                      which are not Defaulted Receivables or Delinquent
Receivables;
 
(xv)           the Obligor of which is not the Obligor of Defaulted Receivables
in an aggregate amount in excess of 10% of the aggregate Outstanding Balance of
all Receivables of such Obligor;
 
(xvi)                      the Obligor of which is a Designated Obligor; and
 
(xvii)                      which do not constitute “bill and hold” or “goods on
consignment” receivables;
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any successor statute of similar import, together with
the regulations thereunder, in each case as in effect from time to
time.  References to sections of ERISA also refer to any successor sections.
 
“ERISA Affiliate” shall mean with respect to any Person, at any time, each trade
or business (whether or not incorporated) that would, at the time, be treated
together with such Person as a single employer under Section 4001 of ERISA or
Sections 414(b), (c), (m) or (o) of the Code.
 
“Eurodollar Rate” means, for any Yield Period, an interest rate per annum
(rounded upward to the nearest 1/100th of 1%) determined pursuant to the
following formula:
 
Eurodollar Rate
=                                           LIBOR                                
1.00 - Eurodollar Reserve Percentage
 
Where,
 
“Eurodollar Reserve Percentage” means, for any Yield Period, the maximum reserve
percentage (expressed as a decimal, rounded upward to the nearest 1/100th of 1%)
in effect on the date LIBOR for such Yield Period is determined under
regulations issued from time to time by the Federal Reserve Board for
determining the maximum reserve requirement (including any emergency,
supplemental or other marginal reserve requirement) with respect to
“Eurocurrency” funding (currently referred to as “Eurocurrency liabilities”)
having a term comparable to such Yield Period.
 
“Excepted Person” has the meaning set forth in Section 6.6(a).
 
“Exiting Notice” has the meaning set forth in Section 1.1(d).
 
“Exiting Purchaser” has the meaning set forth in Section 1.1(d).
 
“Facility Termination Date” means the earlier of (a) August 20, 2012, (b) the
date determined pursuant to Section 2.2 and (c) the Scheduled Commitment
Termination Date.
 
“Federal Funds Rate” means, for any period, the per annum rate set forth in the
weekly statistical release designated as H.15(519), or any successor
publication, published by the Federal Reserve Board (including any such
successor, “H.15(519)”) for such day opposite the caption “Federal Funds
(Effective)”.  If on any relevant day such rate is not yet published in
H.15(519), the rate for such day will be the rate set forth in the daily
statistical release designated as the Composite 3:30 p.m. Quotations for U.S.
Government Securities, or any successor publication, published by the Federal
Reserve Bank of New York (including any such successor, the “Composite 3:30 p.m.
Quotation”) for such day under the caption “Federal Funds Effective Rate.”  If
on any relevant day the appropriate rate for such previous day is not yet
published in either H.15(519) or the Composite 3:30 p.m. Quotations, the rate
for such day will be the arithmetic mean as determined by the Administrator of
the rates for the last transaction in overnight Federal funds arranged prior to
9:00 a.m. (New York time) on that day by each of three leading brokers of
Federal funds transactions in New York City selected by the Administrator.
 
“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System, or any entity succeeding to any of its principal functions.
 
“Final Payout Date” means the date following the Facility Termination Date on
which no Investment or Discount in respect of the Participation under the
Agreement shall be outstanding and all other amounts payable by the Originator,
the Seller or the Servicer to the Purchasers, the Purchaser Agents, the
Administrator or any other Affected Person under the Transaction Documents shall
have been paid in full.
 
“Fiscal Month” means each accounting period listed on Schedule IV hereto, as
updated with respect to additional accounting periods by notice from the
Servicer to the Administrator and each Purchaser Agent.
 
“Fiscal Year” shall mean the 52 or 53 week period ending on the Saturday closest
to September 30 in each calendar year, regardless of whether such Saturday
occurs in September or October of any calendar year.
 
“Fixed Charge Coverage Ratio” with respect to any Person shall mean the ratio of
(a) the sum of EBITDA and all amounts payable under all non-cancellable
operating leases (determined on a consolidated basis in accordance with
generally accepted accounting principles, consistently applied) for the period
in question, to (b) the sum of (without duplication) (i) Interest Expense for
such period, (ii) the sum of the scheduled current maturities (determined in
accordance with generally accepted accounting principles consistently applied)
of Debt during the period in question, (iii) all amounts payable under
non-cancellable operating leases (determined as aforesaid) during such period,
and (iv) without duplication, all amounts payable with respect to capitalized
leases (determined on a consolidated basis in accordance with generally accepted
accounting principles, consistently applied) for the period in question;
provided, that, for purposes of calculating the Fixed Charge Coverage Ratio, the
term “Debt” shall not include (i) indebtedness related to the Protein IRB Bonds
to the extent proceeds remain held in trust and are not paid to Pilgrim’s Pride
pursuant to the terms of the bond documents pursuant to which the Protein IRB
Bonds were issued, (ii) indebtedness related to the Intercompany Bonds so long
as Pilgrim’s Pride or a subsidiary of Pilgrim’s Pride remains the holder of such
Intercompany Bonds and (iii) any other indebtedness so long as the trustee in
respect of such indebtedness holds cash and Cash Equivalents in an amount
sufficient to repay the principal balance of such indebtedness, subject to the
Administrator’s reasonable verification that such cash and Cash Equivalents are
held by a trustee for the sole purpose of insuring such repayment.
 
“Funded Purchase” means a purchase or deemed purchase of undivided percentage
ownership interests with regard to the Participation under the Agreement which
is paid for in cash (other than through reinvestment of Collections pursuant to
Section 1.4(b) of the Agreement).
 
“GAAP” means the generally accepted accounting principles and practices in the
United States, consistently applied.
 
“Good Faith Contest” means the contest of an item if (a) the item is diligently
contested in good faith by appropriate proceedings timely instituted, (b) either
the item is (i) bonded or (ii) adequate reserves are established with respect to
the contested item if and to the extent reasonably satisfactory to the
Administrator, and (c) during the period of such contest, the enforcement of any
contested item is effectively stayed.
 
“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any central bank (or similar monetary or
regulatory authority) thereof, any body or entity exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government, including without limitation any court, and any Person owned or
controlled, through stock or capital ownership or otherwise, by any of the
foregoing.
 
“Group Commitment” means with respect to any Purchaser Group the aggregate of
the Commitments of each Related Committed Purchaser within such Purchaser Group.
 
“Group Investment” means with respect to any Purchaser Group, an amount equal to
the aggregate of all Investments of the Purchasers within such Purchaser Group.
 
“Harris” means Harris Bank, N.A.
 
“Indemnified Amounts” has the meaning set forth in Section 3.1.
 
“Indemnified Party” has the meaning set forth in Section 3.1.
 
“Insolvency Proceeding” means (a) any case, action or proceeding before any
court or other Governmental Authority relating to bankruptcy, reorganization,
insolvency, liquidations, receivership, dissolution, winding-up or relief of
debtors, or (b) any general assignment for the benefit of creditors,
composition, marshalling of assets for creditors, or other, similar arrangement
in respect of its creditors generally or any substantial portion of its
creditors; in each case (a) and (b) undertaken under U.S. Federal, state or
foreign law, including the Bankruptcy Code.
 
“Intangible Assets” shall mean license agreements, trademarks, trade names,
patents, capitalized research and development, proprietary products (the results
of past research and development treated as long term assets and excluded from
Inventory) and goodwill (all determined on a consolidated basis  in accordance
with generally accepted  accounting  principles consistently applied).
 
“Intercompany Bonds” shall mean (a) those certain existing industrial revenue
bonds in the aggregate principal amount of approximately $57.5 million, assigned
to Pilgrim’s Pride or a subsidiary of Pilgrim’s Pride, in connection with and as
part of the acquisition by Pilgrim’s Pride of the stock of certain subsidiaries
of ConAgra Foods, Inc., a Delaware corporation, which bonds are provided by or
through state and local governmental agencies, the proceeds of which were used
to finance the acquisition and construction of specified projects, and (b) any
industrial revenue bonds, notes, debentures or similar instruments issued by a
governmental entity on behalf of Pilgrim’s Pride or a Subsidiary and
concurrently with or following the issuance purchased by Pilgrim’s Pride or a
Subsidiary.
 
“Interest Expense” for any period shall mean all interest charges during such
period, including all amortization of debt discount and expense and imputed
interest with respect to capitalized lease obligations, determined on a
consolidated basis in accordance with generally accepted accounting principles,
consistently applied, including without limitation dividends relating to
Convertible Stock that is classified as debt under generally accepted accounting
principles, consistently applied, or which Pilgrim’s Pride elects to treat as
Debt under this Agreement.
 
“Inventory” with respect to any Person shall mean all raw materials, work in
process, finished goods, and goods held for sale or lease or furnished or to be
furnished under contracts of service in which such Person or any subsidiary now
has or hereafter acquires any right.
 
“Investment” means with respect to any Purchaser the amount paid to the Seller
by such Purchaser in respect of the Participation by such Purchaser pursuant to
the Agreement, or such amount divided or combined in accordance with
Section 1.7, in each case reduced from time to time by Collections distributed
and applied on account of such Investment pursuant to Section 1.4(d). If such
Investment shall have been reduced by any distribution and thereafter all or a
portion of such distribution is rescinded or must otherwise be returned for any
reason, such Investment shall be increased by the amount of such rescinded or
returned distribution, as though it had not been made.
 
“Investment Grade” means, with respect to any Person’s long term public senior
debt securities, a rating of at least BBB- by S&P or Baa3 by Moody’s; provided,
that if such Person’s long term public senior debt securities are rated by more
than one of the foregoing rating agencies, then each such rating agency which
rates such securities shall have given them a rating at least equal to the
categories specified above.
 
“Key Person Event” means an event that shall occur if at any time (a) Richard
Cogdill (or, upon thirty (30) days’ notice, such successor acceptable to and
consented to in writing by the Administrator) (i) ceases to hold the position of
Chief Financial Officer or (ii) ceases to be involved in the day-to-day
management and operations of Pilgrim’s Pride in connection with this purchase
facility in a capacity at least equal to his capacity on the Closing Date or (b)
Jana Owens (or, upon thirty (30) days’ notice, such successor acceptable to and
consented to in writing by the Administrator) (i) ceases to hold the positions
of Vice President and Assistant to the Treasurer and Chief Financial Officer or
(ii) ceases to be involved in the day-to-day management and operations of
Pilgrim’s Pride in connection with this purchase facility in a capacity at least
equal to her capacity on the Closing Date.
 
“Leverage Ratio” with respect to any Person shall mean the ratio for such Person
and its subsidiaries, determined on a consolidated basis (as calculated on the
last day of each fiscal quarter of such Person) of (a) an amount equal to the
sum of the aggregate outstanding principal amount of all Debt (other than Debt
consisting of reimbursement and other obligations with respect to undrawn
letters of credit), minus the aggregate principal amount of all cash and Cash
Equivalents reflected on such Person’s balance sheet that is not restricted to
secure the payment of off-balance sheet liabilities of such Person or any
subsidiary, to (b) the amount included in clause (a), above, plus the Net Worth
of such Person; provided, that, for purposes of calculating the Leverage Ratio,
the terms “Debt” and “Total Liabilities” shall not include (a) indebtedness of
Pilgrim’s Pride related to the Protein IRB Bonds to the extent proceeds remain
held in trust and are not paid to Pilgrim’s Pride pursuant to the terms of the
bond documents pursuant to which the Protein IRB Bonds were issued, (b)
indebtedness related to the Intercompany Bonds so long as Pilgrim’s Pride or a
subsidiary of Pilgrim’s Pride remains the holder of such Intercompany Bonds, and
(c) any other indebtedness so long as the trustee in respect of such
indebtedness holds cash and Cash Equivalents in an amount sufficient to repay
the principal balance of such indebtedness, subject to the Administrator’s
reasonable verification that such cash and Cash Equivalents are held by a
trustee for the sole purpose of insuring such repayment.
 
“LIBOR” means the rate of interest per annum (i) for deposits in U.S. dollars
for a period equal to such Yield Period which appears on Reuters Page LIBOR01 or
(ii) if such rate does not appear on Reuters Page LIBOR01, determined by the
Liquidity Agent to be the arithmetic mean (rounded upward, if necessary, to the
nearest 1/100th of 1%) of the rates of interest per annum notified to the
Liquidity Agent as the rate of interest at which dollar deposits in the
approximate amount of the Investment associated with such Yield Period would be
offered to major banks in the London interbank market at their request, in each
case at or about 11:00 a.m. (London time) on the second Business Day prior to
the commencement of such Yield Period.
 
“Limited Duration Waiver Agreement” means the Limited Duration Waiver Agreement
dated as of September 26, 2008, among Pilgrim’s Pride, the Seller, the
Purchasers and Purchaser Agents named therein and the Administrator.
 
“Liquidation Account” means (i) a bank account which is (a) identified as the
“Pilgrim’s Pride  Funding Corporation Liquidation Account,” (b) pledged, on a
first-priority basis, to the Administrator on behalf of the Purchasers pursuant
to Section 1.2(d), and (c) is governed by the Liquidation Account Agreement or
(ii) any other bank account designated by the Administrator in writing as the
“Liquidation Account”.
 
“Liquidation Account Agreement” means a letter agreement, in the form of Exhibit
VII to the Agreement, among the Seller, the Administrator and the Liquidation
Account Bank, as the same may be amended, supplemented, amended and restated, or
otherwise modified from time to time in accordance with the Agreement.
 
“Liquidation Account Bank” means the bank holding the Liquidation Account.
 
“Liquidity Agent” means each of the banks acting as agent for the various
Liquidity Banks under each Liquidity Agreement.
 
“Liquidity Agreement” means any agreement entered into in connection with this
Agreement pursuant to which a Liquidity Bank agrees to make purchases or
advances to, or purchase assets from, any Uncommitted Purchaser in order to
provide liquidity for such Uncommitted Purchaser.
 
“Liquidity Bank” means each bank or other financial institution that provides
liquidity support to any Uncommitted Purchaser pursuant to the terms of a
Liquidity Agreement.
 
“Lock-Box Account” means an account maintained at a bank or other financial
institution for the purpose of receiving Collections established pursuant to
Section 4.3, including, without limitation, the Collection Account, and as
listed on Schedule II.
 
“Lock-Box Agreement” means an agreement, in form and substance satisfactory to
the Administrator, among the Seller, the Servicer, the Administrator and each
Lock-Box Bank, as the same may be amended, supplemented, amended and restated,
or otherwise modified from time to time in accordance with the Agreement.
 
“Lock-Box Bank” means any of the banks or other financial institutions holding
one or more Lock-Box Accounts.
 
“Loss Percentage” means, on any date, the greatest of (i) 5 times the sum of (x)
the highest average of the Default Ratios for any three consecutive calendar
months during the twelve most recent calendar months, plus (y) the greater of
(1) the highest average of the Dilution Ratios for any three consecutive
calendar months during the twelve most recent calendar months and (2) 2.25%,
(ii) 4 times the quotient (expressed as a percentage) of (x) the aggregate
Outstanding Balance of the Eligible Receivables then included in the Net
Receivable Pool Balance of the non-Investment Grade Obligor with the greatest
amount of Receivables included in the Net Receivables Pool Balance divided by
(y) Net Receivables Pool Balance on such date, and (iii) 18%.
 
“Loss Reserve” means, for the Participation, on any date, an amount equal to
 
LP x NRPB
 
where:
 
LP                      =           the Loss Percentage for the Participation on
such date.
 
NRPB                                =           Net Receivables Pool Balance.
 
“Loss-to-Liquidation Ratio” means the ratio (expressed as a percentage and
rounded upward to the nearest 1/100th of 1%) computed as of the last day of each
Fiscal Month by dividing (i) the aggregate Outstanding Balance of all Pool
Receivables written off by the Seller, or which should have been written off by
the Seller in accordance with the Credit and Collection Policy, during such
Fiscal Month by (ii) the aggregate amount of Collections of Pool Receivables
actually received during such period.
 
“Majority Purchasers” means, at any time, the Related Committed Purchasers whose
Commitments aggregate more than 66-2/3% of the aggregate of the Commitments of
all Purchasers; provided, however, that so long as any one Related Committed
Purchaser’s Commitment is greater than 50% of the aggregate Commitments and
there is more than one Related Committed Purchaser, then “Majority Purchasers”
shall mean a minimum of two Related Committed Purchasers whose Commitments
aggregate more than 66-2/3% of the aggregate Commitments.
 
“Material Adverse Effect” has the meaning set forth in Section 5.20 of the
Purchase and Contribution Agreement.
 
“Moody’s” means Moody’s Investors Service, Inc. or its successor.
 
“Net Income” of any Person shall mean the net income of such Person and its
subsidiaries determined on a consolidated basis in accordance with generally
accepted accounting principles, consistently applied.
 
“Net Receivables Pool Balance” means at any time an amount equal to the sum of
(a) the aggregate Outstanding Balances of Eligible Receivables then in the
Receivables Pool minus (b) the aggregate amount of any accounts payable which
are greater than 15 days past the date on which such accounts payable became
due, owed by Pilgrim’s Pride to any Poultry Grower under any Poultry Growing
Arrangement, minus (c) the aggregate amount by which the Outstanding Balance of
the Eligible Receivables of each Obligor then in the Receivables Pool exceeds
the product of (A) the Normal Concentration Percentage for such Obligor
multiplied by (B) the Outstanding Balance of the Eligible Receivables then in
the Receivables Pool.
 
“Net Worth” of any Person shall mean the Total Assets minus the Total
Liabilities of such Person and its subsidiaries, all determined on a
consolidated basis in accordance with generally accepted accounting principles,
consistently applied.
 
“Normal Concentration Percentage” means, at any time, (a) for any Obligor that
is not a Special Obligor, 3%; or (b) for any Obligor that is a Special Obligor,
(i) if such Special Obligor is rated A+ or better by S&P and A1 or better by
Moody’s, 12% or (ii) if such Special Obligor is not so rated but is rated at
least BBB- by S&P and Baa3 by Moody’s, 6%.  If the ratings from S&P and Moody’s
fall within different categories, the Normal Concentration Percentage shall be
based on the category in which the lower of the two ratings falls.  If any
Obligor is rated only by S&P or only by Moody’s, the Normal Concentration
Percentage shall be based on the rating by such Rating Agency without regard to
a rating by any other Rating Agency.
 
“Note Issuer” has the meaning set forth in Section 6.3(e).
 
“Notes” means short-term promissory notes issued or to be issued by any Note
Issuer (including, without limitation, any Uncommitted Purchaser) to fund its
investments in accounts receivable or other financial assets.
 
“Obligor” means, with respect to any Receivable, the Person obligated to make
payments pursuant to the Contract relating to such Receivable.
 
“Original Agreement” has the meaning set forth in the preamble to the Agreement.
 
“Original Agreement Outstanding Amounts” has the meaning set forth in the
preamble to the Agreement.
 
“Originator” means, individually or collectively, as the context may require (a)
Pilgrim’s Pride, as the transferor of Receivables to the Seller under the
Purchase and Contribution Agreement described in clause (i) of the definition
thereof and (b) each Transferor, as a transferor of Receivables to Pilgrim’s
Pride under a Purchase Agreement.
 
“Outstanding Balance” of any Receivable at any time means the then outstanding
principal balance thereof; provided, however, that the aggregate Outstanding
Balance of the Receivables owed by any Obligor and its Affiliates shall be
reduced (but not to an amount less than zero) by the amount of any payment
obligations owed by the Originator and its Affiliates to such Obligor.
 
“Participant” has the meaning set forth in Section 6.3(b).
 
“Participation” means, at any time, the undivided percentage ownership interest
of the Administrator for the benefit of the Purchasers in (i) each and every
Pool Receivable now existing or hereafter arising, other than any Pool
Receivable that arises on or after the Facility Termination Date, (ii) all
Related Security with respect to such Pool Receivables, and (iii) all
Collections with respect to, and other proceeds of, such Pool Receivables and
Related Security.  Such undivided percentage interest shall be computed as
 
I + DR + LR  + SFR
NRB
 
where:
 
 
I
=
the Investment of the Participation at the time of computation.

 
 
DR
=
the Discount Reserve of the Participation at the time of computation.

 
 
LR
=
the Loss Reserve of the Participation at the time of computation.

 
 
SFR
=
the Servicing Fee Reserve of the Participation at the time of computation.

 
 
NRB
=
the Net Receivables Pool Balance at the time of computation; provided, that
solely for purposes of clause (i) of Exhibit V, NRB shall equal the sum of (a)
the Net Receivables Pool Balance at the time of computation plus (b) amounts
then on deposit in the Lock-Box Accounts, Collection Account and/or Liquidation
Account and available for and applicable to the payment of principal in respect
of the Aggregate Investment outstanding at the time of computation.

 
The Participation shall be determined from time to time pursuant to the
provisions of Section 1.3.
 
“Payment Date” has the meaning set forth in Section 1.4 of the Purchase and
Contribution Agreement.
 
“Permitted Encumbrance” means (a) liens created or arising in favor of
Administrator for the benefit of Purchasers pursuant to the Transaction
Documents; and (b) solely in the case of any Originator (i) liens for taxes,
assessments or other governmental charges which are not delinquent or, if
delinquent, are subject of a Good Faith Contest and with respect to which proper
reserves have been established by the applicable Originator in accordance with
GAAP; provided, that the lien shall have no effect on the priority of the liens
in favor of Administrator or in any material respect on the value of the assets
in which Administrator has such a lien and a stay of enforcement of any such
lien shall be in effect; (ii) judgment liens (not relating to any Receivables,
Related Security or Collections or any interest in the Seller), not in excess of
$30,000,000, that have been stayed or bonded and are subject of a Good Faith
Contest by the applicable Originator; provided that proper reserves have been
established therefor by such Originator in accordance with GAAP, and (iii)
mechanics’, workers’, materialmen’s or other like liens (not relating to any
Receivables, Related Security or Collections or any interest in the Seller), not
in excess of $10,000,000, arising in the ordinary course of such Originator’s
business with respect to obligations which are not due or which are subject of a
Good Faith Contest by such Originator and for which proper reserves have been
established in accordance with GAAP, and which have not been outstanding for
longer than 30 days.
 
“Permitted Investments” means any US Dollar-denominated investment that is
issued after July 18, 1984 and, at the time of acquisition, is one or more of
the following obligations or securities:
 
a) direct obligations of, or obligations the timely payment of principal of and
interest on, which is fully and expressly guaranteed by, the United States, or
any agency or instrumentality of the United States; or
 
b) demand and time deposits in, certificates of deposit of, bankers’ acceptances
issued by, or federal funds sold by, any depository institution or trust company
incorporated under the laws of the United States or any state thereof or the
District of Columbia or otherwise subject to the supervision and examination by
federal and/or state banking authorities so long as the commercial  paper and/or
the debt obligations of such depositary institution or trust company (or, in the
case of the principal depositary institution in a holding company system, the
commercial paper or debt obligations of such holding company) at the time of
such investment or contractual commitment providing for such investment have (i)
with respect to such investments having a maturity of 30 days or less a
short-term credit rating of not less than “P-1” by Moody’s and “A-1” by S&P and
(ii) with respect to all other such investments, a long-term credit rating of
not less than “A1” by Moody’s and “A+” by S&P; or
 
c) unleveraged repurchase or forward purchase obligations with respect to (i)
any security described in clause (a) above or (ii) any other security issued or
guaranteed by an agency or instrumentality of the United States, in either case
entered into with a depository institution or trust company (acting as
principal) described in clause (b) above or entered into with a corporation
(acting as principal) whose long-term rating is (A) with respect to such
investments having a maturity of 30 days or less a short-term credit rating of
not less than “P-1” by Moody’s and “A-1” by S&P and (B) with respect to all
other such investments, a long-term credit rating of not less than “A1” by
Moody’s and “A+” by S&P; provided, that the issuer of the underlying security
thereof must also have at the time of such investment a long-term credit rating
of not less than “Aaa” by Moody’s and “AAA” by S&P; or
 
d) commercial paper or other similar short-term obligations having at the time
of such investment a short-term credit rating of not less than “P-1” by Moody’s
and “A-1” by S&P for Eligible Investments which have a maturity of 30 days or
less; or
 
e) money market funds which have at all times the highest credit rating assigned
by each of S&P and Moody’s; or
 
f) any other investment similar to those described in clauses (a) through (d)
above that has (i) with respect to such investments having a maturity of 30 days
or less a short-term credit rating of not less than “P-1” by Moody’s and “A-1”
by S&P and (ii) with respect to all other such investments, a long-term credit
rating of not less than “A1” by Moody’s and “A+” by S&P;
 
provided that mortgage-backed securities and Interest Only Securities shall not
constitute Permitted Investments; and provided, further, that Permitted
Investments shall not (a) include obligations bearing interest at inverse
floating rates; (b) have payments subject to foreign or United States
withholding tax; (c) have been purchased for a price in excess of par and (d)
have an S&P rating which contains a subscript “r”, “t”, “p”, “pi” or “q”.
 
“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, trust, unincorporated association, joint venture,
limited liability company or other entity, or a government or any political
subdivision or agency thereof.
 
“Pilgrim’s Pride” has the meaning set forth in the preamble to the Agreement.
 
“Plan” means any employee benefit plan covering any officers or employees of
Pilgrim’s Pride or any Subsidiary, any benefits of which are, or are required to
be, guaranteed by the Pension Benefit Guaranty Corporation.
 
“Pool Assets” has the meaning set forth in Section 1.2(d).
 
“Pool Receivable” means a Receivable in the Receivables Pool.
 
“Portion of Investment” has, with respect to any Purchaser, the meaning set
forth in Section 1.7.  In addition, with respect to any Purchaser, at any time
when the Investment of the Participation is not divided into two or more
portions, “Portion of Investment” means 100% of the Investment of the
Participation.
 
“Poultry Grower” means any Person engaged in the business of raising and caring
for live poultry.
 
“Poultry Growing Arrangement” means any growout contract, marketing agreement or
any other arrangement under which a Poultry Grower raises and cares for live
poultry.
 
“Prime Rate” has the meaning set forth in Section 2.1 of the Purchase and
Contribution Agreement.
 
“Program Fee” has the meaning set forth in the applicable Purchaser Group Fee
Letter.
 
“Program Support Agreement” means and includes each Liquidity Agreement and any
other agreement entered into by any Program Support Provider providing for the
issuance of one or more letters of credit for the account of any Purchaser, the
issuance of one or more surety bonds for which such Purchaser is obligated to
reimburse the applicable Program Support Provider for any drawings thereunder,
the sale by such Purchaser to any Program Support Provider of the Participation
(or portions thereof) and/or the making of loans and/or other extensions of
credit to such Purchaser in connection with such Purchaser’s securitization
program, together with any letter of credit, surety bond or other instrument
issued thereunder.
 
“Program Support Provider” means and includes with respect to each Uncommitted
Purchaser any Liquidity Bank and any other or additional Person (other than any
customer of the Purchaser) now or hereafter extending credit or having a
commitment to extend credit to or for the account of, or to make purchases from,
such Uncommitted Purchaser or issuing a letter of credit, surety bond or other
instrument to support any obligations arising under or in connection with any
Uncommitted Purchaser’s securitization program.
 
“Property” shall mean any interest in any kind of property or asset, whether
real, personal or mixed or tangible or intangible.
 
“Protein IRB Bond” shall mean Pilgrim’s Pride’s obligations pursuant to that
certain Loan Agreement dated as of June 5, 1999 between Pilgrim’s Pride and the
Camp County Industrial Development Corporation and in connection with the
related bonds issued by the Camp County Industrial Development Corporation.
 
“Purchase” has the meaning set forth in Section 1.1(a).
 
“Purchase Agreement” means each of (i) the Purchase Agreement dated as of
December 31, 2003, among Pilgrim’s Pride, as buyer and each of the various
Transferors from time to time parties thereto, as sellers, as such agreement may
be amended, supplemented or otherwise modified from time to time in accordance
with the terms thereof and (ii) with the written consent of the Administrator,
and upon receipt by the Administrator of opinions and such other documents as
requested by the Administrator in connection therewith, any other Purchase
Agreement entered into from time to time by Pilgrim’s Pride as buyer and each of
the various Transferors from time to time parties thereto, as sellers, as each
such agreement may be amended, supplemented, or otherwise modified from time to
time in accordance with the terms thereof.
 
“Purchase and Contribution Agreement” means, as the context may require, either
or both of (i) the Purchase and Contribution Agreement, dated as of June 26,
1998, among Pilgrim’s Pride, the Servicer and the Seller, as amended through the
date hereof and as the same may be modified, supplemented, amended and amended
and restated from time to time in accordance with the Transaction Documents and
(ii) each Purchase Agreement, as amended through the date hereof and as the same
may be modified, supplemented, amended and amended and restated from time to
time in accordance with the Transaction Documents.
 
“Purchase and Sale Indemnified Amount” has the meaning set forth in Section 9.1
of the Purchase and Contribution Agreement.
 
“Purchase and Sale Indemnified Party” has the meaning set forth in Section 9.1
of the Purchase and Contribution Agreement.
 
“Purchase and Sale Termination Date” has the meaning set forth in Section 1.4 of
the Purchase and Contribution Agreement.
 
“Purchase and Sale Termination Event” has the meaning set forth in Section 8.1
of the Purchase and Contribution Agreement.
 
“Purchase Facility” has the meaning set forth in Section 1.1 of the Purchase and
Contribution Agreement.
 
“Purchase Limit” means the lesser of (a) the aggregate of the Commitments of
each Related Committed Purchaser at such time and (b) the aggregate of the Group
Commitments with respect to each Purchaser Group at such time, as such amount
may be reduced pursuant to Section 1.1(b) or otherwise in connection with any
Exiting Purchaser.  References to the unused portion of the Purchase Limit shall
mean, at any time, the Purchase Limit minus the then outstanding Investment of
the Participation under the Agreement.
 
“Purchase Price” has the meaning set forth in Section 2.1 of the Purchase and
Contribution Agreement.
 
“Purchase Report” has the meaning set forth in Section 2.1 of the Purchase and
Contribution Agreement.
 
“Purchaser” means each Uncommitted Purchaser and Related Committed Purchaser, as
applicable.
 
“Purchaser Agent” means each Person acting as agent on behalf of a Purchaser
Group and designated as a Purchaser Agent for such Purchaser Group on the
signature pages to the Agreement or any other Person who becomes a party to this
Agreement as a Purchaser Agent pursuant to an Assumption Agreement or a Transfer
Supplement.
 
“Purchaser Group” means, for each Uncommitted Purchaser, such Uncommitted
Purchaser, its Related Committed Purchasers (if any) and its related Purchaser
Agent.
 
“Purchaser Group Fee Letter” has the meaning set forth in Section 1.5.
 
“Purchaser’s Account” means the account maintained by the applicable Purchaser
Agent for the Purchasers in such Purchaser Agent’s Purchaser Group; in the case
of the BMOCM Purchaser Group, the “Purchaser’s Account” means the special
account (account number 2545804) of the Purchaser maintained at the office of
Harris in Chicago, Illinois (ABA #071-000-288) or such other account as may be
so designated in writing to the Seller and the Servicer.
 
“Purchasing Related Committed Purchaser” has the meaning set forth in Section
6.3(c).
 
“Ratable Share” means, for each Purchaser Group, such Purchaser Group’s
aggregate Commitments divided by the aggregate Commitments of all Purchaser
Groups.
 
“Rate Variance Factor” means 1.50.
 
“Rating Agencies” means Moody’s and S&P.
 
“Receivable” means any indebtedness and other obligations owed to any Originator
(including any applicable Transferor) or the Seller or any right of any
Originator (including any applicable Transferor) or Seller to payment from or on
behalf of an Obligor, or any right to reimbursement for funds paid or advanced
by such Originator or Seller on behalf of an Obligor, whether constituting an
account, chattel paper, payment intangible, instrument or general intangible,
however arising in connection with the sale of goods or the rendering of
services by such Originator or Seller (whether or not earned by performance),
and includes, without limitation, the obligation to pay any finance charges,
fees and other charges with respect thereto.  Indebtedness and other obligations
arising from any one transaction, including, without limitation, indebtedness
and other obligations represented by an individual invoice or agreement, shall
constitute a Receivable separate from a Receivable consisting of the
indebtedness and other obligations arising from any other transaction.
 
“Receivables Pool” means at any time all of the then outstanding Receivables.
 
“Related Committed Purchaser” means each of the financial institutions
identified on the signature pages hereto as a “Related Committed Purchaser” and
its respective successors and assigns.
 
“Related Rights” has the meaning set forth in Section 1.1 of the Purchase and
Contribution Agreement.
 
“Related Security” means, with respect to any Receivable:
 
(i)           all of the Seller’s or the applicable Originator’s (including the
applicable Transferor’s) interest in any goods (including returned goods), and
documentation or title evidencing the shipment or storage of any goods
(including returned goods), relating to any sale giving rise to such Receivable;
 
(ii)           all other security interests or liens and property subject
thereto from time to time purporting to secure payment of such Receivable,
whether pursuant to the Contract related to such Receivable or otherwise,
together with all UCC financing statements or similar filings signed by an
Obligor relating thereto; and
 
(iii)           all guaranties, indemnities, insurance and other agreements
(including the related Contract) or arrangements of whatever character from time
to time supporting or securing payment of such Receivable or otherwise relating
to such Receivable whether pursuant to the Contract related to such Receivable
or otherwise.
 
“Restructuring Charges” means asset impairment charges, lease termination costs,
severance costs, facility shutdown costs and other related restructuring charges
related to or associated with a permanent reduction in capacity, closure of
plants or facilities, cut-backs or plant closures or a significant
reconfiguration of a facility.
 
“S&P” means Standard and Poor’s Rating Services, a division of The McGraw Hill
Companies, Inc. or any successor to its rating business.
 
“Scheduled Commitment Termination Date” means August 14, 2009, as such date may
be extended from time to time in accordance with Section 1.1(d)
 
“Seller” has the meaning set forth in the preamble to the Agreement.
 
“Servicer” has the meaning set forth in the preamble to the Agreement.
 
“Servicer Report” means a report, in substantially the form of Annex A hereto,
furnished by the Servicer to the Administrator and each Purchaser Agent pursuant
to the Agreement.
 
“Servicer Report Date” means the 15th Business Day following the last day of
each Fiscal Month.
 
“Servicing Fee” shall mean the fee referred to in Section 4.6.
 
“Servicing Fee Reserve” for the Participation at any time means the sum of (i)
the unpaid Servicing Fee relating to the Participation accrued to such time,
plus (ii) an amount equal to (a) the Net Receivables Pool Balance at the time of
computation multiplied by (b) the product of (x) the percentage per annum at
which the Servicing Fee is accruing on such date and (y) a fraction having the
sum of the Average Maturity plus the Collection Delay Period (each as in effect
at such date) as its numerator and 360 as its denominator.
 
“Settlement Period” for each Portion of Investment means each period commencing
on the first day and ending on the last day of each Yield Period for such
Portion of Investment and, on and after the Termination Date, such period
(including, without limitation, a period of one day) as shall be selected from
time to time by the Administrator.
 
“Solvent” has the meaning set forth in Section 5.20 of the Purchase and
Contribution Agreement.
 
“Special Obligor” means an Obligor having a long-term public senior debt rating
of at least Investment Grade or which has been approved by the Administrator and
the Majority Purchasers; provided, however, that, to the extent required by the
securitization program of any Uncommitted Purchaser, each of the Rating Agencies
shall have provided a notice in writing to the Administrator and each applicable
Purchaser Agent to the effect that the inclusion of such Obligor as a Special
Obligor will not result in the downgrading or withdrawal of such Rating
Agencies’ current rating of such Notes.
 
“Sub-Servicer” shall have the meaning set forth in Section 4.1(d).
 
“Subsidiary” means, collectively, any corporation or other entity at least a
majority of the outstanding voting equity interests (other than directors’
qualifying shares) (measured by voting power rather than number of shares) of
which is at the time owned directly or indirectly by Pilgrim’s Pride or by one
or more subsidiaries or by Pilgrim’s Pride and one or more subsidiaries.
 
“Tangible Net Worth” of any Person (as calculated on the last day of each fiscal
quarter of such Person), shall mean the Net Worth of such Person minus the
amount of all Intangible Assets of such Person on such date and its
subsidiaries, determined on a consolidated basis in accordance with generally
accepted accounting principles, consistently applied.
 
“Termination Date” means the earlier of (i) the Business Day which the Seller so
designates by notice to the Administrator at least 30 Business Days in advance
and (ii) the Facility Termination Date.
 
“Termination Day” means (i) each day on which the conditions set forth in
Section 2 of Exhibit II are not satisfied and (ii) each day which occurs on or
after the Termination Date.
 
“Termination Discount” means, for the Participation on any date, an amount equal
to the Rate Variance Factor on such date multiplied by the product of (i) the
Investment of the Participation on such date and (ii) the product of (a) the
Base Rate for the Participation plus 2% per annum for a 30-day Yield Period
deemed to commence on such date and (b) a fraction having as its numerator the
sum of the Average Maturity plus the Collection Delay Period (each as in effect
at such date) and 360 as its denominator.
 
“Termination Event” has the meaning specified in Exhibit V.
 
“Termination Fee” means, for any Yield Period during which a Termination Day
occurs, the amount, if any, by which (i) the additional Discount (calculated
without taking into account any Termination Fee or any shortened duration of
such Yield Period pursuant to clause (iv) of the definition thereof) which would
have accrued during such Yield Period on the reductions of Investment of the
Participation relating to such Yield Period had such reductions remained as
Investment, exceeds (ii) the income, if any, received by the Purchaser from the
Purchaser investing the proceeds of such reductions of Investment, as determined
by the Administrator, which determination shall be binding and conclusive for
all purposes, absent manifest error.
 
“Total Assets” with respect to any Person, shall mean at any date, the aggregate
amount of assets of such Person and its subsidiaries determined on a
consolidated basis in accordance with generally accepted accounting principles
consistently applied.
 
“Total Liabilities” with respect to any Person, shall mean at any date, the
aggregate amount of all liabilities of such Person and its subsidiaries
determined on a consolidated basis  in accordance with generally accepted
accounting principles, consistently applied.
 
“Transaction Documents” means the Agreement, each Purchaser Group Fee Letter,
the Purchase and Contribution Agreement, the Lock-Box Agreements, the
Liquidation Account Agreement and all other certificates, instruments, UCC
financing statements, reports, notices, agreements and documents executed or
delivered under or in connection with the Agreement, in each case as the same
may be amended, supplemented or otherwise modified from time to time in
accordance with the Agreement.
 
“Transfer Supplement” has the meaning set forth in Section 6.3(c) of the
Agreement.
 
“Transferor”  means, each Affiliate of Pilgrim’s Pride, from time to time party
to a Purchase Agreement, as a seller or transferor thereunder.  As of the date
hereof such Transferors shall include only the following entities: each of
Pilgrim’s Pride Corporation of West Virginia, Inc. and PFS Distribution Company.
 
“UCC” means the Uniform Commercial Code as from time to time in effect in the
applicable jurisdiction.
 
“Uncommitted Purchaser” means each of the financial institutions identified on
the signature pages hereto as an “Uncommitted Purchaser” and its respective
successors and permitted assigns.
 
“Unmatured Termination Event” means an event which, with the giving of notice or
lapse of time, or both, would constitute a Termination Event.
 
 “Yield Period” means, with respect to each Portion of Investment:
 
(a)           initially the period commencing on the date of a purchase pursuant
to Section 1.2 and ending such number of days as the Seller shall select,
subject to the approval of the applicable Purchaser Agent pursuant to
Section 1.2, up to 60 days after such date; and
 
(b)           thereafter each period commencing on the last day of the
immediately preceding Yield Period for any Portion of Investment of the
Participation and ending such number of days (not to exceed 60 days) as the
Seller shall select, subject to the approval of the applicable Purchaser Agent
pursuant to Section 1.2, on notice by the Seller received by the Administrator
(including notice by telephone, confirmed in writing) not later than 11:00 a.m.
(Chicago time) on such last day, except that if the applicable Purchaser Agent
shall not have received such notice or approved such period on or before 11:00
a.m. (Chicago time) on such last day, such period shall be one day; provided,
that
 
(i)           any Yield Period in respect of which Discount is computed by
reference to the Bank Rate shall be a period from one to and including 60 days;
 
(ii)           any Yield Period (other than of one day) which would otherwise
end on a day which is not a Business Day shall be extended to the next
succeeding Business Day; provided, however, if Discount in respect of such Yield
Period is computed by reference to the Eurodollar Rate, and such Yield Period
would otherwise end on a day which is not a Business Day, and there is no
subsequent Business Day in the same calendar month as such day, such Yield
Period shall end on the next preceding Business Day;
 
(iii)           in the case of any Yield Period of one day, (A) if such Yield
Period is the initial Yield Period for a purchase pursuant to Section 1.2, such
Yield Period shall be the day of purchase of the Participation; (B) any
subsequently occurring Yield Period which is one day shall, if the immediately
preceding Yield Period is more than one day, be the last day of such immediately
preceding Yield Period, and, if the immediately preceding Yield Period is one
day, be the day next following such immediately preceding Yield Period; and (C)
if such Yield Period occurs on a day immediately preceding a day which is not a
Business Day, such Yield Period shall be extended to the next succeeding
Business Day; and
 
(iv)           in the case of any Yield Period for any Portion of Investment of
the Participation which commences before the Termination Date and would
otherwise end on a date occurring after the Termination Date, such Yield Period
shall end on such Termination Date and the duration of each Yield Period which
commences on or after the Termination Date shall be of such duration as shall be
selected by the applicable Purchaser Agent.
 
Other Terms.  All accounting terms not specifically defined herein shall be
construed in accordance with generally accepted accounting principles.  All
terms used in Article 9 of the UCC in the State of Texas, and not specifically
defined herein, are used herein as defined in such Article 9.  Unless the
context otherwise requires, “or” means “and/or,” and “including” (and with
correlative meaning “include” and “includes”) means including without limiting
the generality of any description preceding such term.
 

1408834 98442494
                                                                 I-
 
 

--------------------------------------------------------------------------------

 

EXHIBIT II
 
CONDITIONS OF PURCHASES
 
1.           Conditions Precedent to Closing Date.  The occurrence of the
Closing Date is subject to the conditions precedent that the Administrator and
each Purchaser Agent shall have received on or before the date of such purchase
the following, each in form and substance (including the date thereof)
satisfactory to the Administrator and each Purchaser Agent:
 
(a)           A counterpart of this Agreement and the other Transaction
Documents duly executed by the parties thereto.
 
(b)           Certified copies of (i) the resolutions of the Board of Directors
of each of the Seller, the Servicer and the Originator authorizing the
execution, delivery, and performance by the Seller, the Servicer and the
Originator of the Transaction Documents to which they are a party, (ii) all
documents evidencing other necessary corporate action and governmental
approvals, if any, with respect to the Agreement and the other Transaction
Documents and (iii) the certificate of incorporation and by-laws of the Seller,
the Servicer and the Originator.
 
(c)           A certificate of the Secretary or Assistant Secretary of each of
the Seller, the Servicer and the Originator certifying the names and true
signatures of its officers authorized to sign the Agreement and the other
Transaction Documents to which it is a party.  Until the Administrator receives
a subsequent incumbency certificate from the Seller, the Servicer and the
Originator in form and substance satisfactory to the Administrator, the
Administrator shall be entitled to rely on the last such certificate delivered
to it by the Seller, the Servicer and the Originator, as the case may be.
 
(d)           Copies of (i) the Limited Duration Waiver Agreement duly executed
by each of the parties thereto, (ii) the CoBank Limited Duration Waiver (as
defined in the Limited Duration Waiver Agreement) duly executed by each of the
parties thereto and (iii) the Credit Agreement Limited Duration Waiver (as
defined in the Limited Duration Waiver Agreement) duly executed by each of the
parties thereto.
 
(e)           [Intentionally Omitted].
 
(f)           [Intentionally Omitted].
 
(g)           [Intentionally Omitted].
 
(h)           Favorable opinions of Baker & McKenzie, LLP, counsel for the
Seller, in form and substance acceptable to the Administrator and covering such
matters as the Administrator may reasonably request, including, without
limitation, organizational and enforceability matters, certain bankruptcy
matters, and certain UCC perfection and priority matters.
 
(i)           [Intentionally Omitted].
 
(j)           A copy of the Servicer Report as of August 31, 2008.
 
(k)           Evidence (i) of the execution and delivery by each of the parties
thereto of the amendment to the Purchase and Contribution Agreement, dated as of
the date hereof, and all documents, agreements and instruments contemplated
thereby (which evidence shall include copies, either original or facsimile, of
each of such documents, instruments and agreements) and (ii) that each of the
conditions precedent to the execution and delivery of the amendment to the
Purchase and Contribution Agreement referred to above has been satisfied to the
Administrator’s satisfaction.
 
(l)           Evidence of payment by the Seller of all accrued and unpaid fees
(including those contemplated by each Purchaser Group Fee Letter), costs and
expenses to the extent then due and payable on the date thereof, together with
Attorney Costs of the Administrator and each Purchaser Agent to the extent
invoiced prior to or on such date, plus such additional amounts of Attorney
Costs as shall constitute the Administrator’s and each Purchaser Agent’s
reasonable estimate of Attorney Costs incurred or to be incurred by it through
the closing proceedings; including any such costs, fees and expenses arising
under or referenced in Section 6.4.
 
(m)           Each Purchaser Group Fee Letter between the Seller and the
applicable Purchaser Agent as contemplated by Section 1.5.
 
(n)           Good standing certificates with respect to the Seller, the
Originator, each Transferor and the Servicer issued by the Secretaries of State
of the States of such Person’s organization and principal place of business.
 
(o)           Such other approvals, opinions or documents as the Administrator
may reasonably request.
 
2.           Conditions Precedent to All Purchases and Reinvestments.  Each
purchase (including the initial purchase) and each reinvestment shall be subject
to the further conditions precedent that:
 
(a)           in the case of each purchase, the Servicer shall have delivered to
the Administrator and each Purchaser Agent on or prior to such purchase, in form
and substance satisfactory to the Administrator and each Purchaser Agent, a
completed Servicer Report with respect to the immediately preceding Fiscal
Month, dated within 40 days prior to the date of such purchase together with a
listing by Obligor of all Receivables, a completed Collateral Report, dated as
of the date requested by the Administrator and each Purchaser Agent, and such
additional information as may reasonably be requested by the Administrator or
any Purchaser Agent;
 
(b)           on the date of such purchase or reinvestment the following
statements shall be true (and acceptance of the proceeds of such purchase or
reinvestment shall be deemed a representation and warranty by the Seller that
such statements are then true):
 
(i)           the representations and warranties contained in Exhibit III are
true and correct on and as of the date of such purchase or reinvestment as
though made on and as of such date; and
 
(ii)           no event has occurred and is continuing, or would result from
such purchase or reinvestment, that constitutes a Termination Event or an
Unmatured Termination Event; and
 
(iii)           in the case of purchases only, no event of the type described in
clause(e) of Exhibit V has occurred and is continuing; and
 
(c)           the Administrator and each Purchaser Agent shall have received
such other approvals, opinions or documents as such Person may reasonably
request.
 

1408834 98442494
                                                                 II-
 
 

--------------------------------------------------------------------------------

 

EXHIBIT III
 
REPRESENTATIONS AND WARRANTIES
 
Representations and Warranties of the Seller.  The Seller represents and
warrants as follows:
 
(a)           The Seller is a corporation duly incorporated, validly existing
and in good standing under the laws of the State of Delaware, and is duly
qualified to do business, and is in good standing, as a foreign corporation in
every jurisdiction where the nature of its business requires it to be so
qualified unless any failure to be so qualified would not materially adversely
affect the business, operations or financial condition of Seller or the ability
of Seller to perform its obligations under this Agreement or the other
Transaction Documents or the collectibility of the Receivables or the validity
or enforceability of this Agreement or other Transaction Documents.
 
(b)           The execution, delivery and performance by the Seller of the
Agreement and the other Transaction Documents to which it is a party, including
the Seller’s use of the proceeds of purchases and reinvestments, (i) are within
the Seller’s corporate powers, (ii) have been duly authorized by all necessary
corporate action, (iii) do not contravene or result in a default under or
conflict with (1) the Seller’s charter or by-laws, (2) any law, rule or
regulation applicable to the Seller, (3) any contractual restriction binding on
or affecting the Seller or its property or (4) any order, writ, judgment, award,
injunction or decree binding on or affecting the Seller or its property, and
(iv) do not result in or require the creation of any Adverse Claim upon or with
respect to any of its properties.  The Agreement and the other Transaction
Documents to which it is a party have been duly executed and delivered by the
Seller.
 
(c)           No authorization or approval or other action by, and no notice to
or filing with, any Governmental Authority or other Person is required for the
due execution, delivery and performance by the Seller of the Agreement or any
other Transaction Document to which it is a party other than those previously
obtained or UCC filings.
 
(d)           Each of the Agreement and the other Transaction Documents to which
it is a party constitutes the legal, valid and binding obligation of the Seller
enforceable against the Seller in accordance with its terms except as
enforceability may be limited by bankruptcy, insolvency, reorganization or other
similar laws affecting the enforcement of creditors’ rights generally and by
general principles of equity, regardless of whether such enforceability is
considered in a proceeding in equity or at law.
 
(e)           There is no pending or threatened action or proceeding affecting
the Seller before any Governmental Authority or arbitrator which could
reasonably be expected to materially adversely affect the business, operations,
property, financial or other condition or operations of the Seller, the ability
of the Seller to perform its obligations under the Agreement or the other
Transaction Documents or the collectibility of the Receivables, or which affects
or purports to affect the legality, validity or enforceability of the Agreement
or the other Transaction Documents.
 
(f)           The Seller is the legal and beneficial owner of the Pool
Receivables and Related Security, free and clear of any Adverse Claim; upon each
purchase or reinvestment, the Administrator, for the benefit of the Purchasers,
shall acquire a valid and enforceable perfected undivided percentage ownership
interest, to the extent of the Participation, in each Pool Receivable then
existing or thereafter arising and in the Related Security and Collections and
other proceeds, with respect thereto, free and clear of any Adverse Claim; the
Agreement creates a security interest in favor of the Administrator on behalf of
the Purchasers in the items described in Section 1.2(d), and the Administrator
on behalf of the Purchasers has a first priority perfected security interest in
such items, free and clear of any Adverse Claims.  No effective financing
statement or other instrument similar in effect covering any Contract or any
Pool Receivable or the Related Security or Collections with respect thereto or
any Lock-Box Account is on file in any recording office, except those filed in
favor of the Administrator on behalf of the Purchasers relating to the
Agreement.
 
(g)           Each Servicer Report, Collateral Report, information, exhibit,
financial statement, document, book, record or report furnished or to be
furnished at any time by or on behalf of the Seller to the Administrator or any
Purchaser Agent in connection with the Agreement is or will be accurate in all
material respects as of its date or (except as otherwise disclosed to the
Administrator or such Purchaser Agent at such time) as of the date so furnished,
and no such item contains or will contain any untrue statement of a material
fact or omits or will omit to state a material fact necessary in order to make
the statements contained therein, in the light of the circumstances under which
they were made, not misleading.
 
(h)           The principal place of business and chief executive office (as
such terms are used in the UCC) of the Seller and the office where the Seller
keeps its records concerning the Receivables are located at the address referred
to in paragraph (b) of Exhibit IV.  For purposes of the UCC, the Seller is
located at the address referred to in paragraph (b) of Exhibit IV.
 
(i)           The names and addresses of all the Lock-Box Banks, together with
the account numbers of the Lock-Box Accounts of the Seller at such Lock-Box
Banks, are specified in Schedule II to the Agreement (or at such other Lock-Box
Banks and/or with such other Lock-Box Accounts as have been notified to the
Administrator in accordance with the Agreement) and, subject to Section 4.3(a),
all Lock-Box Accounts are subject to Lock-Box Agreements.  All Obligors have
been directed to make all payment with respect to each Contract to a Lock-Box
Account.
 
(j)           The Seller is not in violation of any order of any court,
arbitrator or Governmental Authority.
 
(k)           No proceeds of any purchase or reinvestment will be used for any
purpose that violates any applicable law, rule or regulation, including, without
limitation, Regulations T, U and X of the Federal Reserve Board.
 
(l)           Each Pool Receivable included as an Eligible Receivable in the
calculation of the Net Receivables Pool Balance is an Eligible Receivable as of
the date of such calculation.
 
(m)           No event has occurred and is continuing, or would result from a
purchase in respect of, or reinvestment in respect of, the Participation or from
the application of the proceeds therefrom, which constitutes a Termination
Event.
 
(n)           The Seller and the Servicer have complied in all material respects
with the Credit and Collection Policy with regard to each Receivable.
 
(o)           The Seller has complied with all of the terms, covenants and
agreements contained in the Agreement and the other Transaction Documents.
 
(p)           The Seller’s complete corporate name is set forth in the preamble
to the Agreement, and the Seller does not use and has not during the last six
years used any other corporate name, trade name, doing-business name or
fictitious name, except as set forth on Schedule III and except for names first
used after the date of the Agreement and set forth in a notice delivered to the
Administrator pursuant to paragraph (l)(vii) of Exhibit IV.
 
(q)           Seller has filed all federal and other tax returns and reports
required by law to have been filed by it and has paid all taxes and governmental
charges thereby shown to be owing.
 
(r)           The Seller is not an “investment company” within the meaning of
the Investment Company Act of 1940, as amended.
 
(s)           The consolidated balance sheet of Pilgrim’s Pride as at June 28,
2008, a copy of which has been furnished to the Administrator, fairly presents
the financial condition of Pilgrim’s Pride and its consolidated subsidiaries in
all material respects, as at such date, and since the date of such balance
sheet, there has been no material adverse change in the financial condition of
the Seller or Pilgrim’s Pride or the ability of the Seller or the Originator to
perform their obligations under the Agreement or the other Transaction Documents
to which it is a party or the collectibility of the Pool Receivables, or which
affects the legality, validity or enforceability of the Agreement or the other
Transaction Documents.
 
(t)           There is no pending or threatened action or proceeding affecting
the Seller, Servicer or the Originator before any Governmental Authority or
arbitrator which could reasonably be expected to materially adversely affect the
business, operations, property, financial or other condition or operations of
such Person, the ability of such Person to perform its obligations under the
Agreement or the other Transaction Documents or the collectibility of the Pool
Receivables, or which affects or purports to affect the legality, validity or
enforceability of the Agreement or the other Transaction Documents.
 
(u)           Each remittance of Collections by or on behalf of the Seller
pursuant to the Transaction Documents and any related accounts of amounts owing
hereunder in respect of the Funded Purchases will have been (i) in payment of a
debt incurred by Seller in the ordinary course of business or financial affairs
of the Seller and (ii) made in the ordinary course of business or financial
affairs of the Seller.
 

1408834 98442494
                                                                 III-
 
 

--------------------------------------------------------------------------------

 

EXHIBIT IV
 
COVENANTS
 
Covenants of the Seller and the Servicer.  Until the latest of the Facility
Termination Date, the date on which no Investment of or Discount in respect of
the Participation shall be outstanding or the date all other amounts owed by the
Seller under the Agreement to any Purchaser, any Purchaser Agent, the
Administrator and any other Indemnified Party or Affected Person shall be paid
in full:
 
(a)           Compliance with Laws, Etc.  Each of the Seller and the Servicer
shall comply in all material respects with all applicable laws, rules,
regulations and orders, and preserve and maintain its corporate existence,
rights, franchises, qualifications, and privileges except to the extent that the
failure so to comply with such laws, rules and regulations or the failure so to
preserve and maintain such existence, rights, franchises, qualifications, and
privileges would not materially adversely affect the collectibility of the
Receivables or the enforceability of any related Contract or the ability of the
Seller or the Servicer to perform its obligations under any related Contract or
under the Agreement.
 
(b)           Offices, Records and Books of Account, Etc.  The Seller (i) shall
keep its principal place of business and chief executive office (as such terms
are used in the UCC) and the office where it keeps its records concerning the
Receivables at the address of the Seller set forth under its name on the
signature page to the Agreement or, upon at least 30 days’ prior written notice
of a proposed change to the Administrator, at any other locations in
jurisdictions where all actions reasonably requested by the Administrator to
protect and perfect the interest of the Purchaser in the Receivables and related
items (including without limitation the items described in Section 1.2(d)) have
been taken and completed and (ii) shall provide the Administrator with at least
60 days’ written notice prior to making any change in the Seller’s name or
making any other change in the Seller’s identity or corporate structure
(including a merger) which could render any UCC financing statement filed in
connection with this Agreement “seriously misleading” as such term is used in
the UCC; each notice to the Administrator pursuant to this sentence shall set
forth the applicable change and the effective date thereof.  The Seller also
will maintain and implement administrative and operating procedures (including,
without limitation, an ability to recreate records evidencing Receivables and
related Contracts in the event of the destruction of the originals thereof), and
keep and maintain all documents, books, records, computer tapes and disks and
other information reasonably necessary or advisable for the collection of all
Receivables (including, without limitation, records adequate to permit the daily
identification of each Receivable and all Collections of and adjustments to each
existing Receivable).
 
(c)           Performance and Compliance with Contracts and Credit and
Collection Policy.  The Seller shall, at its expense, timely and fully perform
and comply with all material provisions, covenants and other promises required
to be observed by it under the Contracts related to the Receivables, and timely
and fully comply in all material respects with the Credit and Collection Policy
with regard to each Receivable and the related Contract.
 
(d)           Ownership Interest, Etc.  The Seller shall, at its expense, take
all action necessary or desirable to establish and maintain a valid and
enforceable undivided ownership interest, to the extent of the Participation, in
the Pool Receivables and the Related Security and Collections and other proceeds
with respect thereto, and a first priority perfected security interest in the
items described in Section 1.2(d), in each case free and clear of any Adverse
Claim, in favor of the Administrator on behalf of the Purchasers, including,
without limitation, taking such action to perfect, protect or more fully
evidence the interest of the Administrator for the benefit of the Purchasers
under the Agreement as any Purchaser Agent or the Administrator may request.
 
(e)           Sales, Liens, Etc.  The Seller shall not sell, assign (by
operation of law or otherwise) or otherwise dispose of, or create or suffer to
exist any Adverse Claim upon or with respect to, any or all of its right, title
or interest in, to or under, any item described in Section 1.2(d) (including
without limitation the Seller’s undivided interest in any Receivable, Related
Security, or Collections, or upon or with respect to any account to which any
Collections of any Receivables are sent), or assign any right to receive income
in respect of any items contemplated by this paragraph (e).
 
(f)           Extension or Amendment of Receivables.  Except as provided in the
Agreement, neither the Seller nor the Servicer shall extend the maturity or
adjust the Outstanding Balance or otherwise modify the terms of any Pool
Receivable, or amend, modify or waive any term or condition of any related
Contract.
 
(g)           Change in Business or Credit and Collection Policy.  Neither the
Seller nor the Servicer shall make any material change in the character of its
business or in the Credit and Collection Policy, or any change in the Credit and
Collection Policy that would adversely affect the collectibility of the
Receivables Pool or the enforceability of any related Contract or the ability of
the Seller or Servicer to perform its obligations under any related Contract or
under the Agreement.  Neither the Seller nor the Servicer shall make any other
material change in the Credit and Collection Policy without the prior written
consent of the Administrator and each Purchaser Agent.
 
(h)           Audits.  Each of the Seller and the Servicer shall, from time to
time during regular business hours upon reasonable notice as requested by the
Administrator or any Purchaser Agent, permit the Administrator or such Purchaser
Agent, or their respective administrators or representatives, (i) to examine and
make copies of and abstracts from all books, records and documents (including,
without limitation, computer tapes and disks) in the possession or under the
control of the Seller or the Servicer relating to Receivables and the Related
Security, including, without limitation, the related Contracts, and (ii) to
visit the offices and properties of the Seller and the Servicer for the purpose
of examining such materials described in clause (i) above, and to discuss
matters relating to Receivables and the Related Security or the Seller’s or
Servicer’s performance hereunder or under the Contracts with any of the
officers, employees, agents or contractors of the Seller having knowledge of
such matters.
 
(i)           Change in Lock-Box Banks, Lock-Box Accounts and Payment
Instructions to Obligors.  Neither the Seller nor the Servicer shall add or
terminate any bank as a Lock-Box Bank or any account as a Lock-Box Account from
those listed in Schedule II to the Agreement, or make any change in its
instructions to Obligors regarding payments to be made to the Seller or the
Servicer or payments to be made to any Lock-Box Account (or related post office
box), unless the Administrator shall have consented thereto in writing and the
Administrator shall have received copies of all agreements and documents
(including without limitation Lock-Box Agreements) that it may request in
connection therewith.  The Seller (or the Servicer on its behalf) shall cause
each Lock-Box Bank to make available to the Administrator at all times on-line
reports or other on-line access satisfactory to the Administrator showing the
then available balances in the Lock-Box Accounts, Collection Account and
Liquidation Account.
 
(j)           Deposits to Lock-Box Accounts.  The Seller shall, or shall cause
the Servicer to, (i) instruct all Obligors to make payments of all Receivables
to one or more Lock-Box Accounts or to post office boxes to which only Lock-Box
Banks have access (and shall instruct the Lock-Box Banks to cause all items and
amounts relating to such Receivables received in such post office boxes to be
removed and deposited into a Lock-Box Account on a daily basis), and (ii)
deposit, or cause to be deposited, any Collections of Pool Receivables received
by it or the Servicer into Lock-Box Accounts not later than one Business Day
after receipt thereof.  Subject to Section 4.3(a), each Lock-Box Account, the
Collection Account and the Liquidation Account shall at all times be subject to
a Lock-Box Agreement or Liquidation Account Agreement, respectively.  Neither
the Seller nor the Servicer will deposit or otherwise credit, or cause or permit
to be so deposited or credited, to any Lock-Box Account cash or cash proceeds
other than Collections of Pool Receivables.
 
(k)           Marking of Records.  At its expense, the Seller (or the Servicer
on its behalf) shall mark its master data processing records relating to Pool
Receivables and related Contracts, including with a legend evidencing that the
undivided percentage ownership interests with regard to the Participation
related to such Receivables and related Contracts have been sold in accordance
with the Agreement.
 
(l)           Reporting Requirements.  The Seller will provide to the
Administrator and each Purchaser Agent (in multiple copies, if requested by the
Administrator or any Purchaser Agent) the following:
 
(i)           as soon as available and in any event within 60 days after the end
of the first three quarters of each fiscal year of the Seller and Pilgrim’s
Pride, balance sheets of the Seller and Pilgrim’s Pride and its subsidiaries as
of the end of such quarter and statements of income and retained earnings of the
Seller and Pilgrim’s Pride and its subsidiaries for the period commencing at the
end of the previous fiscal year and ending with the end of such quarter,
certified by the chief financial officer of the Seller and Pilgrim’s Pride, as
applicable;
 
(ii)           as soon as available and in any event within 120 days after the
end of each fiscal year of the Seller and Pilgrim’s Pride, a copy of the annual
report for such year for the Seller and Pilgrim’s Pride and its subsidiaries,
containing financial statements for such year audited by a nationally recognized
independent certified public accountants;
 
(iii)           as soon as available and in any event not later than the
Servicer Report Date, a Servicer Report as of the Fiscal Month ended immediately
prior to such Servicer Report Date;
 
(iv)           upon request by the Administrator, but in no event more
frequently than once each Business Day, a Collateral Report;
 
(v)           as soon as possible and in any event within five Business Days
after an officer of the Seller or Servicer obtains knowledge of the occurrence
of each Termination Event or event which, with the giving of notice or lapse of
time, or both, would constitute a Termination Event, a statement of the chief
financial officer of the Seller setting forth details of such Termination Event
or event and the action that the Seller has taken and proposes to take with
respect thereto;
 
(vi)           promptly after the filing or receiving thereof, copies of all
reports and notices that the Seller or any Affiliate files under ERISA with the
Internal Revenue Service or the Pension Benefit Guaranty Corporation or the U.S.
Department of Labor or that the Seller or any Affiliate receives from any of the
foregoing or from any multiemployer plan (within the meaning of
Section 4001(a)(3) of ERISA) to which the Seller or any Affiliate is or was,
within the preceding five years, a contributing employer, in each case in
respect of the assessment of withdrawal liability or an event or condition which
could, in the aggregate, (A) result in the imposition of liability on the Seller
in excess of $250,000 or (B) reasonably be expected to have a material adverse
effect on the business, operations, property or condition (financial or
otherwise) of Pilgrim’s Pride and its subsidiaries;
 
(vii)           at least thirty days prior to any change in the Seller’s name or
any other change requiring the amendment of UCC financing statements, a notice
setting forth such changes and the effective date thereof;
 
(viii)                      such other information respecting the Receivables or
the condition or operations, financial or otherwise, of the Seller or any of its
Affiliates as the Administrator or any Purchaser Agent may from time to time
reasonably request;
 
(ix)           promptly after the Seller obtains knowledge thereof, notice of
any litigation, investigation or proceeding which may exist at any time between
the Seller or the Servicer, on the one hand, and any other Person if not cured
or if adversely determined, as the case may be, would be reasonably expected to
have a material adverse effect on the business, operations, property or
financial or other condition of the Seller, the Originator or the Servicer, as
the case may be; and
 
(x)           promptly after the Seller obtains knowledge thereof, notice of a
material adverse change in the business, operations, property or financial or
other condition of the Seller.
 
(m)           Separate Corporate Existence. Each of the Seller and the Servicer
hereby acknowledges that the Purchasers, the Purchaser Agents and the
Administrator are entering into the transactions contemplated by the Agreement
and the Transaction Documents in reliance upon the Seller’s identity as a legal
entity separate from the Servicer and the Originator.  Therefore, from and after
the date hereof, the Seller and the Servicer shall take all reasonable steps to
continue the Seller’s identity as a separate legal entity and to make it
apparent to third Persons that the Seller is an entity with assets and
liabilities distinct from those of the Servicer, the Originator and any other
Person, and is not a division of the Servicer or the Originator or any other
Person.  Without limiting the generality of the foregoing and in addition to and
consistent with the covenant set forth in paragraph (a) of this Exhibit IV, the
Seller and the Servicer shall take such actions as shall be required in order
that:
 
(i)           The Seller will be a limited purpose corporation whose primary
activities are restricted in its certificate of incorporation to purchasing
Receivables from the Originator, entering into agreements for the servicing of
such Receivables, selling undivided interests in such Receivables and conducting
such other activities as it deems necessary or appropriate to carry out its
primary activities;
 
(ii)           Not less than one member of Seller’s Board of Directors (the
“Independent Directors”) shall be individuals who are not direct, indirect or
beneficial stockholders, officers, directors, employees, affiliates, associates,
customers or suppliers of the Originator or any of its Affiliates.  The Seller’s
Board of Directors shall not approve, or take any other action to cause the
commencement of a voluntary case or other proceeding with respect to the Seller
under any applicable bankruptcy, insolvency, reorganization, debt arrangement,
dissolution or other similar law, or the appointment of or taking possession by,
a receiver, liquidator, assignee, trustee, custodian, or other similar official
for the Seller unless in each case the Independent Directors shall approve the
taking of such action in writing prior to the taking of such action.  The
Independent Directors’ fiduciary duty shall be to the Seller (and creditors) and
not to the Seller’s shareholders in respect of any decision of the type
described in the preceding sentence.  In the event an Independent Director
resigns or otherwise ceases to be a director of the Seller, there shall be
selected a replacement Independent Director who shall not be an individual
within the proscriptions of the first sentence of this clause (ii) or any
individual who has any other type of professional relationship with the
Originator or any of its Affiliates or any management personnel of any such
Person or Affiliate and who shall be (x) a tenured professor at a business or
law school, (y) a retired judge or (z) an established independent member of the
business community, having a sound reputation and experience relative to the
duties to be performed by such individual as an Independent Director;
 
(iii)           No Independent Director shall at any time serve as a trustee in
bankruptcy for the Originator or any Affiliate thereof;
 
(iv)           Any employee, consultant or agent of the Seller will be
compensated from the Seller’s own bank accounts for services provided to the
Seller except as provided herein in respect of the Servicer’s Fee.  The Seller
will engage no agents other than a servicer for the Receivables, which servicer
will be fully compensated for its services to the Seller by payment of the
Servicer’s Fee;
 
(v)           The Seller will contract with the Servicer to perform for the
Seller all operations required on a daily basis to service its Receivables.  The
Seller will pay the Servicer a monthly fee based on the level of Receivables
being managed by the Servicer.  The Seller will not incur any material indirect
or overhead expenses for items shared between the Seller and the Originator or
any Affiliate thereof which are not reflected in the Servicer’s Fee.  To the
extent, if any, that the Seller and the Originator or any Affiliate thereof
share items of expenses not reflected in the Servicer’s Fee, such as legal,
auditing and other professional services, such expenses will be allocated to the
extent practical on the basis of actual use or the value of services rendered,
and otherwise on a basis reasonably related to the actual use or the value of
services rendered, it being understood that Pilgrim’s Pride shall pay all
expenses relating to the preparation, negotiation, execution and delivery of the
Transaction Documents, including, without limitation, legal and other fees;
 
(vi)           The Seller’s operating expenses will not be paid by the
Originator or any Affiliate thereof unless the Seller shall have agreed in
writing with such Person to reimburse such Person for any such payments;
 
(vii)           The Seller will have its own separate mailing address and
stationery;
 
(viii)                      The Seller’s books and records will be maintained
separately from those of the Originator or any Affiliate thereof;
 
(ix)           Any financial statements of the Originator or any Affiliate
thereof which are consolidated to include the Seller will contain detailed notes
clearly stating that the Seller is a separate corporate entity and has sold
ownership interests in the Seller’s accounts receivable;
 
(x)           The Seller’s assets will be maintained in a manner that
facilitates their identification and segregation from those of the Originator
and any Affiliate thereof;
 
(xi)           The Seller will strictly observe corporate formalities in its
dealings with the Originator and any Affiliate thereof, and funds or other
assets of the Seller will not be commingled with those of the Originator or any
Affiliate thereof.  The Seller shall not maintain joint bank accounts or other
depository accounts to which the Originator or any Affiliate thereof (other than
Pilgrim’s Pride in its capacity as Servicer) has independent access.  None of
the Seller’s funds will at any time be pooled with any funds of the Originator
or any Affiliate thereof;
 
(xii)           The Seller shall pay to the Originator the marginal increase
(or, in the absence of such increase, the market amount of its portion) of the
premium payable with respect to any insurance policy that covers the Seller and
any Affiliate thereof, but the Seller shall not, directly or indirectly, be
named or enter into an agreement to be named, as a direct or contingent
beneficiary or loss payee, under any such insurance policy, with respect to any
amounts payable due to occurrences or events related to the Originator or any
Affiliate thereof; and
 
(xiii)                      The Seller will maintain arm’s length relationships
with the Originator and any Affiliate thereof.  The Originator or any Affiliate
thereof that renders or otherwise furnishes services to the Seller will be
compensated by the Seller at market rates for such services.  Neither the Seller
nor the Originator or any Affiliate thereof will be or will hold itself out to
be responsible for the debts of the other or the decisions or actions respecting
the daily business and affairs of the other.
 
(n)           Mergers, Acquisitions, Sales, etc.
 
(i)           The Seller shall not
 
(A)           be a party to any merger or consolidation, or directly or
indirectly purchase or otherwise acquire, whether in one or a series of
transactions, all or substantially all of the assets or any stock of any class
of, or any partnership or joint venture interest in, any other Person, or sell,
transfer, assign, convey or lease any of its property and assets (including,
without limitation, any Pool Receivable or any interest therein) other than
pursuant to this Agreement;
 
(B)           make, incur or suffer to exist an investment in, equity
contribution to, loan, credit or advance to, or payment obligation in respect of
the deferred purchase price of property from, any other Person, except for
obligations incurred pursuant to the Transaction Documents; or
 
(C)           create any direct or indirect Subsidiary or otherwise acquire
direct or indirect ownership of any equity interests in any other Person.
 
(o)           Restricted Payments.
 
(i)           General Restriction.  Except in accordance with this subparagraph
(i), the Seller shall not (A) purchase or redeem any shares of its capital
stock, (B) declare or pay any Dividend or set aside any funds for any such
purpose, (C) prepay, purchase or redeem any subordinated indebtedness of the
Seller, (D) lend or advance any funds or (E) repay any loans or advances to, for
or from the Originator.  Actions of the type described in this clause (i) are
herein collectively called “Restricted Payments”.
 
(ii)           Types of Permitted Payments.  Subject to the limitations set
forth in clause (iii) below, the Seller may make Restricted Payments so long as
such Restricted Payments are made only to the Originator and only in one or more
of the following ways:
 
(A)           Seller may make cash payments (including prepayments) on the
Company Notes in accordance with their terms; and
 
(B)           if no amounts are then outstanding under the Company Notes, the
Seller may declare and pay Dividends.
 
(iii)           Specific Restrictions.  The Seller may make Restricted Payments
only out of Collections paid or released to the Seller pursuant to Sections
1.4(b).  Furthermore, the Seller shall not pay, make or declare
 
(A)           any Dividend if, after giving effect thereto, Seller’s Tangible
Net Worth would be less than 2.5 Million Dollars ($2,500,000); or
 
(B)           any Restricted Payment (including any Dividend) if, after giving
effect thereto, any Termination Event or Unmatured Termination Event shall have
occurred and be continuing.
 
(p)           Use of Seller’s Share of Collections.  The Seller shall apply its
share of Collections to make payments in the following order of
priority:  first, the payment of its expenses (including, without limitation,
the obligations payable to Purchaser, the Affected Persons and the Administrator
under the Transaction Documents), second, the payment of accrued and unpaid
interest on the Company Notes, third, the payment of the outstanding principal
amount of the Company Notes, and fourth, other legal and valid corporate
purposes.
 
(q)           Amendments to Certain Documents.
 
(i)           The Seller shall not amend, supplement, amend and restate, or
otherwise modify the Purchase and Contribution Agreement, the Company Notes, any
other document executed under the Purchase and Contribution Agreement, the
Lock-Box Agreements, the Liquidation Account Agreement or the Seller’s
certificate of incorporation or by-laws, except (A) in accordance with the terms
of such document, instrument or agreement and (B) with the advance written
consent of the Administrator and each Purchaser Agent.
 
(ii)           The Seller shall not, and shall not permit the Originator to
enter into or otherwise become bound by, any agreement, instrument, document or
other arrangement that restricts its right to amend, supplement, amend and
restate or otherwise modify, or to extend or renew, or to waive any right under,
this Agreement or any other Transaction Document.
 
(r)           Incurrence of Indebtedness.  The Seller shall not (i) create,
incur or permit to exist, any Debt or liability or (ii) cause or permit to be
issued for its account any letters of credit or bankers’ acceptances, except for
Debt incurred pursuant to the Company Notes and liabilities incurred pursuant to
or in connection with the Transaction Documents or otherwise permitted therein.
 
(s)           [Intentionally Omitted].
 
(t)           Leverage Ratio.   The Servicer (or if Pilgrim’s Pride is not then
the Servicer, Pilgrim’s Pride) will not permit its Leverage Ratio at any time to
exceed 0.7 to 1.
 
(u)           Tangible Net Worth.  The Servicer (or if Pilgrim’s Pride is not
then the Servicer, Pilgrim’s Pride) shall maintain its Tangible Net Worth at all
times in an amount not less than the minimum required amount for each period set
forth below:
 
(a) from the date hereof through September 25, 2009, $250,000,000; and
 
(b) $300,000,000 thereafter, which amount shall increase as of the last day of
each Fiscal Year commencing with the Fiscal Year ending October 2, 2010 by an
amount, in each case, equal to the sum of: (i) the net proceeds of any equity
issuance in a capital raising transaction (including in connection with the
acquisition of any subsidiary, division or otherwise) during such Fiscal Year,
plus (ii) 25% of Pilgrim’s Pride’s Net Income (but not less than zero) during
such Fiscal Year.
 
(v)           Fixed Charge Coverage Ratio.  The Servicer (or if Pilgrim’s Pride
is not then the Servicer, Pilgrim’s Pride) will not permit, as of the last day
of each fiscal quarter of Pilgrim’s Pride, its Fixed Charge Coverage Ratio for
the eight consecutive fiscal quarters of Pilgrim’s Pride then ended to be less
than (a) 1.25 to 1 as of the last day of each quarterly fiscal accounting period
of Pilgrim’s Pride ending after the date hereof through September 26, 2009, and
(b) as of the last day of each quarterly fiscal accounting period of Pilgrim’s
Pride thereafter, 1.30 to 1.
 

1408834 98442494                                                                
IV-
 
 

--------------------------------------------------------------------------------

 



EXHIBIT V
 
TERMINATION EVENTS
 
Each of the following shall be a “Termination Event”:
 
(a)           The Servicer, the Originator or Seller shall fail to make when due
any payment or deposit to be made by it under the Agreement or any other
Transaction Document and such failure shall continue unremedied for two Business
Days; or
 
(b)           Pilgrim’s Pride (or any Affiliate thereof) shall fail to transfer
to any successor Servicer when required any rights, pursuant to the Agreement,
which Pilgrim’s Pride (or such Affiliate) then has as Servicer; or
 
(c)           Any representation or warranty made or deemed made by the Seller,
the Originator or the Servicer (or any of their respective officers) under or in
connection with the Agreement or any information or report delivered by the
Seller or the Servicer pursuant to the Agreement shall prove to have been
incorrect or untrue in any material respect when made or deemed made or
delivered; provided, however, if the violation of this paragraph (c) by the
Seller or Servicer may be cured without any potential or actual detriment to any
Purchaser, any Purchaser Agent, the Administrator, or any Program Support
Provider, the Seller or the Servicer as applicable shall have 30 days from the
earlier of (i) such Person’s knowledge of such failure and (ii) notice to such
Person of such failure to cure any such violation, before a Termination Event
shall occur so long as such Person is diligently attempting to effect such cure;
or
 
(d)           The Seller, the Originator or the Servicer shall fail to perform
or observe any other term, covenant or agreement contained in the Agreement or
any other Transaction Document on its part to be performed or observed and any
such failure shall remain unremedied for 30 days after the Seller, the
Originator or Servicer, as applicable, has notice or knowledge thereof (or, with
respect to a failure to deliver the Servicer Report pursuant to the Agreement,
such failure shall remain unremedied for five Business Days); or
 
(e)           The Seller or the Originator shall fail to pay any principal of or
premium or interest on any of its Debt which is outstanding in a principal
amount of at least $20,000,000 in the aggregate when the same becomes due and
payable (whether by scheduled maturity, required prepayment, acceleration,
demand or otherwise); or any other event shall occur or condition shall exist
under any agreement, mortgage, indenture or instrument relating to any such
Debt, whether or not waived; or
 
(f)           The Agreement or any purchase or any reinvestment pursuant to the
Agreement shall for any reason (other than pursuant to the terms hereof) (i)
cease to create, or the Participation shall for any reason cease to be, a valid
and enforceable perfected undivided percentage ownership interest to the extent
of the Participation in each Pool Receivable and the Related Security and
Collections and other proceeds with respect thereto, free and clear of any
Adverse Claim or (ii) cease to create with respect to the items described in
Section 1.2(d), or the interest of the Administrator, for the benefit of the
Purchasers, with respect to such items shall cease to be, a valid and
enforceable first priority perfected security interest, free and clear of any
Adverse Claim; or
 
(g)           The Seller or the Originator shall generally not pay its debts as
such debts become due, or shall admit in writing its inability to pay its debts
generally, or shall make a general assignment for the benefit of creditors; or
any proceeding shall be instituted by or against the Seller or the Originator
seeking to adjudicate it a bankrupt or insolvent, or seeking liquidation,
winding up, reorganization, arrangement, adjustment, protection, relief, or
composition of it or its debts under any law relating to bankruptcy, insolvency
or reorganization or relief of debtors, or seeking the entry of an order for
relief or the appointment of a receiver, trustee, custodian or other similar
official for it or for any substantial part of its property and, in the case of
any such proceeding instituted against it (but not instituted by it), either
such proceeding shall remain undismissed or unstayed for a period of 30 days, or
any of the actions sought in such proceeding (including, without limitation, the
entry of an order for relief against, or the appointment of a receiver, trustee,
custodian or other similar official for, it or for any substantial part of its
property) shall occur; or Seller or the Originator shall take any corporate
action to authorize any of the actions set forth above in this paragraph (g); or
 
(h)           As of the last day of any Fiscal Month (i) the arithmetic average
for the most recent three Fiscal Months of (A) the Default Ratios shall exceed
3.0% or (B) the Delinquency Ratios shall exceed 4.5% or (ii) the arithmetic
average of the Loss-to-Liquidation Ratios for the most recent twelve Fiscal
Months shall exceed 0.5%; or
 
(i)           The Participation shall exceed 100% and such condition shall
continue unremedied for one Business Day; or
 
(j)           A Change in Control or Key Person Event shall occur; or
 
(k)           (i) The Internal Revenue Service shall file notice of a lien
pursuant to Section 6323 of the Internal Revenue Code with regard to any assets
of the Seller or the Pension Benefit Guaranty Corporation shall, or shall
indicate its intention to, file notice of a lien pursuant to Section 4068 of
ERISA with regard to any of the assets of Seller and such lien shall not have
been released within ten Business Days; (ii) the Internal Revenue Service shall
file notice of a lien pursuant to Section 6323 of the Internal Revenue Code with
regard to any assets of the Originator in an aggregate amount of at least
$30,000,000 or the Pension Benefit Guaranty Corporation shall, or shall indicate
its intention to, file notice of a lien pursuant to Section 4068 of ERISA with
regard to any of the assets of the Originator in an aggregate amount of at least
$30,000,000 and such lien shall not have been released within thirty days; or
(iii) in the case of any Originator, any reportable event (as defined in ERISA)
which constitutes grounds for the termination of any Plan or for the appointment
by the appropriate United States District Court of a trustee to administer or
liquidate any such Plan shall have occurred and such reportable event shall be
continuing for thirty days after written notice to such effect shall have been
given to the Originator by any Purchaser, or such Plan shall be terminated, or a
trustee shall be appointed by the appropriate United States District Court to
administer any such Plan, or the Pension Benefit Guaranty Corporation shall
institute proceedings to administer or terminate any such Plan; or
 
(l)           Seller’s Tangible Net Worth shall be less than 2.5 million dollars
($2,500,000); or
 
(m)           On or before October 28, 2008, the Seller shall not have caused to
be delivered to the Administrator and the Purchasers, a favorable opinion in
form and substance reasonably satisfactory to the Administrator and covering (i)
security interest and perfection matters or (ii) with respect to the
Transferors, certain bankruptcy matters; or
 
(n)           Any event shall occur that is deemed a Termination Event under the
Limited Duration Waiver Agreement.
 

1408834 98442494
                                                                 V-
 
 

--------------------------------------------------------------------------------

 



 

1408834 98442494                                                           Annex
D-
 
 

--------------------------------------------------------------------------------

 
